Exhibit 10.1


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


COLLABORATION, LICENSE AND OPTION AGREEMENT
by and between
ACCELERON PHARMA, INC.
and
CELGENE CORPORATION
as amended on August 2, 2011





--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




TABLE OF CONTENTS
 
 
 
 
Page
Article 1
 
DEFINITIONS
 
1
Article 2
 
COLLABORATION
 
17
2.1
 
Development
 
17
2.2
 
Records
 
18
2.3
 
Regulatory Matters
 
18
2.4
 
Manufacture and Supply
 
20
2.5
 
Commercialization Plan/Budget
 
21
2.6
 
Commercialization Outside North America
 
22
2.7
 
Co-Promotion of Licensed Product Within North America
 
22
2.8
 
Third Parties
 
23
2.9
 
Information Sharing
 
24
Article 3
 
COLLABORATION MANAGEMENT
 
25
3.1
 
Joint Development Committee
 
25
3.2
 
Joint Commercialization Committee
 
26
3.3
 
Joint Responsibilities of the Joint Development Committee and Joint
Commercialization Committee
 
28
3.4
 
Appointment of Subcommittees and Project Teams
 
29
3.5
 
Decision-Making
 
29
3.6
 
Dispute Resolution
 
29
3.7
 
Dissolution
 
29
3.8
 
Appointment of Joint Development Committee and Joint Commercialization Committee
Members
 
29
Article 4
 
LICENSES AND INTELLECTUAL PROPERTY OWNERSHIP
 
30
4.1
 
License Grants to Celgene
 
30
4.2
 
License Grant to Acceleron
 
30
4.3
 
Sublicenses
 
30



i

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




4.4
 
Ownership of and Rights to Intellectual Property
 
31
4.5
 
Salk License
 
32
4.6
 
No Other Rights
 
34
Article 5
 
FINANCIAL PROVISIONS
 
34
5.1
 
Upfront Payments
 
34
5.2
 
ActRIIA Development Milestones
 
34
5.3
 
Option Compound Development Milestones
 
36
5.4
 
Ex-North American Sales Milestones
 
38
5.5
 
Sharing Costs
 
39
5.6
 
Royalties
 
41
5.7
 
Payment Provisions Generally
 
44
Article 6
 
EXCLUSIVITY
 
47
6.1
 
Prohibitions
 
47
6.2
 
Third Party Acquisitions
 
48
6.3
 
Acquisitions of Third Parties
 
48
Article 7
 
OPTION PROGRAM
 
48
7.1
 
Conduct of Option Compound Programs
 
48
7.2
 
Option Program Payments
 
49
7.3
 
Updates; Reports
 
50
Article 8
 
INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS
 
50
8.1
 
Salk Patent Rights
 
50
8.2
 
Prosecution of Patent Rights
 
50
8.3
 
Enforcement of Patent Rights
 
54
8.4
 
Claimed Infringement of Third Party Rights
 
56
8.5
 
Other Infringement Resolutions
 
57
8.6
 
Product Trademarks & Product Designation
 
57



ii

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




8.7
 
Marking
 
57
8.8
 
Patent Term Extensions
 
58
Article 9
 
CONFIDENTIALITY
 
58
9.1
 
Confidential Information
 
58
9.2
 
Publication Review
 
59
9.3
 
Public Announcements and Use of Names
 
60
Article 10
 
Effectiveness
 
61
10.1
 
Effective Date
 
61
10.2
 
Filings
 
61
10.3
 
Closing
 
61
10.4
 
Conditions to Closing
 
61
Article 11
 
TERM AND TERMINATION
 
61
11.1
 
Term
 
61
11.2
 
Termination for Cause
 
62
11.3
 
Termination for Convenience
 
63
11.4
 
Termination for Failure to Meet End Points
 
63
11.5
 
Other Effects of Termination
 
63
11.6
 
Sell-Down
 
65
11.7
 
Transfer of Records
 
65
11.8
 
Rights in Bankruptcy
 
65
11.9
 
Effect of Expiration or Termination; Survival
 
65
Article 12
 
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
65
12.1
 
Mutual Representations and Warranties
 
65
12.2
 
Acceleron Representations and Warranties
 
66
12.3
 
Option Compound Representations and Warranties
 
68
12.4
 
Celgene Representations and Warranties
 
68



iii

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




12.5
 
Warranty Disclaimer
 
68
12.6
 
No Consequential Damages
 
68
12.7
 
Indemnification and Insurance
 
68
Article 13
 
MISCELLANEOUS PROVISIONS
 
71
13.1
 
Dispute Resolution; Governing Law
 
71
13.2
 
Assignment
 
71
13.3
 
Amendments
 
71
13.4
 
Notices
 
71
13.5
 
Force Majeure
 
72
13.6
 
Compliance with Applicable Laws
 
73
13.7
 
Independent Contractors
 
73
13.8
 
Further Assurances
 
73
13.9
 
No Strict Construction
 
73
13.10
 
Headings
 
73
13.11
 
No Implied Waivers; Rights Cumulative
 
73
13.12
 
Severability
 
73
13.13
 
No Third Party Beneficiaries
 
74
13.14
 
Execution in Counterparts
 
74



iv

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


COLLABORATION, LICENSE AND OPTION AGREEMENT
This Collaboration, License and Option Agreement (this “Agreement”) dated the
20th day of February, 2008 (the “Execution Date”) is by and between Acceleron
Pharma, Inc., a Delaware corporation having its principal office at 149 Sidney
Street, Cambridge, MA 02139 (“Acceleron”), and Celgene Corporation, a Delaware
corporation having its principal office at 86 Morris Avenue, Summit, NJ 07901
(“Celgene”). Acceleron and Celgene may each be referred to herein individually
as a “Party” and collectively as the “Parties.”
This First Amendment to the Collaboration, License and Option Agreement (this
“Amendment”) is entered into as of August 2, 2011 (the “Effective Date”), by and
between Acceleron Pharma, Inc., a Delaware corporation having its principal
office at 128 Sidney Street, Cambridge, MA 02139 (“Acceleron”), and Celgene
Corporation, a Delaware corporation having its principal office at 86 Morris
Avenue, Summit, NJ 07901 (“Celgene”). Acceleron and Celgene may each be referred
to herein individually as a “Party” and collectively as the “Parties.”
RECITALS
A.    Celgene and Acceleron are parties that certain Collaboration, License and
Option Agreement dated February 20, 2008 (the “Original Agreement”), pursuant to
which, among other things, Celgene and Acceleron agreed to collaborate in the
investigation and development of certain protein-based product candidates
incorporating ActRIIA for the treatment, prevention, or modulation of diseases
and conditions in humans.


B.    The Parties desire to amend certain terms of the Original Agreement.


INTRODUCTION
WHEREAS, Acceleron owns or otherwise controls certain intellectual property
relating to ActRIIA and antibodies targeting [* * *], [* * *], and [* * *] (each
as defined below), including compositions, methods of screening and methods of
treatment;
WHEREAS, Celgene is in the business of discovering, developing and
commercializing innovative therapies designed to treat cancer and immunological
diseases through regulation of genomic and proteomic targets;
WHEREAS, Acceleron and Celgene are interested in collaborating, on the terms and
conditions set forth herein, in the investigation and development of certain
protein-based product candidates incorporating ActRIIA for the treatment,
prevention, or modulation of diseases and conditions in humans; and
WHEREAS, Acceleron and Celgene are interested in entering into an option
arrangement regarding rights to collaborate in the investigation and development
of certain product candidates





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


incorporating antibodies targeting [* * *], [* * *], and [* * *] for the
treatment, prevention, or modulation of diseases and conditions in humans;
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
Article 1
DEFINITIONS
Except as otherwise explicitly specified to the contrary, (a) references to a
Section, Article, Exhibit or Schedule means a Section or Article of, or Schedule
or Exhibit to this Agreement, unless another agreement is specified, (b) the
word “including” will be construed as “including without limitation,” (c)
references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulations, in each case, as amended or otherwise modified from time to time,
(d) words in the singular or plural form include the plural and singular form,
respectively, (e) words of any gender include each other gender, (f) “or” is
disjunctive but not necessarily exclusive, (g) the word “will” shall be
construed to have the same meaning and effect as the word “shall,” (h) whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless Business Days are specified, and (i) references to a particular
person include such person’s successors and assigns to the extent not prohibited
by this Agreement.
When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article 1:
1.1    “Acceleron Collaboration IP” means any and all Collaboration IP created,
conceived or reduced to practice, and, in the case of patentable Collaboration
IP, Invented, solely by Acceleron, its Affiliates, agents or by Third Parties
acting on their behalf, while performing activities under this Agreement;
provided, however, that Acceleron Collaboration IP shall not include any
Collaboration IP that is Celgene Collaboration IP or Joint Collaboration IP.
1.2    “Acceleron Development Activities” means all Development activities,
including preclinical pharmacology studies, preclinical safety studies, Phase 1
Clinical Trials, initial Phase 2A Clinical Trials, and formulation development
for Clinical Supply for such Clinical Trials, undertaken by Acceleron pursuant
to this Agreement for the purpose of obtaining Regulatory Approval within North
America and Europe.
1.3    “Acceleron Improvements” means any and all Improvements to the Acceleron
Technology or the Joint Technology created, conceived or reduced to practice,
and, in the case of patentable Improvements, Invented, solely by Acceleron, its
Affiliates, agents, or by Third Parties acting on their behalf, while performing
activities under this Agreement; provided, however, that Acceleron Improvements
shall not include any Improvement that is a Celgene Improvement or Joint
Improvement.


- 2 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.4    “Acceleron Know-How” means any Know-How (other than Acceleron
Improvements and Acceleron Collaboration IP) that is either Controlled by
Acceleron on the Effective Date or comes within Acceleron’s Control during the
Agreement Term and is necessary or useful to Develop, Manufacture or
Commercialize a Licensed Compound or a Licensed Product in the Field. For
avoidance of doubt, to the extent that antibodies that bind to [* * *] or
receptors to which [* * *] binds are necessary or useful to Develop, Manufacture
or Commercialize a Licensed Compound or a Licensed Product in the Field, then,
to the extent Controlled by Acceleron on the Effective Date or during the
Agreement Term, the composition of such antibodies are included in the Acceleron
Know-How.
1.5    “Acceleron Patent Rights” means (a) the United States and foreign patents
and patent applications listed in Schedule 1.5 and, effective upon the dates and
pursuant to the terms set forth in Section 7.2, the [* * *] Antibody Patent
Rights, [* * *] Antibody Patent Rights and [* * *] Antibody Patent Rights, as
applicable, (b) any Patent Rights arising from those patents and patent
applications during the Agreement Term, (c) any Patent Rights resulting from
Acceleron Improvements or Acceleron Collaboration IP, and (d) any other Patent
Rights Controlled by Acceleron as of the Effective Date or during the Agreement
Term (but, in the case of Third Party Intellectual Property Controlled by
Acceleron during the Agreement Term, subject to Section 5.6.3(c)); all of the
above (a) through (d) solely to the extent that such Patent Rights claim the
manufacture or use of a Licensed Compound or a Licensed Product, claim a
composition of matter of or including a Licensed Compound or a Licensed Product,
or are necessary or useful to Develop, Manufacture or Commercialize a Licensed
Compound or a Licensed Product in the Field. For the avoidance of doubt, any
Patent Rights that claim the use of a Licensed Compound or Licensed Product in
combination with another product (including the use of a Licensed Compound or
Licensed Product as part of a Combination Product) shall be included within
“Acceleron Patent Rights” (if otherwise within this definition); provided that
such inclusion shall not cause “Acceleron Patent Rights” to include any other
Patent Rights that claim such other product or the use or manufacture of such
other product (or the other active component of a Combination Product) that is
not a Licensed Compound or Licensed Product.
1.6     “Acceleron Technology” means Acceleron Patent Rights, Acceleron
Know-How, Acceleron Improvements, and Acceleron Collaboration IP.
1.7    “ActRIIA” means (a) any fusion protein containing at least [* * *]
consecutive amino acids from the extracellular portion of human ActRIIA or a
mammalian ortholog thereof, linked to an Fc region of an immunoglobulin, (b) any
dimers or multimers of (a), and (c) any nucleic acid encoding a protein of (a)
or (b). For clarity, and without limiting the foregoing, the term “ActRIIA”
specifically includes the fusion protein identified as ACE-011 and the protein
having the sequence of [* * *].
1.8    “ActRIIB” means (a) any fusion protein containing at least [* * *]
consecutive amino acids from the extracellular portion of human ActRIIB or a
mammalian ortholog thereof, linked to an Fc region of an immunoglobulin, (b) any
dimers or multimers of (a), and (c) any nucleic acid encoding a protein of (a)
or (b). For clarity, and without limiting the foregoing, the term


- 3 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


“ActRIIB” specifically includes the fusion protein identified as [* * *] and the
protein having the sequence of [* * *].
1.9    “[* * *]” means (i) the protein having the sequence set forth in GenBank
Entry [* * *] and dimers, multimers and fragments thereof and (ii) mammalian
orthologs of (i), and dimers, multimers and fragments thereof.
1.10    “[* * *] Antibody” means any antibody that binds to [* * *] with a
dissociation constant (KD) of 500 picomolar or less. The terms “[* * *]
Antibody” and “[* * *] Antibody” may each include antibodies that bind to both
[* * *] and [* * *].
1.11    “[* * *] Antibody Patent Rights” means the United States and foreign
patents and patent applications listed in Schedule 1.11.
1.12    “[* * *]” means (i) the protein having the sequence set forth in GenBank
Entry [* * *] and dimers, multimers and fragments thereof and (ii) mammalian
orthologs of (i), and dimers, multimers and fragments thereof.
1.13    “[* * *] Antibody” means any antibody that binds to [* * *] with a
dissociation constant (KD) of 500 picomolar or less. The terms “[* * *]
Antibody” and “[* * *] Antibody” may each include antibodies that bind to both
[* * *] and [* * *].
1.14    “[* * *] Antibody Patent Rights” means the United States and foreign
patents and patent applications listed in Schedule 1.14.
1.15    “Affiliate” means, with respect to a subject entity, another entity
that, directly or indirectly, controls, is controlled by, or is under common
control with such subject entity, for so long as such control exists. For
purposes of this definition only, “control” means ownership, directly or
indirectly through one or more Affiliates, of at least fifty percent (50%) of
the equity securities of the entity entitled to vote in the election of
directors (or, in the case of an entity that is not a corporation, in the
election of the corresponding managing authority, or in the case of a
partnership, the status as a general partner) or any other arrangement whereby
an entity controls or has the right to control the board of directors or
equivalent governing body or management of a corporation or other entity.
1.16    “Agreement Term” means the period commencing on the Effective Date and
ending upon the termination of this Agreement with respect to both North America
and the Territory outside North America, in accordance with Section 11.1.
1.17    “Applicable Law” means the applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of the
Regulatory Authorities, that may be in effect from time to time in the
Territory.
1.18    “Bankruptcy Code” means Title 11, United States Code, as amended, or
analogous provisions of Applicable Law outside the United States.


- 4 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.19    “[* * *]” means (i) the protein having the sequence set forth in GenBank
Entry [* * *] and dimers, multimers and fragments thereof and (ii) mammalian
orthologs of (i), and dimers, multimers and fragments thereof.
1.20    “[* * *] Antibody” means any antibody that binds to [* * *] with a
dissociation constant (KD) of 500 picomolar or less.
1.21    “[* * *] Antibody Patent Rights” means the United States and foreign
patents and patent applications listed in Schedule 1.21.
1.22    “Business Day” means a day on which banking institutions in Boston,
Massachusetts and Trenton, New Jersey are open for business.
1.23    “Cancer-Related Bone Loss” [Definition deleted]
1.24     “Celgene Collaboration IP” means any and all Collaboration IP created,
conceived or reduced to practice, and, in the case of patentable Collaboration
IP, Invented, solely by Celgene, its Affiliates, agents or by Third Parties
acting on their behalf, while performing activities under this Agreement;
provided, however, that Celgene Collaboration IP shall not include any
Collaboration IP that is Acceleron Collaboration IP or Joint Collaboration IP.
1.25    “Celgene Development Activities” means (i) all Development activities,
including Phase 2B Clinical Trials, Phase 3 Clinical Trials, any formulation
development for Licensed Compounds or Licensed Products taking place after the
end of Phase 2A Clinical Trials, and any other Development activities taking
place after the end of Phase 2A Clinical Trials, undertaken by Celgene pursuant
to this Agreement for the purpose of obtaining Regulatory Approval in North
America and Europe, and (ii) all Development activities, including all Clinical
Trials and other Development activities undertaken by Celgene pursuant to this
Agreement for the purpose of obtaining Regulatory Approvals outside North
America and Europe.
1.26    “Celgene Improvements” means (a) any and all Improvements to the Joint
Technology created, conceived or reduced to practice, and, in the case of
patentable Improvements, Invented, solely by Celgene, its Affiliates, agents or
by Third Parties acting on their behalf, while performing activities under this
Agreement; and (b) any and all Improvements to the Celgene Technology created,
conceived or reduced to practice, and, in the case of patentable Improvements,
Invented, solely by either Party, its Affiliates, agents or by Third Parties
acting on their behalf or jointly by the Parties, their respective Affiliates,
agents or by Third Parties acting on their behalf, while performing activities
under this Agreement; provided, however, that Celgene Improvements shall not
include any Improvement that is an Acceleron Improvement or Joint Improvement.
1.27    “Celgene Know-How” means any Know-How (other than Celgene Improvements
and Celgene Collaboration IP) that is either Controlled by Celgene on the
Effective Date or comes within Celgene’s Control during the Agreement Term that
Celgene, in its sole discretion, actually uses and is necessary to Develop,
Manufacture or Commercialize a Licensed Compound or a Licensed Product in the
Field.


- 5 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.28    “Celgene Patent Rights” means (a) any Patent Rights resulting from
Celgene Improvements or Celgene Collaboration IP and (b) any other Patent Rights
Controlled by Celgene as of the Effective Date or during the Agreement Term,
other than the Acceleron Patent Rights, that Celgene, in its sole discretion,
actually uses and are necessary to Develop, Manufacture or Commercialize a
Licensed Compound or a Licensed Product in the Field; for each of (a) and (b)
above, solely to the extent that such Patent Rights claim the manufacture or use
of a Licensed Compound or a composition of matter of or including a Licensed
Compound. For the avoidance of doubt, any Patent Rights that claim the use of a
Licensed Compound or Licensed Product in combination with another product
(including the use of a Licensed Compound or Licensed Product as part of a
Combination Product) shall be included within “Celgene Patent Rights” (if
otherwise within this definition); provided that such inclusion shall not cause
“Celgene Patent Rights” to include any other Patent Rights that claim such other
product or the use or manufacture of such other product (or the other active
component of a Combination Product) that is not a Licensed Compound or Licensed
Product.
1.29     “Celgene Technology” means Celgene Know-How, Celgene Patent Rights,
Celgene Improvements, and Celgene Collaboration IP.
1.30    “Change of Control” means, with respect to a Party, (i) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation, or (ii) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the beneficial owner of fifty percent (50%) or more
of the combined voting power of the outstanding securities of such Party, or
(iii) the sale or other transfer to a Third Party of all or substantially all of
such Party’s business to which the subject matter of this Agreement relates.
1.31    “Clinical Supplies” means supplies of Licensed Compound and Licensed
Product Manufactured by or on behalf of Celgene or Acceleron in compliance with
GLP and GMP and meeting the FDA Guidance for Biologics License Applications,
Product License Applications/Establishment License Applications, New Drug
Applications, and supplements and amendments to those applications to Center for
Biologics Evaluation and Research (CBER) and EMEA guidances, in each case, if
required given the intended use, and ready to be used for the conduct of
pre-clinical or human clinical trials of such Licensed Product in the Field.
1.32    “Clinical Trial” means a study in humans that is conducted in accordance
with GCP and is designed to generate data in support of an NDA.
1.33    “Closing” means, subject to the satisfaction or waiver of the conditions
set forth in Section 10.4 of this Agreement, the closing of the transactions
contemplated by this Agreement.
1.34    “Collaboration IP” means (a) any and all ideas, information, Know-How,
data research results, writings, inventions, discoveries, modifications,
enhancements, derivatives, new uses, developments, techniques, materials,
compounds, products, designs, processes or other technology or intellectual
property, whether or not patentable or copyrightable, in each case, that is not
an improvement to then-existing Acceleron Technology, Celgene Technology, or
Joint


- 6 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Technology and is developed by either Party, its Affiliates or Third Parties
acting on their behalf while performing activities under this Agreement, and (b)
all Patent Rights and other intellectual property rights in any of the
foregoing.
1.35    “Combination Product” means any product that comprises a Licensed
Compound or Licensed Product sold in conjunction with another active component
so as to be a combination product (whether packaged together or in the same
therapeutic formulation).
1.36    “Commercial Supplies” means supplies of Licensed Product in final
packaged form Manufactured by or on behalf of Celgene in compliance with GMP and
meeting FDA Guidance for Biologics License Applications, Product License
Applications/Establishment License Applications, New Drug Applications, and
supplements and amendments to those applications to Center for Biologics
Evaluation and Research (CBER) and EMEA guidances, in each case, if required
given the intended use, and ready to be offered for commercial sale by Acceleron
or Commercialized by Celgene, or their respective Affiliates or Sublicensees,
for use in the Field in the Territory.
1.37    “Commercialization” means any and all activities using, constituting,
importing, marketing, distributing, offering for sale and selling Licensed
Products in the Field in the Territory following or in expectation of receipt of
Regulatory Approval (but excluding Development) and shall include Promotion as
well as activities required to fulfill ongoing regulatory obligations, including
adverse event reporting but excluding any Post-Approval Clinical Trials. When
used as a verb, “Commercialize” means to engage in Commercialization.
1.38    “Commercially Reasonable Efforts” means, for each Party, the carrying
out of obligations in a diligent and sustained manner using such effort and
employing such resources as would normally be exerted or employed by a
similarly-situated biopharmaceutical company for a product of similar market
potential, and at a similar stage of its Development or product life, taking
into consideration safety and efficacy, Development Costs, Operating Costs, the
anticipated prescription label, the nature of the Licensed Product, the clinical
setting in which it is expected to be used, competitiveness of the marketplace,
regulatory environment, the patent or other proprietary position of the Licensed
Product, and other conditions then prevailing. Commercially Reasonable Efforts
shall be determined on a country-by-country basis; provided that, with respect
to the co-Promotion obligations hereunder, such standard shall be based on an
established biopharmaceutical company rather than a similarly-situated
biopharmaceutical company.
1.39    “Confidential Information” means, with respect to each Party,
proprietary data or information that belongs in whole or in part to such Party,
its Affiliates or Sublicensees, and is disclosed to the other Party.
Confidential Information of Celgene includes all Celgene Technology, the reports
delivered by Celgene to Acceleron hereunder, all proprietary data and
information of Celgene disclosed by Celgene at the Joint Development Committee
or Joint Commercialization Committee meetings, and any information designated as
Confidential Information of Celgene hereunder. Confidential Information of
Acceleron includes Acceleron Technology, the reports delivered by Acceleron to
Celgene hereunder, all proprietary data and information of Acceleron disclosed
by Acceleron at the Joint Development Committee or Joint


- 7 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Commercialization Committee meetings, and any information designated as
Confidential Information of Acceleron hereunder. For clarity, information that
is not otherwise Confidential Information of a Party hereunder shall not become
Confidential Information by inclusion in a report delivered by such Party to the
other Party. Confidential Information of both Parties includes Joint Technology
and the terms and conditions of this Agreement. Confidential Information shall
not include (as determined by competent documentation) information that:
(a)    either before or after the date of the disclosure to the receiving Party
is lawfully disclosed to the receiving Party or its Affiliates by sources (other
than the disclosing Party) rightfully in possession of the Confidential
Information; or
(b)    either before or after the date of the disclosure to the receiving Party
or its Affiliates becomes published or generally known to the public (including
information known to the public through the sale of products in the ordinary
course of business) through no fault or omission on the part of the receiving
Party, its Affiliates or its Sublicensees; or
(c)    is independently developed by or for the receiving Party or its
Affiliates without reference to or reliance upon the Confidential Information.
1.40    “Contract Year” means each calendar year during the Agreement Term;
provided, however, that the first Contract Year shall begin on the Effective
Date and end on December 31, 2008. Each Contract Year shall be divided into four
(4) “Contract Quarters” ending respectively on March 31, June 30, September 30
and December 31.
1.41    “Control” or “Controlled” means with respect to any (a) material, item
of information, method, data or other Know-How or (b) Patent Rights or other
intellectual property right, the possession (whether by ownership or license,
other than pursuant to this Agreement) by a Party or its Affiliates of the
ability to grant to the other Party access or a license as provided herein under
such item or right without, in the case of such rights that are licensed from a
Third Party, violating the terms of any agreement or other arrangement with any
Third Party existing before or after the Effective Date.
1.42    "Designated Countries" means the United States, member countries of the
European Patent Convention, member countries of the Eurasian Patent Convention,
Canada, Australia, Japan, South Korea, China, India and Brazil.
1.43    “Development” means all pre-clinical and clinical activities performed
by or on behalf of either Party with respect to Licensed Compounds or Licensed
Products in the Field in the Territory in an indication, or for the purpose of
obtaining Regulatory Approval with respect to such indication, from the
Effective Date until Regulatory Approval of such Licensed Compounds or Licensed
Products is obtained for the indication being studied, including: (a)
identification and early pre-clinical testing of Licensed Compounds; (b)
toxicology, regulatory affairs, pre-clinical studies and clinical trials in
accordance with the GLPs, GCPs and GMPs or other designated quality standards
and Applicable Laws; and (c) all Manufacturing activities (until such time as
Manufacturing of Commercial Supplies commences) relating to developing the
ability to


- 8 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Manufacture Licensed Product, including process and formulation development,
process validation, manufacturing scale-up, manufacturing and analytical
development, and quality assurance and quality control. When used as a verb,
“Develop” means to engage in Development.
1.44    “Development Costs” means FTE Costs and other costs specifically
identifiable or allocable to Development or regulatory activities for each
Licensed Compound and Licensed Product and development of the Manufacturing
process, as well as Manufacturing of Clinical Supplies, in each case, actually
incurred by Celgene or Acceleron, or their respective Affiliates. Development
Costs shall include:
(a)    the costs associated with the production of Clinical Supplies (including
$[* * *] of Acceleron costs for the 960 vials of Clinical Supplies produced by
Acceleron prior to the Effective Date, which vials will be used in connection
with Development pursuant hereto) for all Clinical Trials (including the costs
associated with the transfer of Clinical Supplies to the site of use and
including pre-Commercialization and post-Commercialization Clinical Trials),
which costs of Clinical Supplies shall include such costs that would ordinarily
be included as a “Cost of Goods Sold” under U.S. GAAP for a similar product,
made on the basis of theoretical full capacity operation of the relevant
facility, and shall be set forth in the Development Plan/Budget;
(b)    the costs of studies on the toxicological, pharmacological, metabolic or
clinical aspects of a Licensed Compound or Licensed Product necessary for the
purpose of obtaining Regulatory Approval of a Licensed Compound or a Licensed
Product;
(c)    the costs of process and formulation development, process improvement and
scale-up costs, validation costs, including qualification lots and costs for
preparing, submitting, and reviewing or developing data or information for the
purpose of submission to a governmental authority to obtain manufacturing or
marketing approval of a Licensed Compound or a Licensed Product, in each case,
to the extent that such costs and expenses are associated with Development
activities;
(d)    the costs associated with the transfer to a Third Party of, and
implementation by a Third Party of, manufacturing technology necessary for the
Development of a Licensed Product or Licensed Compound;
(e)    costs of data management, statistical designs and studies, document
preparation and other administration expenses associated with all Clinical
Trials;
(f)    Third Party Intellectual Property Costs associated with Development
activities and the Manufacture of Clinical Supplies that are deemed Development
Costs pursuant to Section 5.6.3(c);


- 9 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(g)    Patent Procurement Costs to the extent provided in Section 8.2.4(b); and
(h)    capital expenditures incurred by Acceleron and approved pursuant to
Section 2.4.2.
In determining Development Costs chargeable under this Agreement, the Parties
shall use their respective project accounting systems (which must be consistent
with the terms of this Agreement). The Parties shall consistently apply
methodologies for calculating and allocating Development Costs based on their
internal accounting systems (which must be consistent with the terms of this
Agreement). Notwithstanding anything in this definition to the contrary, only
those Development Costs that are contemplated by the Development Plan/Budget
shall be chargeable by either Party as Development Costs with any cost overruns
treated in the manner set forth in Section 5.5.4. Except to the extent included
in cost of Clinical Supplies described in clause (a) above, expenses incurred by
either Party for equipment, materials and supplies utilized in performing its
activities under the Development Plan/Budget shall not be separately charged as
Development Costs, except for those expenses incurred by either Party, as set
forth in the Development Plan/Budget, in the purchase or making of equipment,
materials or supplies (other than common laboratory supplies, e.g., pipettes,
test tubes, petri dishes, reagents, and the like) that are to be used
exclusively in connection with the performance of either Party’s activities
under the Development Plan/Budget (e.g., laboratory animals, placebo supplies,
etc.), which expenses shall be charged as Development Costs at either Party’s
actual out-of-pocket expense incurred in purchasing or making such equipment,
materials or supplies.
1.45    “Development Plan/Budget” means (a) the comprehensive plan for the
Development of any Licensed Compound or Licensed Product for the purpose of
obtaining Regulatory Approval in North America and Europe, including activities
designed to generate the preclinical, process development/manufacturing
scale-up, clinical and regulatory information required for filing NDAs in North
America and Europe, and (b) a budget setting forth the internal and external
resources and expenses, including the maximum costs to be incurred in a
particular Contract Year, for such Development activities.
1.46    “Effective Date” means the earlier of: (i) the third Business Day after
the expiration or termination of all applicable waiting periods under the HSR
Act and the satisfaction of all the other conditions set forth in Section 10.4
of this Agreement or (ii) the third Business Day after the joint determination
(by certification from each Party to the other) that notification under the HSR
Act is not required and the satisfaction of all the other conditions set forth
in Section 10.4 of this Agreement.
1.47    “EMEA” means the Regulatory Agency known as either the European
Medicines Agency or the European Agency for the Evaluation of Medicinal
Products, or a successor agency with responsibilities comparable to those of the
European Medicines Agency or the European Agency for the Evaluation of Medicinal
Products.
1.48    “Europe” means Switzerland and all countries in which the Development or
Commercialization of a Licensed Compound or Licensed Product is regulated by the
EMEA.


- 10 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.49    “Executive Officers” means the Chief Executive Officer of Celgene (or a
designee of such Chief Executive Officer) and the Chief Executive Officer of
Acceleron (or a designee of such Chief Executive Officer).
1.50    “FDA” means the United States Food and Drug Administration, or a
successor agency in the United States with responsibilities comparable to those
of the United States Food and Drug Administration.
1.51    “Field” means (i) the treatment, prevention, modulation, or diagnosis of
any disease, disorder, or condition in humans, and (ii) any and all research
uses and applications related to the Development, Manufacture and
Commercialization of Licensed Compounds or Licensed Products.
1.52    “First Commercial Sale” means, with respect to a given Licensed Product
in a country in the Territory, the first commercial sale in an arms’ length
transaction of such Licensed Product to a Third Party by or on behalf of a
Party, its Affiliate or its Sublicensee in such country following receipt of
applicable Regulatory Approval of such Licensed Product in such country.
1.53    “FTE Costs” means, for any Contract Quarter, the FTE Rate multiplied by
the number of hours of service spent in that quarter by employees of Celgene or
Acceleron, or their respective Affiliates, working directly on the Development
or Commercialization of a Licensed Product.
1.54    “FTE Rate” means $[* * *] for employees of each of Acceleron and its
Affiliates and Celgene and its Affiliates, which rate may be adjusted annually
by each Party based on changes in the Consumer Price Index (as quoted by the
U.S. Department of Labor, Bureau of Labor Statistics).
1.55    “GCP” means the international ethical and scientific quality standards
for designing, conducting, recording, and reporting trials that involve the
participation of human subjects. In the United States, GCP shall be based on
Good Clinical Practices established through FDA guidances (including ICH E6).
1.56    “Generic Product” means a product on the market commercialized by a
Third Party (excluding Sublicensees) that (a) is approved, under any then
existing laws and regulations in the applicable country pertaining to approval
of “generic” biologic products, as a “generic” version of a Licensed Product
labeled for substantially similar indications as such Licensed Product; or (b)
otherwise is recognized as a biosimilar or interchangeable biological product to
the Licensed Product by the applicable Regulatory Authority.
1.57    “GLP” means the current Good Laboratory Practice (or similar standards)
for the performance of laboratory activities for pharmaceutical products as are
required by applicable Regulatory Authorities. In the United States, Good
Laboratory Practices are established through FDA regulations (including 21 CFR
Part 58), FDA guidances, FDA current review and inspection standards and current
industry standards.


- 11 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.58    “GMP” means current Good Manufacturing Practices. In the United States,
GMP shall be as defined under the rules and regulations of the FDA, as the same
may be amended from time to time.
1.59    “HSR Act” means the Hart-Scott-Rodino Act of 1976, as amended.
1.60    “Improvements” means (a) any and all ideas, information, Know-How, data
research results, writings, inventions, discoveries, modifications,
enhancements, derivatives, new uses, developments, techniques, materials,
compounds, products, designs, processes or other technology or intellectual
property, whether or not patentable or copyrightable, in each case, that is an
improvement to then-existing Acceleron Technology, Celgene Technology, or Joint
Technology and is developed by either Party, its Affiliates or Third Parties
acting on their behalf while performing activities under this Agreement, and (b)
all Patent Rights and other intellectual property rights in any of the
foregoing.
1.61    “IND” means an Investigational New Drug Application, as defined in the
Food Drug & Cosmetics Act, or similar application or submission that is required
to be filed with any Regulatory Authority before beginning clinical testing of a
Licensed Product in human subjects.
1.62    “Invented” means the act of invention by inventors, as determined in
accordance with U.S. patent laws.
1.63    “Joint Collaboration IP” means any and all Collaboration IP created,
conceived or reduced to practice, and, in the case of patentable Collaboration
IP, Invented, jointly by Acceleron and Celgene, their respective Affiliates,
agents or by Third Parties acting on their behalf, while performing activities
under this Agreement; provided, however, that Joint Collaboration IP shall not
include any Collaboration IP that is Acceleron Collaboration IP or Celgene
Collaboration IP.
1.64    “Joint Improvements” means (a) any and all Improvements to the Acceleron
Technology created, conceived or reduced to practice, and, in the case of
patentable Improvements, Invented, solely by Celgene, its Affiliates, agents or
by Third Parties acting on their behalf, while performing activities under this
Agreement; and (b) any and all Improvements to the Acceleron Technology or Joint
Technology created, conceived or reduced to practice, and, in the case of
patentable Improvements, Invented, jointly by Acceleron and Celgene, their
respective Affiliates, agents or Sublicensees or by Third Parties acting on
their behalf, while performing activities under this Agreement; provided,
however, that Joint Improvements shall not include any Improvement that is a
Celgene Improvement or Acceleron Improvement.
1.65    “Joint Patent Rights” means any Patent Rights resulting from any Joint
Improvements or Joint Collaboration IP.
1.66    “Joint Technology” means Joint Improvements, Joint Patent Rights, and
Joint Collaboration IP.


- 12 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.67    “Know-How” means any non-public, proprietary invention, discovery,
process, method, composition, formula, procedure, protocol, technique, result of
experimentation or testing, information, data, material, technology or other
know-how, whether or not patentable or copyrightable. Know-How shall not include
any Patent Rights with respect thereto.
1.68    “Licensed Compound” means ActRIIA, and, effective upon the dates and
pursuant to the terms set forth in Section 7.2, any applicable Option Compound.
1.69    “Licensed Product” means any preparation in final form that contains a
Licensed Compound.
1.70    “Major Market Countries” means the United States, the European Union,
and Japan.
1.71    “Manufacturing” means, as applicable, all activities associated with the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping, and storage of Licensed Compounds or Licensed Products, including
process and formulation development, process validation, stability testing,
manufacturing scale-up, pre-clinical, clinical and commercial manufacture and
analytical development, product characterization, quality assurance and quality
control, whether such activities are conducted by a Party, its Affiliates or a
Third Party contractor of such Party. When used as a verb, “Manufacture” means
to engage in Manufacturing.
1.72    “Net Sales” means the aggregate gross invoice prices of all Licensed
Products sold by Celgene, and its respective Affiliates and Sublicensees, to
Third Parties anywhere within the Territory, including wholesale distributors,
less deductions from such amounts calculated in accordance with U.S. GAAP so as
to arrive at “net product sales” under U.S. GAAP, and further reduced by
write-offs of accounts receivables or increased for collection of accounts that
were previously written off.
The transfer of Licensed Products between or among Celgene, Acceleron and their
Affiliates and Sublicensees shall be excluded from the computation of Net Sales.
Notwithstanding the foregoing, in the event a Licensed Compound or Licensed
Product is sold as a Combination Product, Net Sales shall be calculated by
multiplying the Net Sales of the Combination Product by the fraction A/(A+B),
where A is the gross invoice price of the Licensed Compound or Licensed Product
if sold separately in a country and B is the gross invoice price of the other
product(s) included in the Combination Product if sold separately in such
country. In the event no such separate sales are made by Celgene, its Affiliates
or Sublicensees in a country, Net Sales of the Combination Product shall be
calculated in a manner to be negotiated and agreed upon by the Parties,
reasonably and in good faith, prior to any sale of such Combination Product,
which shall be based upon the respective cost of goods sold of the active
components of such Combination Product.
1.73    “New Drug Application” or “NDA” means a New Drug Application filed with
the FDA as described in 21 C.F.R. § 314, a Biological License Application (BLA)
pursuant to 21 C.F.R. § 601.2, or any equivalent or any corresponding
application for Regulatory Approval (not


- 13 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


including pricing and reimbursement approval) in any country or regulatory
jurisdiction other than the United States.
1.74     [Definition deleted]
1.75     “Non-Prosecuting Party” means, with respect to a particular Patent
Right, the Party which is not the Prosecuting Party.
1.76    “North America” means the United States, including its territories and
possessions, Canada and Mexico.
1.77    “North American and European Development Costs” means the subset of
Development Costs for the purpose of obtaining Regulatory Approval in North
America or Europe.
1.78    “Operating Costs” means, costs of goods sold, all Sales Force Costs, all
Third Party Intellectual Property Costs associated with the sale of Licensed
Product that are deemed Operating Costs pursuant to Section 5.6.3(c), all costs
associated with the distribution, marketing and sale of Licensed Product
(including costs for preparing and reproducing detailing aids, promotional
materials, professional education, and product related public relations).
Notwithstanding anything in this definition to the contrary, only those
Operating Costs that are contemplated by the Commercialization Plan/Budget shall
be chargeable by either Party as Operating Costs, with any cost overruns treated
in the manner set forth in Section 5.5.4.
1.79    “Option Compounds” means [* * *] Antibodies, [* * *] Antibodies, and [*
* *] Antibodies.
1.80    “Option Patent Rights” means the [* * *] Antibody Patent Rights, [* * *]
Antibody Patent Rights, and [* * *] Antibody Patent Rights.
1.81    [Definition deleted]
1.82    [Definition deleted]
1.83    “Patent Procurement Costs” means the fees and expenses paid by the
Parties or their Affiliates to outside legal counsel and experts, and
Prosecuting expenses, incurred after the Effective Date, in connection with the
Prosecution of Acceleron Patent Rights, Joint Patent Rights and Celgene Patent
Rights, including the costs of patent interference, reexamination, reissue,
opposition and revocation proceedings.
1.84    “Patent Rights” means all patents (including all reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, invalidations,
supplementary protection certificates, and patents of addition) and patent
applications (including all provisional applications, continuations,
continuations-in-part, and divisions), in each case, anywhere in the world.


- 14 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.85    “Phase 1 Clinical Trial” means, as to a specific pharmaceutical product,
a Clinical Trial in humans of the safety of such product in healthy volunteers
or a limited patient population, or human clinical studies directed toward
understanding the mechanisms or metabolism of the product. A Phase 1 Clinical
Trial shall be deemed initiated upon the dosing of the first subject or patient.
1.86    “Phase 2A Clinical Trial” means, as to a specific pharmaceutical
product, the first Clinical Trial in humans that is intended to study the
safety, dosage and initial efficacy in a limited patient population and is
prospectively designed to support the continued testing of the product in one or
more further Phase 2A Clinical Trials or Phase 2B Clinical Trials. A Phase 2A
Clinical Trial shall be deemed initiated upon the dosing of the first patient.
1.87    “Phase 2B Clinical Trial” means, as to a specific pharmaceutical
product, a Clinical Trial of the feasibility, safety, dose ranging and efficacy
of such product, that is prospectively designed to generate sufficient data (if
successful) to commence a Phase 3 Clinical Trial (or foreign equivalent) of such
product, as further defined in 21 C.F.R. 312.21(b) or the corresponding
regulation in jurisdictions other than the United States. A Phase 2B Clinical
Trial shall be deemed initiated upon the dosing of the first patient.
1.88    “Phase 3 Clinical Trial” means, as to a specific pharmaceutical product,
a pivotal Clinical Trial in humans performed to gain evidence with statistical
significance of the efficacy of such product in a target population, and to
obtain expanded evidence of safety for such product that is needed to evaluate
the overall benefit-risk relationship of such product, to form the basis for
approval of an NDA by a Regulatory Authority and to provide an adequate basis
for physician labeling, as described in 21 C.F.R. 312.21 (c), as amended from
time to time, or the corresponding regulation in jurisdictions other than the
United States. A Phase 3 Clinical Trial shall be deemed initiated upon the
dosing of the first patient.
1.89    “Post-Approval Clinical Trial” means (i) any Clinical Trial conducted to
satisfy a requirement of a Regulatory Authority in order to maintain a
Regulatory Approval and (ii) any Clinical Trial conducted after the first
Regulatory Approval in the same disease state for which the Licensed Compound or
Licensed Product received Regulatory Approval in the Territory.
1.90    “Product Trademarks” means the trademarks, service marks, accompanying
logos, trade dress and indicia of origin used in connection with the
distribution, marketing, Promotion and sale of each Licensed Product in the
Territory. For purposes of clarity, the term Product Trademarks shall not
include the corporate names and logos of either Party and shall include any
internet domain names incorporating such Product Trademarks.
1.91    “Promotion” means those activities, including detailing normally
undertaken by a Party’s sales force to implement marketing plans and strategies,
aimed at encouraging the appropriate use of a particular Licensed Product in a
specific indication. When used as a verb, “Promote” means to engage in
Promotion.


- 15 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.92    “Prosecuting Party” means, with respect to a particular Patent Right,
the Party having primary responsibility for and control over Prosecuting such
Patent Right, pursuant to Section 8.2.1(a)(i).
1.93    “Regulatory Approval” means the approval necessary for the commercial
manufacture, distribution, marketing, Promotion, offer for sale, use, import,
export, and sale of a Licensed Product in a regulatory jurisdiction, excluding,
where required, separate pricing and reimbursement approvals.
1.94    “Regulatory Authority” means any applicable supranational, national,
regional, state or local regulatory agency, department, bureau, commission,
counsel, or other government entity involved in granting of Regulatory Approval
for a Licensed Product in a regulatory jurisdiction within the Territory,
including the FDA and the EMEA.
1.95    “Royalty Term” means (a) for all countries in the Territory outside
North America, the period of time beginning on the date of First Commercial Sale
in a particular country and ending, on a Licensed Product-by-Licensed Product
and country-by-country basis, on the later of (i) the date on which the offering
for sale, selling, making, having made, using or importing such Licensed Product
is no longer covered by a Valid Claim of an Acceleron Patent Right in such
country and (ii) the eleventh (11th) anniversary of the First Commercial Sale of
such Licensed Product in such country; and (b) for all countries in North
America, to reflect Acceleron’s contribution in connection with the Development
Costs and co-Promotion of the Licensed Product, the period of time beginning on
the date of First Commercial Sale in North America and ending, on a Licensed
Product-by-Licensed Product and country-by-country basis, on the date on which
the Commercialization of such Licensed Product in North America has ceased.
1.96    “Sales Force Costs” means all costs associated with sales
representatives and training of the sales representatives, sales meetings,
details, sales call reporting, work on managed care accounts, costs related to
customer service and other sales and customer service related expenses. If
either Party’s sales force sells products other than Licensed Products, only
that portion of sales force efforts that are related to the sale of Licensed
Products shall be included as Sales Force Costs hereunder.
1.97    “Salk” means the Salk Institute for Biological Studies.
1.98    “Salk License” means the Exclusive License Agreement dated May 10, 2004
between Acceleron and Salk, as amended by that certain letter agreement dated
February 12, 2008, a true and correct copy of which is attached hereto as
Exhibit A.
1.99    “Sublicensee” means a sublicensee of all or part of the rights licensed
to a Party under this Agreement, in compliance with the terms of Section 4.3.
1.100    “Territory” means all the countries of the world.
1.101    “Third Party” means any person or entity other than a Party or any of
its Affiliates.


- 16 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


1.102    “Third Party Intellectual Property” means Patent Rights, trademarks and
trademark applications and registrations, copyrights and trade secrets owned by
a Third Party that would be necessary or useful to Develop, Manufacture or
Commercialize a Licensed Compound or a Licensed Product in the Field, the rights
to which are obtained by a Party through a license or other means after the
Effective Date.
1.103    “Third Party Intellectual Property Costs” means direct costs associated
with the licensing or other acquisition of Third Party Intellectual Property,
including upfront payments, development milestone payments, sales milestone
payments, royalties, and intellectual property acquisition fees. For the
avoidance of doubt, “Third Party Intellectual Property Costs” shall not include
any payments owed by Acceleron to Salk or any other third party licensor
pursuant to an agreement executed by Acceleron prior to the Effective Date (or,
with respect to any Option Compound, prior to the date that such Option Compound
is deemed a Licensed Compound in accordance with Article 7).
1.104    “U.S. GAAP” means generally accepted accounting principles in the
United States.
1.105    “Valid Claim” means a claim or pending claim of a Patent Right, which
claim or pending claim has not been revoked or held unenforceable, unpatentable
or invalid by a decision of a court or other governmental agency of competent
jurisdiction, which is not appealable or has not been appealed within the time
allowed for appeal, and which has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or other final, irrevocable action; provided, however, that if the
holding of such court or agency is later reversed by a court or agency with
overriding authority, the claim shall be reinstated as a Valid Claim with
respect to Net Sales made after the date of such reversal; provided further, on
a country-by-country basis, a patent application pending for more than five (5)
years shall not be considered to have any Valid Claim for purposes of this
Agreement unless and until a patent with respect to such application issues with
such claim.
1.106    Additional Definitions. The following terms have the meanings set forth
in the corresponding Sections of this Agreement:


- 17 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Term
Section
“Acceleron Indemnitees”
12.7.1
“Acceleron NA Operating Costs”
5.5.3(b)
“Acquired Party Activity”
6.3
“Audited Party”
5.7.4(b)
“Auditing Party”
5.7.4(b)
“Breaching Party”
11.2.1(a)
“Celgene Indemnitees”
12.7.2
“Commercialization Plan/Budget”
2.5
“Defending Party”
8.4.3
“Forfeited Option Compound”
6.1.1
“Indemnitee”
12.7.3
“Infringement Claim”
8.4.1
“IP”
11.8
“JCC Chairperson”
3.2.3
“JDC Chairperson”
3.1.3
“Joint Development Committee”
3.1.1
“Joint Commercialization Committee”
3.2.1
“Losses”
12.7.1
“Option Program Payment”
7.2
“Prosecuting” or “Prosecution”
8.2.1(a)(i)
“Publishing Party”
9.2
“Reconciliation Statement”
5.5.5
“Royalty Report”
5.6.4
“Salk Patent Rights”
8.1.1
“SPC”
8.8
“Third Party Activity”
6.2
“Third Party Intellectual Property Notice”
5.6.3(c)



Article 2
    
COLLABORATION
2.1    Development.
2.1.1.    Acceleron Responsibilities. Subject to the oversight of the Joint
Development Committee, Acceleron shall be solely responsible for managing all
Acceleron Development Activities relating to Licensed Compounds or Licensed
Products. Acceleron shall use Commercially Reasonable Efforts to carry out the
Acceleron Development Activities as set forth in the applicable Development
Plan/Budget to Develop Licensed Compounds and Licensed Products.
2.1.2.    Celgene Responsibilities. Subject to the oversight of the Joint
Development Committee, Celgene shall be solely responsible for managing all
Celgene Development


- 18 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Activities relating to Licensed Compounds or Licensed Products. Without limiting
the foregoing, upon completion or abandonment of the initial Phase 2A Clinical
Trial for a Licensed Compound or related Licensed Product, any and all further
Phase 2A Clinical Trials (or early-stage Development activities) for such
Licensed Compound or Licensed Product shall be performed by Celgene, unless
otherwise agreed by the Joint Development Committee; provided that any Phase 2A
Clinical Trials that are ongoing at the time of such completion or abandonment
of such initial Phase 2A Clinical Trial shall remain the responsibility of
Acceleron. Celgene shall use Commercially Reasonable Efforts to carry out the
Celgene Development Activities as set forth in the applicable Development
Plan/Budget to Develop Licensed Compounds and Licensed Products. Celgene shall
use Commercially Reasonable Efforts to Develop and seek Regulatory Approval for
Licensed Products in the Major Market Countries.
2.1.3.    Development Plan/Budget. Acceleron shall prepare the first draft of
the initial Development Plan/Budget and present it to Celgene at least 15 days
prior to the first meeting of the Joint Development Committee. With respect to
the initial Development Plan/Budget, the Joint Development Committee shall,
within sixty (60) days after the Effective Date, approve and submit to the
Parties the initial Development Plan/Budget. Thereafter, the Joint Development
Committee shall prepare a draft of the Development Plan/Budget at least one
hundred twenty (120) days prior to the commencement of any Contract Year. During
the Agreement Term, the Joint Development Committee shall, at least ninety (90)
days prior to the commencement of any Contract Year during the Agreement Term,
approve and submit to the Parties the Development Plan/Budget. Each Development
Plan/Budget shall contain the specific Development and Manufacturing objectives
to be achieved by Celgene during the Contract Year, the specific Development and
Manufacturing objectives to be achieved by Acceleron during the Contract Year,
and the timeline for performing such Development objectives.
2.1.4.    Payment of Development Costs. The Parties shall share Development
Costs and other costs associated with Development in accordance with Section
5.5.
2.1.5.    Consultation. Celgene agrees to consult with Acceleron with respect to
the Development of Licensed Products and Licensed Compounds in accordance with
the provisions of Section 2.9.4.
2.2    Records.
2.2.1.    Generally. Each Party shall, and shall require the Third Parties
performing services for such Party (including Third Party contract research
organizations and service providers) to, maintain scientific records in
sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes, which shall fully and properly reflect all work done and
results achieved in the performance of this Agreement by such Party. Each Party
shall have the right, during normal business hours and upon reasonable notice,
to inspect and copy (or request the other Party to copy) all records of the
other Party maintained in connection with the work done and results achieved in
the performance of this Agreement, but solely to the extent access to such
records is necessary for a Party to exercise its rights under this


- 19 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Agreement; provided that Acceleron’s access to Celgene records shall be limited
to records of Celgene’s Development activities for the purpose of supporting
Regulatory Approval in North America and Europe. All such records and the
information disclosed therein shall be deemed Confidential Information pursuant
to Article 9.
2.2.2.    Electronic Records. Upon Celgene’s request, Acceleron will provide
Celgene reasonable assistance for Celgene to convert records provided by
Acceleron to Celgene into electronic form. In addition, upon Celgene’s request,
Acceleron will use templates for recordkeeping provided by Celgene reasonably
necessary to assist Celgene in making electronic filings with Regulatory
Authorities.
2.2.3.    Security. With regard to Confidential Information of the other Party,
each Party shall institute reasonable security precautions and shall use
reasonable efforts to (a) keep physical copies of such Confidential Information
in locked locations; (b) maintain electronic copies of such Confidential
Information in digitally secured locations with access permitted on a “need to
know” basis; and (c) ensure that local computers are password protected and
programmed to require password entry after reasonable periods of disuse.
2.3    Regulatory Matters.
2.3.1.    General. Celgene shall develop a regulatory strategy and prepare all
submissions, documents or other correspondence to be submitted to the applicable
Regulatory Authorities; provided that the regulatory strategy and submissions to
the Regulatory Authorities in North America shall be performed by Celgene in
consultation with the Joint Development Committee.
2.3.2.    North American Responsibility. Celgene shall oversee, monitor,
coordinate, file, and hold in its name all North American NDAs, all
communications with and submissions to North American Regulatory Authorities and
all North American Regulatory Approvals with respect to Licensed Compounds and
Licensed Products. All costs associated with such activities will be shared by
the Parties in accordance with Article 5, including Section 5.5. The Parties
acknowledge that IND No. [* * *] has already been submitted to the FDA in
Acceleron’s name. Upon completion of the Phase 2A Clinical Trials or earlier if
necessary for a smooth transition to Celgene of Development responsibilities or
otherwise requested by Celgene, Acceleron shall assign such IND to Celgene. If
any INDs are filed in Acceleron’s name in connection with any Option Compound,
such IND will be assigned to Celgene at such time, if any, as the Option
Compound is deemed a “Licensed Compound” pursuant to Section 7.2. In addition,
upon Celgene’s request, prior to completion of the Phase 2A Clinical Trials,
Acceleron will be primarily responsible for all communications with and
submissions to North American Regulatory Authorities and all North American
Regulatory Approvals with respect to Licensed Compounds and Licensed Products,
subject to Celgene’s review and approval.
2.3.3.    North American Regulatory Meetings and Correspondence. Celgene shall
have primary responsibility for interfacing, corresponding and meeting with the
applicable North


- 20 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


American Regulatory Authorities with respect to Licensed Compounds and Licensed
Products. To the extent practicable, Acceleron shall be entitled to participate
in all meetings and telephonic discussions between representatives of Celgene
and the applicable North American Regulatory Authorities with respect to each
Licensed Compound and Licensed Product. For purposes of clarification, Celgene
agrees to use Commercially Reasonable Efforts to notify Acceleron of planned
meetings and telephonic discussions with North American Regulatory Authorities
and to use Commercially Reasonable Efforts to accommodate the schedule of
Acceleron’s attendees at such meetings or discussions. Celgene shall be entitled
to limit, but not entirely exclude, the number of representatives of Acceleron
that attend meetings and telephonic discussions with applicable North American
Regulatory Authorities.
2.3.4.    Ex-North American Responsibility. Celgene shall have sole
responsibility to oversee, monitor, coordinate, file and hold in its name all
NDAs, all other communications with and submissions to Regulatory Authorities
outside of North America and all such Regulatory Approvals with respect to
Licensed Compounds and Licensed Products, and shall pay all costs associated
with such activities.
2.3.5.    Review of Correspondence. To the extent practicable, Celgene shall
provide Acceleron with drafts of any documents or other correspondence to be
submitted (i) to the applicable Regulatory Authorities in North America, (ii) to
Regulatory Authorities outside North America if for the purpose of obtaining
Regulatory Approval in North America, or (iii) in connection with any Acceleron
Development Activity, in each case, pertaining to each Licensed Compound or
Licensed Product, sufficiently in advance of submission for Acceleron to review
any such submission, and Acceleron may comment on such documents to the extent
that they are intended to be submitted (i) to the applicable Regulatory
Authorities in North America, (ii) to Regulatory Authorities outside North
America if for the purpose of obtaining Regulatory Approval in North America, or
(iii) in connection with any Acceleron Development Activity, in which case
Celgene shall consider in good faith all such comments. Celgene shall provide to
Acceleron, as soon as reasonably practicable, copies of any documents or other
correspondence received (i) from Regulatory Authorities in North America, (ii)
from Regulatory Authorities outside North America if for the purpose of
obtaining Regulatory Approval in North America, or (iii) in connection with any
Acceleron Development Activity, in each case, pertaining to each Licensed
Compound or Licensed Product (including any meeting minutes).
2.4    Manufacture and Supply.
2.4.1.    Phase 1 and 2 Clinical Supply. Acceleron shall Manufacture all
Clinical Supplies for Phase 1 Clinical Trials, Phase 2A Clinical Trials and
Phase 2B Clinical Trials. The terms of supply of Clinical Supplies pursuant to
this Section are set forth in Exhibit B, or as otherwise may be agreed to by the
Parties. Notwithstanding any other provision of this Agreement, Celgene shall
not be obligated to reimburse or share with Acceleron any capital expenditures
costs required for Acceleron to Manufacture and supply such Clinical Supplies
for Phase 1 Clinical Trials, Phase 2A Clinical Trials and Phase 2B Clinical
Trials.


- 21 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


At Celgene’s request, Acceleron shall assist Celgene in obtaining a second
source for supply of Clinical Supplies in order to supply Celgene with Clinical
Supplies for the Phase 2B Clinical Trials in the event Acceleron is unable to so
supply in accordance with the provisions of Exhibit B, or as otherwise agreed to
by the Parties.
2.4.2.    Phase 3 and Post-Approval Clinical Supply. Celgene shall Manufacture
and supply all Clinical Supplies for Phase 3 Clinical Trials and Post-Approval
Clinical Trials; provided, however, that the Joint Development Committee may
request, at least one (1) year prior to the anticipated launch of the first
Phase 3 Clinical Trial or Post-Approval Clinical Trials, as applicable, that
Acceleron Manufacture and supply such Clinical Supplies on terms to be agreed.
Acceleron shall not unreasonably refuse such request; provided that,
notwithstanding any other provision of this Agreement, Celgene shall fully
reimburse Acceleron for agreed upon capital expenditures reasonably required for
Acceleron to Manufacture and supply such Clinical Supplies for Phase 3 Clinical
Trials or Post-Approval Clinical Trials, and otherwise the Costs of Clinical
Supplies shall be allocated in accordance with Article 5, including Section 5.5.
Notwithstanding any other provision of this Agreement, Acceleron shall not be
obligated to reimburse or share with Celgene any capital expenditures costs
required for Celgene to Manufacture and supply Clinical Supplies for Phase 3
Clinical Trials or Post-Approval Clinical Trials. For purposes of clarification,
upon transition of Manufacturing and supply obligations to Celgene pursuant to
this Section 2.4.2 for a particular Licensed Compound or related Licensed
Product, if any Clinical Supplies are needed for additional Phase 1 Clinical
Trials, Phase 2A Clinical Trials, or Phase 2B Clinical Trials for the same
Licensed Compound or Licensed Product, such Manufacturing and supply
responsibilities will be undertaken by Celgene in the same manner as set forth
in this Section 2.4.2.
2.4.3.    Commercial Supply. Celgene shall Manufacture and supply all Commercial
Supplies.
2.4.4.    U.S. Manufacture. To comply with United States government regulations
for the licensing of federally funded inventions, Celgene, its Affiliates and
any Sublicensees will commit that Licensed Products covered by the Salk Patent
Rights sold in the United States will be manufactured substantially in the
United States to the extent required by Applicable Law. Notwithstanding the
foregoing, during the Agreement Term, upon Celgene’s request, Acceleron agrees
to seek a waiver from the United States government with respect to the
requirement that Licensed Products for sale in the United States be manufactured
substantially in the United States. Celgene understands that Acceleron cannot
guarantee that such waiver can be obtained.
2.4.5.    Manufacturing Generally. All Clinical Supplies and Commercial Supplies
will be Manufactured in accordance with GLP and GMP, as applicable, and
Applicable Law. In addition, the Manufacturing process used for Clinical
Supplies and Commercial Supplies shall be in accordance with the IND, NDA, or
other Regulatory Approval, as applicable, for the Licensed Product or Licensed
Compound.


- 22 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


2.4.6.    Tech Transfer. Within 30 days of Celgene’s request, Acceleron shall
commence the transfer to Celgene (or a Third Party selected by Celgene to
Manufacture), at no cost to Celgene (unless the transfer is to a Third Party
selected by Celgene), of relevant Acceleron Technology, including a chemistry,
manufacturing, and controls (CMC) package and relevant manufacturing
information, necessary for Celgene to Manufacture Clinical Supplies and
Commercial Supplies and will use Commercially Reasonable Efforts to complete
such transfer in a timely fashion. In addition, at no cost to Celgene, Acceleron
shall make its personnel reasonably available for meetings or teleconferences to
support and assist Celgene in the Manufacture of the Licensed Product or
Licensed Compound.
2.5    Commercialization Plan/Budget. The Joint Commercialization Committee, no
later than [* * *] months prior to the anticipated commercial launch of the
first Licensed Product and thereafter no later than [* * *] of each Contract
Year, shall approve a strategic commercialization plan for the Licensed Products
in the Field in North America (the “Commercialization Plan/Budget”) which sets
forth the matters agreed upon by the Joint Commercialization Committee. The
Joint Commercialization Committee shall prepare the initial Commercialization
Plan/Budget no later than [* * *] months prior to the anticipated commercial
launch of the first Licensed Product. Thereafter, the Joint Commercialization
Committee shall prepare a draft of the Commercialization Plan/Budget no later
than [* * *] of each Contract Year. The Joint Commercialization Committee will
consider including (but is not required to include) (a) a multi-year marketing
strategy that includes plans for market research, health economics, pricing and
reimbursement, medical affairs and value added initiatives, (b) a multi-year
communications strategy that includes plans for public relations, conferences
and exhibitions, and other external meetings, internal meetings and
communications, publications and symposia, internet activities, and core brand
package, (c) a multi-year strategy for Post-Approval Clinical Trials and
lifecycle management activities, (d) a high level operating plan for the
implementation of such strategies on an annual basis, including information
related to product positioning, core messages to be communicated, share of voice
requirements and pricing strategies, (e) a commercially reasonable level of
detailing activity, (f) a commercialization budget, and (g) all other activities
to be conducted in connection with the Commercialization of the Licensed
Products in the Field in North America. As between the Parties, Celgene will
book all sales of Licensed Products and will have the sole responsibility for
the sale, invoicing and distribution of the Licensed Products in the Territory.
2.6    Commercialization Outside North America. Celgene shall be solely
responsible for all Commercialization activities relating to Licensed Products
outside of North America. Celgene shall use Commercially Reasonable Efforts to
Commercialize the Licensed Products in each country outside North America in
which Regulatory Approval for a Licensed Product is obtained.
2.7    Co-Promotion of Licensed Product Within North America. Celgene and
Acceleron shall Commercialize the Licensed Products in North America in
accordance with the Commercialization Plan/Budget as follows:
2.7.1.    Commercialization Activities. Within North America, the Parties will
use Commercially Reasonable Efforts to Commercialize Licensed Products in the
Field. In


- 23 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


addition, within North America, the Parties will use Commercially Reasonable
Efforts to conduct the Commercialization activities assigned to them pursuant to
the Commercialization Plan/Budget, including the performance of detailing in
accordance therewith. In conducting the Commercialization activities, the
Parties will comply with all Applicable Laws, applicable industry professional
standards and compliance policies of Celgene which have been previously
furnished to Acceleron, as the same may be updated from time to time and
provided to Acceleron. Celgene will reasonably assist Acceleron in training
sales representatives in such standards. Neither Party shall make any claims or
statements with respect to the Licensed Products that are not strictly
consistent with the product labeling and the sales and marketing materials
approved for use pursuant to the Commercialization Plan/Budget.
2.7.2.    Sales Representatives. The Commercialization Plan/Budget will set
forth the number of physicians to be called on, call frequency and other matters
necessary to determine the detailing effort to be utilized for Promotion in
North America pursuant to the Agreement. The Commercialization Plan/Budget will
allocate to each Party its portion of the total detailing effort for the
aggregate of all Licensed Products across all indications in North America;
provided that, unless otherwise agreed to by the Parties, (i) Acceleron will be
allocated at least [* * *] sales representatives in the United States for the
Promotion of Licensed Products directed to [* * *] and (ii) Acceleron will be
allocated approximately [* * *] of the detailing effort in each country in North
America directed to [* * *] and any other prescribing physicians that are not [*
* *]. The Joint Commercialization Committee will attempt to provide that
Acceleron’s assigned detailing efforts are distributed geographically within
North America in a manner reasonably consistent with the distribution of the
U.S. population, the Canadian population, and the Mexican population and that
each Party’s detailing effort will be directed to physicians of similar
prescribing potential. The Sales Force Costs of Acceleron will be reimbursed
pursuant to a rate set forth in the Commercialization Plan/Budget.
2.7.3.    Sales Force. The Joint Commercialization Committee shall determine the
number of sales representatives needed to carry out the required detailing
effort. Each Party, in its sole discretion, shall create a field management
structure for its sales effort. Each sales representative shall have a sales
territory that allows such sales representative to perform a reasonable number
of details within a reasonable geographic area (i.e., without overly-burdensome
travel requirements). The effort of the Acceleron and Celgene sales forces in
Promoting Licensed Products will be organized under the supervision of the Joint
Commercialization Committee as to qualifications of sales representatives and
field-based sales managerial personnel and the timing of hiring in light of the
then-current Commercialization Plan/Budget; provided that the Commercialization
Plan/Budget shall identify the portion of the detailing effort to be undertaken
by Acceleron no later than [* * *] months before the planned date of the NDA
submission. At least [* * *] of Acceleron’s sales force planned to be available
upon launch of the Licensed Product shall be hired no later than [* * *] before
the PDUFA date, and Acceleron’s sales force shall be trained within [* * *] of
hiring.


- 24 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


2.7.4.    Training Materials and Sessions. The Joint Commercialization Committee
will develop Licensed Product-specific training materials and arrange for
provision of such materials to each Party’s sales forces. The Joint
Commercialization Committee will develop a sales training program directed
towards the Licensed Products. Unless otherwise mutually agreed by the Parties,
Celgene and Acceleron sales representatives will participate jointly in a launch
meeting for each Licensed Product, which shall include training sessions of
Licensed Product-specific sales skills with respect to the approved indications
for the Licensed Products. Subsequent to launch, Celgene and Acceleron shall
periodically hold meetings with Acceleron and Celgene field management (down to
and including district managers or their equivalents who are directly
supervising territory sales representatives) to coordinate Promotion of the
Licensed Products. As requested by Acceleron, Celgene shall make its management,
marketing, training and other personnel reasonably available to participate in
Acceleron’s national and regional sales meetings and Licensed Product-training
events.
2.7.5.    Promotional Materials. Celgene, at its sole cost and expense, shall
provide Acceleron with sales and promotional materials sufficient to permit
Acceleron to perform detailing calls in a manner consistent with the detailing
calls performed by the Celgene sales force. Acceleron’s sales representatives
will utilize only those sales and promotional materials provided to them by
Celgene and will not utilize any other materials relating to or referring to the
Licensed Product.
2.7.6.    Termination of Acceleron Sales Force Cost Reimbursement. On a Licensed
Product-by-Licensed Product and country-by-country basis in North America, on
the date on which in such country there is at least one Generic Product, then
Celgene shall no longer be responsible for Acceleron’s Sales Force Costs under
Section 5.5.1 (b) (or Section 2.7.2) with respect to such Licensed Product in
such country in North America, and such Sales Force Costs will no longer be
deemed Operating Costs hereunder, and Acceleron shall have no further obligation
to Promote such Licensed Product or maintain a sales force for the purpose of
Promoting such Licensed Product.
2.8    Third Parties.
2.8.1.    The Parties shall be entitled to utilize the services of Third
Parties, including Third Party contract research organizations and service
providers to perform their respective Development, Manufacturing and
Commercialization activities; provided that any such utilization in North
America of a Third Party (except as provided in Section 2.8.2) shall be subject
to the advance notice and approval of the Joint Development Committee or Joint
Commercialization Committee; provided further that Acceleron shall not be
permitted to utilize Third Parties for Acceleron’s Commercialization activities;
provided further that each Party shall remain at all times fully liable for its
respective responsibilities under each Development Plan/Budget,
Commercialization Plan/Budget and this Agreement; provided further that any
Third Party that Manufactures on behalf of either Party must comply with GMP and
be approved or qualified by the applicable Regulatory Authority.


- 25 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


2.8.2.    Notwithstanding Section 2.8.1, the advance notice and approval of the
Joint Development Committee shall not be required in respect of the use of the
Third Parties previously engaged by Acceleron under an agreement entered into
prior to the Effective Date and set forth on Schedule 2.8; provided that such
exception shall only apply to any services that are currently being provided
under such agreements (whether pursuant to the agreements themselves or any work
orders entered into in connection therewith), and Acceleron shall not be
entitled to enter into new work orders or request additional services under such
agreements without complying with the advance notice and approval of the Joint
Development Committee.
2.8.3.    Any agreement with a Third Party to perform a Party’s responsibilities
under this Agreement shall include confidentiality and non-use provisions which
are no less stringent than those set forth in Article 9 of this Agreement.
2.9    Information Sharing.
2.9.1.    Tech Transfer. In addition to the provisions of Section 2.4.6, within
30 days of Celgene’s request, Acceleron, at no cost to Celgene, shall commence
the transfer to Celgene of relevant Acceleron Technology necessary for Celgene
to perform its obligations or exercise its rights hereunder and will use
Commercially Reasonable Efforts to complete such transfer in a timely fashion.
In addition, at no cost to Celgene, Acceleron shall make its personnel
reasonably available for meetings or teleconferences to support and assist
Celgene in the Development, Manufacture, and Commercialization of the Licensed
Product or Licensed Compound.
2.9.2.    Reports By Both Parties. Each Party shall keep the Joint Development
Committee or the Joint Commercialization Committee fully informed about the
status of the activities performed pursuant to the Development Plan/Budget,
including providing the Joint Development Committee with copies of the final
form of all written reports that relate to such activities, or pursuant to the
Commercialization Plan/Budget, as applicable. Promptly following the Effective
Date, to the extent not previously provided, Acceleron shall provide to Celgene
a report describing in reasonable detail all data and information developed with
respect to each Licensed Compound and Licensed Product prior to the Effective
Date. From time to time during the Agreement Term, Acceleron shall provide
Celgene with access to any Acceleron Technology in order to permit Celgene to
perform its obligations or exercise its rights hereunder.
2.9.3.    Reports By Celgene. Celgene shall keep Acceleron reasonably informed
about the status of the activities performed with respect to Celgene’s
Development of the Licensed Product outside North America and Europe, the status
of Regulatory Approvals for the Licensed Product outside North America and
Europe, and the status of Celgene’s Commercialization activities outside North
America.
2.9.4.    Meetings. [* * *] on dates and times mutually agreed by the Parties,
Acceleron may, at its option, send at least one Acceleron representative to meet
with the Celgene product team(s) responsible for the Development and regulatory
activities for each


- 26 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Licensed Product and to discuss the conduct and progress of, and plans for, the
Development and regulatory affairs with respect to such Licensed Product.
2.10    ACE-536 Agreement. Subject to the next sentence, Celgene, in its sole
discretion, may decide (a) to develop and commercialize a “Licensed Compound” or
“Licensed Product” under the ACE-536 Agreement (as defined below) instead of
Developing and Commercializing a Licensed Compound or Licensed Product under
this Agreement or (b) following the Completion of the Acceleron Phase 2 Clinical
Trials (as each such term is defined in the ACE-536 Agreement), to Develop a
Licensed Compound or Licensed Product hereunder instead of a “Licensed Compound”
or “Licensed Product” under the ACE-536 Agreement, and, thereafter, if Celgene
is undertaking “Development” or “Commercialization” (each as defined in the
ACE-536 Agreement) activities in accordance with the ACE-536 Agreement with
respect to a “Licensed Compound” or “Licensed Product” thereunder, Celgene will
be deemed to be in compliance with any Development or Commercialization
obligations under this Agreement. Celgene acknowledges that a decision to pursue
the scenario described in subsection (b) will not be made based primarily on
Celgene’s payment obligations to Acceleron under this Agreement or the ACE-536
Agreement, but rather will take into consideration such things as the resources
as would normally be exerted or employed by a similarly-situated
biopharmacecutical company, product life, stage of development, safety and
efficacy, development costs, operating costs, the anticipated prescription
label, the nature of the product, the clinical setting in which the product is
expected to be used, competitiveness of the marketplace, regulatory environment,
the patent or other proprietary position of the product, and other clinical,
commercial, regulatory or manufacturing conditions then prevailing.
Article 3
    
COLLABORATION MANAGEMENT
3.1    Joint Development Committee.
3.1.1.    Establishment. Within 45 days after the Effective Date, the Parties
shall establish, and have the first meeting of, a joint development committee to
facilitate Development of Licensed Compounds and Licensed Products during the
Agreement Term (the “Joint Development Committee”). In advance of the formation
of the Joint Development Committee, either Party may request that the Parties,
and the other Party agrees that they shall, meet (in person or by
teleconference) for the purposes of facilitating the performance by each Party
of its activities hereunder.
3.1.2.    Membership. Unless otherwise agreed by the Parties, the Joint
Development Committee shall be comprised of three (3) representatives from each
Party with one (1) representative with relevant decision-making authority from
each Party such that the Joint Development Committee is able to effectuate all
of its decisions within the scope of its responsibilities as set forth in
Section 3.1.5 below. Either Party may replace or substitute its respective
representatives to the Joint Development Committee at any time with prior notice
to the other Party, provided that such replacement or substitute is of
comparable authority within that Party. Upon mutual agreement of the Parties,
additional


- 27 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


representatives or consultants may be invited to attend a Joint Development
Committee meeting, subject to such representatives’ and consultants’ written
agreement to comply with the requirements of Article 9. Each Party shall bear
its own expenses relating to attendance at such meetings by its representatives.
3.1.3.    Chairperson. The Chairperson of the Joint Development Committee (the
“JDC Chairperson”) shall be Celgene’s representative. The JDC Chairperson’s
responsibilities shall include (a) scheduling meetings; (b) setting agendas for
meetings with solicited input from Acceleron’s representatives; (c) preparing
and confirming minutes of the meetings, which shall provide a description in
reasonable detail of the discussions held at the meeting and a list of any
actions, decisions or determinations made by the Joint Development Committee and
delivering minutes to each Party’s senior management for review and final
approval; and (d) conducting meetings.
3.1.4.    Meetings. The Joint Development Committee shall meet in accordance
with a schedule established by mutual written agreement of the Parties, at least
once per [* * *] (and more frequently as the Joint Development Committee
determines is necessary to fulfill its responsibilities), with the location for
such meetings alternating between Acceleron’s facilities and Celgene’s
facilities (or such other locations as are determined by the Joint Development
Committee). Alternatively, if the Parties agree, the Joint Development Committee
may meet by means of teleconference, videoconference or other similar
communications equipment. In connection with any transition of responsibilities
from Acceleron to Celgene (including the transition of Manufacturing
responsibility), the Joint Development Committee shall meet and discuss how best
to transition such responsibilities to Celgene and, in connection with
Manufacturing responsibility, shall establish a supply transition plan with
respect to the applicable Licensed Product. Acceleron shall cooperate fully to
assist in transitioning to Celgene all applicable responsibilities.
3.1.5.    Responsibilities. The Joint Development Committee shall have the
following responsibilities:
(a)    reviewing and approving (i) the initial Development Plan/Budget and each
annual Development Plan/Budget and (ii) any proposed modifications to such
Development Plan/Budget, in each case in accordance with the time frames set
forth in Section 2.1.3;
(b)    developing a publication strategy for Development activities and results
arising out of this Agreement;
(c)    facilitating the transfer of Know-How and Confidential Information
between the Parties for purposes of conducting the Development Plan/Budget;
(d)    reviewing the progress of the Parties in their conduct of the Development
Plan/Budget against the timelines and budgets contained therein, reviewing
relevant data and considering issues of priority;


- 28 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(e)    approving the licensing of Third Party technology, as described in
Section 5.6.3(c);
(f)    performing such other activities as are contemplated under this Agreement
and that the Parties mutually agree shall be the responsibility of the Joint
Development Committee; and
(g)    defining a target Licensed Product profile after consultation with the
Parties’ respective commercial managers.
3.2    Joint Commercialization Committee.
3.2.1.    Establishment. Promptly after the Effective Date, the Parties shall
establish a joint commercialization committee to facilitate Commercialization of
Licensed Compounds and Licensed Products in North America during the Agreement
Term (the “Joint Commercialization Committee”).
3.2.2.    Membership. Unless otherwise agreed by the Parties, the Joint
Commercialization Committee shall be comprised of three (3) representatives from
each Party with one (1) representative with relevant decision-making authority
from each Party such that the Joint Commercialization Committee is able to
effectuate all of its decisions within the scope of its responsibilities as set
forth in Section 3.2.5 below. Either Party may replace or substitute its
respective representatives to the Joint Commercialization Committee at any time
with prior notice to the other Party, provided that such replacement or
substitute is of comparable authority within that Party. Upon mutual agreement
of the Parties, additional representatives or consultants may be invited to
attend a Joint Commercialization Committee meeting, subject to such
representatives’ and consultants’ written agreement to comply with the
requirements of Article 9. Each Party shall bear its own expenses relating to
attendance at such meetings by its representatives. In the event that that
Acceleron ceases to continue to appoint members of the Joint Commercialization
Committee, Celgene shall deliver all notices of activities of the Joint
Commercialization Committee and materials relating to Commercialization of
Licensed Products to the Vice President of Sales & Marketing of Acceleron; and,
notwithstanding Acceleron's lack of membership on the Joint Commercialization
Committee, Acceleron shall remain obligated to perform its obligations hereunder
with respect to the Commercialization of Licensed Products and comply with the
instructions of Celgene on behalf of the Joint Commercialization Committee, as
provided herein.
3.2.3.    Chairperson. The Chairperson of the Joint Commercialization Committee
(the “JCC Chairperson”) shall be Celgene’s representative. The JCC Chairperson’s
responsibilities shall include (a) scheduling meetings; (b) setting agendas for
meetings with solicited input from Acceleron’s representatives; (c) preparing
and confirming minutes of the meetings, which shall provide a description in
reasonable detail of the discussions held at the meeting and a list of any
actions, decisions or determinations made by the Joint Commercialization
Committee and delivering minutes to each Party’s senior management for review
and final approval; and (d) conducting meetings.


- 29 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


3.2.4.    Meetings. The Joint Commercialization Committee shall meet in
accordance with a schedule established by mutual written agreement of the
Parties, at least once per [* * *] (and more frequently as the Joint
Commercialization Committee determines is necessary to fulfill its
responsibilities), with the location for such meetings alternating between
Acceleron’s facilities and Celgene’s facilities (or such other locations as are
determined by the Joint Commercialization Committee); provided that, unless
otherwise agreed to by the Parties, the Joint Commercialization Committee shall
not be required to meet earlier than the time necessary to complete the
activities contemplated by Section 2.5. Alternatively, if the Parties agree, the
Joint Commercialization Committee may meet by means of teleconference,
videoconference or other similar communications equipment.
3.2.5.    Responsibilities. The Joint Commercialization Committee shall have the
following responsibilities:
(a)    establishing the strategy for the Commercialization of Licensed Products
in the Field in North America;
(b)    developing and approving the Commercialization Plan/Budget in accordance
with Section 2.5, as well as updating the Commercialization Plan/Budget and
amending the Commercialization Plan/Budget from time to time as appropriate;
(c)    subject to the specific terms and conditions hereof, allocating
responsibilities under the Commercialization Plan/Budget to the Parties in
accordance with the Parties’ abilities to perform such activities in the most
efficient and cost effective manner;
(d)    overseeing the implementation of the strategy for Commercializing the
Licensed Products in the Field in North America (including strategies related to
regulatory approvals, reimbursement, advertising and promotion, brand integrity,
sales, and launch sequence as set forth in the Commercialization Plan/Budget);
(e)    providing input to the Joint Development Committee regarding the target
product profile for the Licensed Products and making recommendations regarding
changes to the same;
(f)    approving the licensing of Third Party technology, as described in
Section 5.6.3(c);
(g)    reviewing the Parties’ marketing and promotional activities in North
America to ensure that such activities are consistent with the Commercialization
Plan/Budget; and
(h)    performing such other activities as are contemplated under this Agreement
and that the Parties mutually agree shall be the responsibility of the Joint
Commercialization Committee.


- 30 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


3.3    Joint Responsibilities of the Joint Development Committee and Joint
Commercialization Committee. In addition to the independent Joint Development
Committee and Joint Commercialization Committee meetings, the Joint Development
Committee and the Joint Commercialization Committee shall coordinate to hold
joint meetings as appropriate to discuss issues which are relevant to both
Development and Commercialization, including in order to: (i) establish the
target product profile for the Licensed Products (including indications for
which the Licensed Products will be Developed and Commercialized, key labeling
claims required for commercial success of the Licensed Products given the
competitive environment, and any other key product features and benefits which
will be used to Develop or support a promotional message or reimbursement status
for the Licensed Products), (ii) discuss development of the Licensed Product for
additional indications and alternative delivery forms, (iii) discuss development
of improvements in formulation, presentation and other features of Licensed
Products considered desirable for life cycle management and maximizing sales of
the Licensed Products throughout North America, and (iv) set the end point
criteria to determine whether a Clinical Trial or other Development activity is
deemed successful. Such joint meetings may be held by videoconference,
teleconference or in person and any decisions required to be taken shall be
submitted to the Joint Development Committee or Joint Commercialization
Committee for resolution in accordance with the terms hereof.
3.4    Appointment of Subcommittees and Project Teams. The Joint Development
Committee and Joint Commercialization Committee may each create such
subcommittees or project teams as such committee deems necessary to carry out
its responsibilities. Each such subcommittee and project team shall report
recommendations and proposed actions to the Joint Development Committee or Joint
Commercialization Committee, as applicable, which shall approve or reject such
recommendations or actions proposed in accordance with the terms of this
Agreement.
3.5    Decision-Making. The Joint Development Committee and Joint
Commercialization Committee shall each act by unanimous agreement of its
members, with each Party having one vote. If the Joint Development Committee or
Joint Commercialization Committee, after [* * *] (or such other period as the
Parties may otherwise agree) of good faith efforts to reach a unanimous decision
on an issue, fails to reach such a unanimous decision, then either Party may
refer such issue to the Executive Officers. Such Executive Officers shall meet
promptly thereafter and shall negotiate in good faith to resolve the issues. If
Executive Officers cannot resolve such issue within [* * *] of referral of such
issue to the Executive Officers, the resolution of such issue shall be
determined by Celgene. Notwithstanding the foregoing, none of Celgene, the Joint
Development Committee and the Joint Commercialization Committee may make any
decision inconsistent with the express terms of this Agreement without the prior
written consent of each Party.
3.6    Dispute Resolution. With respect to any disputes between the Parties
concerning this Agreement that are not subject to the oversight of the Joint
Development Committee or the Joint Commercialization Committee, either Party may
submit the dispute to senior management of Celgene and Acceleron for review. If
the dispute cannot be resolved within [* * *] despite such escalation, then
either Party may refer the matter to the Executive Officers to be resolved by


- 31 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


negotiation in good faith as soon as is practicable but in no event later than
[* * *] after referral. Such resolution, if any, by the Executive Officers shall
be final and binding on the Parties. If the Executive Officers are unable to
resolve such dispute within such [* * *] period, then such matter shall be
resolved in accordance with Section 13.1 hereof.
3.7    Dissolution. The Joint Development Committee and Joint Commercialization
Committee shall each be dissolved upon expiration of the Agreement Term, or
earlier upon mutual written agreement of the Parties.
3.8    Appointment of Joint Development Committee and Joint Commercialization
Committee Members. Notwithstanding the above, at all times after [* * *] years
from the Effective Date, Acceleron’s membership and participation on the Joint
Development Committee, the Joint Commercialization Committee, and any related
subcommittees shall be at Acceleron’s sole option. If, after [* * *] years from
the Effective Date, Acceleron does not appoint members of the Joint Development
Committee or the Joint Commercialization Committee, it shall not be a breach of
this Agreement, and, thereafter, Celgene shall, in its own sole discretion, make
all decisions for, and take all actions for, the Joint Development Committee or
Joint Commercialization Committee, as applicable, pursuant to the terms and
conditions of this Agreement, and Acceleron shall comply with all such decisions
of Celgene.
Article 4
    
LICENSES AND INTELLECTUAL PROPERTY OWNERSHIP
4.1    License Grants to Celgene. Subject to the terms and conditions of this
Agreement, Acceleron hereby grants to Celgene and its Affiliates during the
Agreement Term an exclusive, royalty-bearing license (which shall, however, be
co-exclusive with Acceleron solely to permit Acceleron to perform the Acceleron
Development Activities, Manufacturing responsibilities, and co-Promotion
activities to the extent provided herein) under the Acceleron Technology and
Acceleron’s interest in the Joint Technology to offer for sale, sell, make, have
made, use and import Licensed Compounds and Licensed Products in the Field in
the Territory. For avoidance of doubt, such license includes the right to
Develop, Manufacture and Commercialize Licensed Compounds and Licensed Products
in the Field in the Territory.
4.2    License Grant to Acceleron. Subject to the terms and conditions of this
Agreement, Celgene hereby grants Acceleron during the Agreement Term a
non-exclusive royalty-free license under the Celgene Technology solely to
perform its Development and co-Promotion obligations pursuant to the Development
Plan/Budget and Commercialization Plan/Budget, as applicable, and to Manufacture
Licensed Compounds and Licensed Products in accordance with this Agreement.
4.3    Sublicenses.
4.3.1.    Celgene’s Right to Sublicense. Celgene may sublicense the rights
granted to it under Section 4.1, in whole or in part, through one or more tiers
to one or more of its Affiliates or Third Parties at any time; provided,
however, that the sublicense, to the extent


- 32 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


it involves the sublicense of any Salk Patent Rights, will be subject to the
terms and conditions of Section 2.2 of the Salk License. In the event that
Celgene enters into any sublicense (other than a sublicense to an Affiliate)
that includes North America as a territory, in whole or in part, then, such
sublicense shall not modify Acceleron’s right to participate in Collaboration
matters as provided in Article 2 (Collaboration) and Article 3 (Collaboration
Management) or under the cost sharing provisions of Section 5.5. Celgene shall
remain responsible for the performance of its Sublicensees under this Agreement,
including for all payments due hereunder, whether or not such payments are made
by Celgene, its Affiliates or its Sublicensees. Celgene shall provide Acceleron
with notice and a copy of each sublicense, and any modification or termination
thereof, promptly (and in any event within [* * *] days after such agreement has
been fully executed) after execution of such sublicense, modification or
termination; provided that any such copy may be redacted to remove any
confidential, proprietary or competitive information of Celgene or its
Sublicensee, but such copy shall not be redacted to the extent that it impairs
Acceleron’s or Salk’s ability to ensure compliance with this Agreement or the
Salk License, as applicable. All such notices and copies of sublicenses provided
by Celgene under this Section 4.3.1 shall be deemed to be Confidential
Information of Celgene subject to the provisions of Article 9 hereof whether or
not so marked.
4.3.2.    Terms. Each sublicense granted by Celgene pursuant to Section 4.3.1
shall be subject and subordinate to the terms and conditions of this Agreement
and shall contain terms and conditions consistent with those in this Agreement.
Agreements with any Commercializing Sublicensee shall contain the following
provisions: (a) a requirement that such Sublicensee submit applicable sales or
other reports consistent with those required hereunder; (b) an audit requirement
similar to the requirement set forth in Section 5.7.4; and (c) a requirement
that such Sublicensee comply with the confidentiality and non-use provisions of
Article 9 with respect to both Parties’ Confidential Information.
4.3.3.    Effect of Termination. Except as otherwise provided in the sublicense
agreement, if this Agreement terminates for any reason, any Celgene Sublicensee
shall, from the effective date of such termination, automatically become a
direct licensee of Acceleron with respect to the rights originally sublicensed
to the Sublicensee by Celgene; provided, however, that such Sublicensee is not
in breach of its sublicense agreement and continues to perform thereunder.
Notwithstanding the foregoing, Acceleron shall not be liable to such Sublicensee
with respect to any obligations of Celgene to the Sublicensee.
4.4    Ownership of and Rights to Intellectual Property.
4.4.1.    Ownership of Improvements/Collaboration IP. Each Party agrees promptly
to disclose to the other Party all Improvements and all Collaboration IP made by
or under authority of such Party under this Agreement. As between the Parties,
(a) title to all Celgene Improvements and Celgene Collaboration IP shall be
owned by Celgene, (b) title to all Acceleron Improvements and Acceleron
Collaboration IP shall be owned by Acceleron, and (c) title to all Joint
Improvements and Joint Collaboration IP shall be jointly owned by Celgene and
Acceleron. Acceleron hereby assigns, and Acceleron shall cause its


- 33 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


employees, consultants, and agents to assign, its right, title, and interest in
and to all Celgene Improvements to Celgene.
4.4.2.    Joint Improvements/Collaboration IP. Subject to the rights herein,
each Party shall have the right to practice and exploit Joint Improvements and
Joint Collaboration IP, without any obligation to account to the other for
profits, or to obtain any approval of the other Party to license, assign or
otherwise exploit Joint Improvements and Joint Collaboration IP, by reason of
joint ownership thereof, and each Party hereby waives any right it may have
under the laws of any jurisdiction to require any such approval or accounting;
and to the extent there are any Applicable Laws that prohibit such a waiver,
each Party will be deemed to so consent. Each Party agrees to be named as a
party, if necessary, to bring or maintain a lawsuit involving a Joint
Improvement or Joint Collaboration IP.
4.4.3.    Data. All data generated in the course of Clinical Trials hereunder
shall be owned by Celgene and deemed “Celgene Know-How.” Acceleron hereby
assigns, and Acceleron shall cause its employees, consultants, and agents to
assign, its right, title, and interest in and to such data and information to
Celgene.
4.4.4.    Celgene IP. Celgene is and shall remain the sole owner of the Celgene
Technology.
4.4.5.    Acceleron IP. Acceleron is and shall remain the sole owner of the
Acceleron Technology.
4.4.6.    Disputes as to Inventorship and Ownership of Improvements and
Collaboration IP. Should the Parties fail to agree regarding inventorship of any
invention made in the conduct of activities under this Agreement or the
ownership of Improvements and Collaboration IP arising out of this Agreement,
the Parties shall refer the matter to a mutually agreed-upon outside counsel for
resolution. All determinations of inventive contribution for inventions arising
hereunder shall be determined under United States patent law. The Parties agree
that each of the individuals listed on Schedule 4.4.6 are acceptable outside
counsel for such resolution, and neither Party will use such individuals (or the
law firms for whom such individuals work) for any legal services without the
prior written consent of the other Party. The costs of such outside counsel
shall be borne equally by the Parties.
4.5    Salk License.
4.5.1.    Acknowledgement. Except as provided in Section 4.5.2, Acceleron
acknowledges that it is responsible for the fulfillment of its obligations under
the Salk License and agrees to fulfill the same, including any provisions
necessary to maintain in effect any rights sublicensed to Celgene hereunder and
the exclusive nature of such rights, subject to Celgene’s compliance with its
obligations hereunder. In the event of any conflict between the terms of this
Agreement and the Salk License, the Parties will discuss in good faith how to
address the conflict; provided that, if the Parties are unable to agree on how
to address the conflict, the terms of this Agreement shall govern.
Notwithstanding the foregoing,


- 34 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Celgene acknowledges that (i) the Salk License limits Acceleron from
sublicensing under the Salk Patent Rights of any right with regard to Secondary
Licensed Products (as defined in the Salk License), other than a sublicense of a
Primary Licensed Product (including a Primary Licensed Product that subsequently
becomes a Secondary Licensed Product) or in connection with a sublicense of a
Secondary Licensed Product that is first discovered or identified by Acceleron,
and (ii) the licenses under the Salk License are limited to therapeutic
products, and diagnostic products are only permitted with respect to Secondary
Licensed Products. Celgene further acknowledges that the Salk License provides
for the right of Salk to (a) Prosecute the Salk Patent Rights and (b) make and
use, and to permit others at academic, government and non-profit institutions to
make and use, the Salk Patent Rights. Celgene additionally acknowledges that the
Salk Patent Rights supported by federal funding are subject to certain
obligations to the United States government as provided in the Salk License.
4.5.2.    Incorporation of Certain Provisions. Celgene acknowledges and agrees
that it shall be bound by the following provisions of the Salk License, as if
Celgene was a “Licensee” thereunder: [* * *]; provided that, with respect to
Section [* * *], the Parties acknowledge that, as provided in Exhibit A to the
Salk License, no “Biological Materials” have been provided to Acceleron, and
Acceleron will not request or accept any “Biological Materials” from Salk
without Celgene’s prior written consent (which consent may be conditioned on,
among other things, confirmation that the “Biological Materials” license under
the Salk License is sublicensable to Celgene); provided further that,
notwithstanding Celgene’s agreement to be bound by Section [* * *] of the Salk
License, as between Acceleron and Celgene, the obligation to indemnify Salk
pursuant to such section will be allocated between Acceleron and Celgene in
accordance with Section 12.7 hereof. The Parties acknowledge that no [* * *] has
been provided to Celgene, except [* * *].
4.5.3.    Covenants Regarding the Salk License. Acceleron agrees that during the
Agreement Term:
(a)    Acceleron shall not modify or amend the Salk License in any way that
could adversely affect Celgene’s rights or economic interest under this
Agreement without Celgene’s prior written consent;
(b)    Acceleron shall not terminate the Salk License in whole or in part,
without Celgene’s prior written consent, if such termination would affect
Celgene’s license granted hereunder;
(c)    Acceleron shall be solely responsible for, and shall make, all royalty,
milestone, and other payments owed to Salk pursuant to the Salk License;
(d)    Acceleron shall not exercise or fail to exercise any of Acceleron’s
rights or obligations under the Salk License that relate to the Licensed
Compounds, Licensed Products, or Celgene’s rights hereunder (including the right
to negotiate with Salk with respect to “Inventions” under Section 2.4 of the
Salk License), in each case, without the prior written consent of Celgene, not
to be unreasonably


- 35 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


withheld; and, at the reasonable request of Celgene, Acceleron shall exercise
such rights and make such requests as are permitted under the Salk License;
(e)    Acceleron shall promptly furnish Celgene with copies of all reports and
other communications that Acceleron furnishes to Salk that relate to the subject
of this Agreement;
(f)    Acceleron shall promptly furnish Celgene with copies of all reports and
other communications that Acceleron receives from Salk that relate to the
subject of this Agreement;
(g)    Acceleron shall furnish Celgene with copies of all notices received by
Acceleron relating to any alleged breach or default by Acceleron under the Salk
License within [* * *] after Acceleron’s receipt thereof; in addition, if
Acceleron should at any time breach the Salk License or become unable to timely
perform its obligations thereunder, Acceleron shall immediately notify Celgene;
(h)    If Acceleron cannot or chooses not to cure or otherwise resolve any
alleged breach or default under the Salk License, Acceleron shall so notify
Celgene within [* * *] of such decision, which shall not be less than [* * *]
prior to the expiration of the cure period under the Salk License; provided that
Acceleron shall use Commercially Reasonable Efforts to cure any such breach or
default; and
(i)    Celgene, in its sole discretion, shall be permitted [* * *] in accordance
with the terms and conditions of the Salk License or otherwise [* * *]; and, if
Celgene [* * *].
4.5.4.    Survival of Celgene’s Rights. As provided in Section 2.2 and
10.3(a)(iv) of the Salk License, in the event of termination of the Salk
License, Celgene’s rights hereunder will survive in accordance with the terms of
such sections. The Parties agree that [* * *], without Celgene’s prior written
consent, shall be deemed a material breach of this Agreement by Acceleron;
provided that (a) if [* * *], Celgene agrees to use Commercially Reasonable
Efforts to assist Acceleron in [* * *], and (b) if [* * *], such [* * *] shall
not be deemed a material breach by Acceleron of this Agreement.
4.6    No Other Rights. Except as otherwise provided in this Agreement, neither
Party shall obtain any ownership interest or other right in any Know-How or
Patent Rights owned or Controlled by the other Party.
Article 5
    
FINANCIAL PROVISIONS
5.1    Upfront Payments. Celgene shall make the following payments to Acceleron
within ten (10) days of the Effective Date: (i) thirty-five million dollars
($35,000,000) as an upfront, non-


- 36 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


creditable, non-refundable fee, relating to the license grants set forth in
Article 4, and (ii) ten million dollars ($10,000,000) as an upfront,
non-creditable, non-refundable fee, relating to the option program set forth in
Article 7.
5.2    ActRIIA Development Milestones. For any Licensed Compound or Licensed
Product containing ActRIIA, Celgene shall pay to Acceleron the amounts set forth
below no later than [* * *] days after the earliest date on which the
corresponding milestone event has first been achieved with respect to a Licensed
Compound or Licensed Product in each indication described below:
Milestone Event
Payment for Each Indication
 
Oncology
Non-Oncology
Dosing the first patient in the first Phase 2B Clinical Trial for the purposes
of obtaining Regulatory Approval in the United States
N/A
$7,000,000
Dosing the first patient in the first Phase 3 Clinical Trial for the purposes of
obtaining Regulatory Approval in the United States
$10,000,000
$10,000,000
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]



A Clinical Trial or NDA will fall within the oncology indication if the Licensed
Compound or Licensed Product is used (a) to treat a patient for cancer or (b) to
treat a patient for a disease, disorder, or condition that results from the
patient having, or being treated for, cancer. All other Clinical Trials or NDAs
will fall within the non-oncology indication. For example, use of a Licensed
Compound or Licensed Product to treat [* * *] will be deemed to fall within the
oncology indication, and, for purposes of this Agreement, the treatment of
anemia in a patient with [* * *] will be considered oncology and will be deemed
to fall within the oncology indication; on the other hand, [* * *] not caused by
any oncologic condition or treatment thereof will fall within the non-oncology
indication (whether or not the patients taking the Licensed Compound or Licensed
Product has cancer or a disease, disorder, or condition that results from the
patient having, or being treated for, cancer). For the avoidance of doubt, a
single Clinical Trial or NDA shall not trigger an obligation by Celgene to pay
milestones with respect to both the oncology and non-oncology indications but
instead shall be treated as falling only within one indication or the other and
requiring not more than one milestone payment; provided that, if the Parties
initially elect one indication (e.g., oncology) to apply to a Licensed Compound
or Licensed Product but later determine it is not effective for that indication,
the Parties may then


- 37 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


elect to proceed with the other indication (e.g., non-oncology) for such
Licensed Compound or Licensed Product; however, notwithstanding the last
sentence of the next paragraph, such Licensed Compound or Licensed Product shall
only trigger milestones in the new indication (in this example, non-oncology)
that occur after such election and shall not trigger any earlier milestones in
the new indication.
For clarity, the milestone payments set forth in this Section 5.2 shall be paid
only once for each indication, regardless of how many Licensed Compounds and
Licensed Products may achieve the milestone event and regardless of whether the
same Licensed Compound or Licensed Product achieves the milestone event for the
same indication more than once. By way of a nonlimiting example, if a Licensed
Compound and a Licensed Product achieve the same milestone event in the same
indication, only one payment is due. Furthermore, to the extent a Licensed
Compound or Licensed Product fails and a replacement Licensed Compound or
Licensed Product is selected, any milestones previously paid for such failed
Licensed Compound or Licensed Product shall not be paid a second time with
respect to such replacement Licensed Compound or Licensed Product. Except as
provided in the prior paragraph, to the extent that any prior milestone has not
been paid at the time of achievement of a subsequent milestone, then upon the
achievement of such subsequent milestone all preceding unpaid milestone payments
shall be made in addition to the payment corresponding to the milestone that has
been achieved; provided that the acceptance or approval of [* * *] shall not be
deemed to trigger any milestone payment for [* * *] in any other country or
jurisdiction.
For purposes of determining the occurrence of milestones under this Section 5.2
and Section 5.3, [* * *] shall be deemed to have occurred [* * *] days following
[* * *]; provided that, if such [* * *], such [* * *] shall not be deemed to
have occurred until such comments have been addressed to the satisfaction of [*
* *].
The Parties agree that, effective as of the execution of the First Amendment to
this Agreement, Celgene shall have no obligations to pay any amounts due
pursuant to the provisions of Section 5.2 (including the table of milestones set
forth therein) prior to such amendment, and the provisions of this Section 5.2
(including the table of milestones set forth herein) will replace such former
provisions in their entirety. Acceleron acknowledges and agrees that all
payments that were due pursuant to the provisions of the former Section 5.2 were
paid in full.
5.3    Option Compound Development Milestones. Provided that the option in
Article 7 is exercised in full, for a Licensed Compound or Licensed Product
containing an [* * *] Antibody, [* * *] Antibody, or [* * *] Antibody, Celgene
shall also pay to Acceleron the amounts set forth below no later than [* * *]
days after the earliest date on which the corresponding milestone event has
first been achieved with respect to any such Licensed Compound or Licensed
Product (for the avoidance of doubt, the milestones set forth below shall be
payable separately with respect to a Licensed Compound or Licensed Product
containing an [* * *] Antibody, an [* * *] Antibody or a [* * *] Antibody):


- 38 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Milestone Event
Payment for Each Indication for [* * *] Antibodies, [* * *] Antibodies and [* *
*] Antibodies
 
Oncology
Non-Oncology
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]



The determination of whether a Clinical Trial or NDA falls within the oncology
indication or non-oncology indication will be made in the same manner as
provided in Section 5.2.
For clarity, the milestone payments set forth in this Section 5.3 shall be paid
only once for each indication for a Licensed Compound or Licensed Product the
underlying Licensed Compound of which is an [* * *] Antibody, once for each
indication for a Licensed Compound or Licensed Product the underlying Licensed
Compound of which is an [* * *] Antibody, and once for each indication for a
Licensed Compound or Licensed Product the underlying Licensed Compound of which
is a [* * *] Antibody, regardless of how many Licensed Compounds and Licensed
Products with such Licensed Compound may achieve the milestone event and
regardless of whether the same Licensed Compound or Licensed Product achieves
the milestone event for the same indication more than once. By way of a
nonlimiting example, if an [* * *] Antibody Licensed Compound and a Licensed
Product containing an [* * *] Antibody achieve the same milestone event in the
same indication, only one payment is due; if an [* * *] Antibody Licensed
Compound and a Licensed Product containing an [* * *] Antibody achieve the same
milestone event in the same indication, only one payment is due; and if a [* *
*] Antibody Licensed Compound and a Licensed Product containing a [* * *]
Antibody achieve the same milestone event in the same indication, only one
payment is due. In addition for clarity, if an [* * *] Antibody Licensed
Compound or Licensed Product achieves a particular milestone, and an [* * *]
Antibody Licensed Compound or Licensed Product achieves the same milestone, the
particular milestone payment will be made twice, once with respect to the [* *
*] Antibody Licensed Compound or Licensed Product and once with respect to the
[* * *] Antibody Licensed Compound or Licensed Product. Furthermore, to the
extent a Licensed Compound or Licensed Product the underlying Licensed Compound
of which is an [* * *] Antibody, [* * *] Antibody, or [* * *] Antibody fails and
a replacement Licensed Compound or Licensed Product with the same Licensed
Compound is selected, any milestones previously paid for such failed Licensed
Compound or Licensed Product shall not be paid a second time with respect to
such replacement Licensed Compound or Licensed Product. To the extent that any
prior milestone has not been paid at the time of achievement of a subsequent
milestone, then upon the achievement of such subsequent milestone all preceding
unpaid milestone payments shall be made in addition to the payment corresponding
to the milestone that has been achieved; provided that the acceptance or


- 39 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


approval of an NDA in any one country or jurisdiction shall not be deemed to
trigger any milestone payment for the acceptance or approval of an NDA in any
other country or jurisdiction.
The Parties agree that, effective as of the execution of the First Amendment to
this Agreement, Celgene shall have no obligations to pay any amounts due
pursuant to the provisions of Section 5.3 (including the table of milestones set
forth therein) prior to such amendment, and the provisions of this Section 5.3
(including the table of milestones set forth herein) will replace such former
provisions in their entirety. Acceleron acknowledges and agrees that all
payments that were due pursuant to the provisions of the former Section 5.3 were
paid in full.
5.4    Ex-North American Sales Milestones. Celgene shall also pay to Acceleron
the amounts set forth below no later than [* * *] days after the earliest date
on which the corresponding milestone event has first been achieved with respect
to each Licensed Product:
Milestone Event
Payment
[* * *]
$[* * *]
[* * *]
$[* * *]
[* * *]
$[* * *]



Once Celgene has made any particular milestone payment under this Section 5.4,
Celgene shall not be obligated to make any payment under this Section 5.4 with
respect to the re-occurrence of the same milestone for the same Licensed Product
(regardless of how many indications the Licensed Product may be approved for).
For making the determinations under this Section 5.4, Net Sales shall be derived
from audited financial statements of Celgene (or the applicable Affiliate or
Sublicensee); provided, however, that Celgene shall use U.S. GAAP to calculate
in good faith the Net Sales derived from any entities that are not audited or
have not completed their audit within [* * *] days after the end of the
preceding Contract Year. For clarity, two dosage forms of a product would
constitute the same Licensed Product; however, any derivatives and modifications
of a Licensed Product are considered distinct Licensed Products, other than
modifications that are limited to changes in the formulation of a Licensed
Product (which formulation modifications would constitute the same Licensed
Product).
5.5    Sharing Costs.
5.5.1.    Cost Sharing. The Parties shall be responsible for paying costs as set
forth in this Section.
(a)    Subject to Section 5.5.1(b)(ii) and (iii), for all North American and
European Development Costs incurred prior to January 1, 2013, Acceleron shall be
responsible for paying [* * *] percent [* * *] and Celgene shall be responsible


- 40 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


for paying [* * *] percent [* * *] of such North American and European
Development Costs.
(b)    Celgene shall be responsible for paying one hundred percent (100%) of (i)
all Development Costs (other than North American and European Development
Costs), (ii) all North American and European Development Costs incurred on or
after January 1, 2013, (iii) all [* * *] that comprise part of North American
And European Development Costs and are incurred after the Effective Date of the
First Amendment to this Agreement, and (iv) [* * *]; provided that the Parties
acknowledge and agree that Acceleron will not be incurring any such costs
described in clause (i) or (iv) (other than [* * *] or other [* * *] that are
specifically set forth in the [* * *]).
(c)    Patent Procurement Costs shall be shared in accordance with the
provisions of Section 8.2.4.
(d)    Except for approved costs incurred by Acceleron pursuant to Section
2.4.2, purchases of capital equipment related to Manufacturing (e.g., the
purchase and qualification of a manufacturing facility or of additional
manufacturing lines) shall not be included in any cost to be shared under this
Agreement.
5.5.2.    Sharing Mechanics. The payment of costs pursuant to this Agreement
shall be subject to the following:
(a)    Notwithstanding anything in this Agreement to the contrary, no cost,
expense, amount or sum allocable or chargeable to the Parties’ activities under
this Agreement shall be allocated or charged more than once. Unless otherwise
specifically authorized by the Parties or this Agreement, all costs, expenses,
amounts or sums to be charged or allocated by one Party to the other Party under
this Agreement shall not be so chargeable or allocable unless they are directly
related to this Agreement and the activities to be performed under this
Agreement.
(b)    It is the intention of the Parties that the interpretation of the
definitions related to this Article 5 shall be in accordance with U.S. GAAP
consistently applied in accordance with the applicable Party’s then current
practices. A Party shall promptly make the appropriate adjustments to the
financial information it supplies under this Agreement to reflect changes to the
provisions, including reasonable detail underlying the adjustment, in reporting
results of operation.
(c)    Furthermore, for any costs or expenses in connection with the performance
of its activities hereunder, which are reimbursable by one Party or subject to
cost-sharing between the Parties, if such costs or expenses consist of payments
made by either Party to a Third Party, they shall be charged hereunder at the
respective Party’s actual out-of-pocket cost.


- 41 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(d)    Notwithstanding anything in this Agreement to the contrary, each Party
shall be solely responsible for all travel costs for such Party’s and its
Affiliates’ and agents’ employees incurred in connection with the performance of
such Party’s obligations hereunder, and no travel-related expenses incurred by
either Party in connection with Development activities hereunder shall be
included in Development Costs or Operating Costs.
5.5.3.    Cost Reporting.
(a)    Development Costs. No later than [* * *] Business Days after the end of
each Contract Quarter, each Party shall report to the other Party an estimate of
its North American and European Development Costs (including any Third Party
Intellectual Property Costs that are deemed Development Costs) and Patent
Procurement Costs (for which reimbursement is required pursuant to Section
8.2.4). Furthermore, as soon as practicable after the end of each Contract
Quarter, but in any event no later than [* * *] days after the end of each
Contract Quarter, each Party shall report to the other Party actual North
American and European Development Costs and Patent Procurement Costs (for which
reimbursement is required pursuant to Section 8.2.4). Notwithstanding the
foregoing, Celgene shall have no obligation to report to Acceleron Celgene’s
estimated or actual North American and European Development Costs incurred on or
after January 1, 2013, though Celgene will continue to report any Patent
Procurement Costs as described in this Section 5.5.3(a).
(b)    Results of Operations in North America. No later than [* * *] Business
Days after the end of each Contract Quarter, each Party shall report to the
other Party an estimate of such Party’s results of operations in North America,
as applicable, related to the following: (i) aggregate gross invoice prices of
all units of Licensed Product sold; (ii) sales returns and allowances; (iii) Net
Sales; (iv) number of units sold; and (v) in the case of Acceleron, all Sales
Force Costs of Acceleron and any other Operating Costs of Acceleron in North
America that have been approved under the Commercialization Plan/Budget
(collectively, the “Acceleron NA Operating Costs”). Furthermore, as soon as
practicable after the end of each Contract Quarter, but in any event no later
than [* * *] days after the end of each Contract Quarter, each Party shall
report to the other Party actual results of operations in North America, as
described in the prior sentence.
5.5.4.    Expense Limitations.
(a)    Expenses charged by either Party as North American and European
Development Costs for any Contract Year shall not exceed [* * *] percent [* * *]
of the amount included for the total expenditure in the then-current Development
Plan/Budget.


- 42 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(b)    The Acceleron NA Operating Costs for any Contract Year shall not exceed
[* * *] percent [* * *] of the amount included for the total expenditure in the
then-current Commercialization Plan/Budget.
(c)    If the actual North American and European Development Costs enumerated in
the Development Plan/Budget or if the Acceleron NA Operating Costs enumerated in
the Commercialization Plan/Budget are expected to vary by more than [* * *]
percent [* * *] from the amounts budgeted for expenditure during the Contract
Year, the Party responsible for the forecasted variance shall promptly revise
the Development Plan/Budget or Commercialization Plan/Budget, as applicable, and
submit it in writing, with an explanation of the variance and the reasons
therefore, to the other Party. If the Joint Development Committee or Joint
Commercialization Committee, as applicable, agrees in writing that the revised
budget is acceptable then such revised budget shall be incorporated into the
respective Development Plan/Budget or Commercialization Plan/Budget for the
remainder of the Contract Year.
(d)    Notwithstanding the foregoing, this Section 5.5.4 shall not apply to
North American and European Development Costs incurred by Celgene on or after
January 1, 2013.
5.5.5.    Reconciliation Statements. In addition to providing its report of
North American and European Development Costs and Acceleron NA Operating Costs,
as specified in Section 5.5.3, within [* * *] days following the end of a
Contract Quarter, each Party will provide a summary report of North American and
European Development Costs for the Contract Quarter, and Celgene shall prepare,
in consultation with Acceleron, a statement (the “Reconciliation Statement”);
provided that Celgene shall have no obligation to report to Acceleron Celgene’s
North American and European Development Costs incurred on or after January 1,
2013. Each Reconciliation Statement shall show Celgene’s calculations of costs
to be shared by both Parties pursuant to this Section 5.5 and the cash
settlement required. Payments required pursuant to Reconciliation Statements
shall be made by Acceleron or Celgene in the manner set forth in Section 5.7.5.
5.6    Royalties.
5.6.1.    Royalty Percentages. For sales of Licensed Products in the Territory,
Celgene shall retain all amounts received for such sales; provided that Celgene
shall pay to Acceleron the following royalty payments on a Licensed
Product-by-Licensed Product basis during the applicable Royalty Term:
(a)    [* * *] percent [* * *] of annual Net Sales in each region of the
Territory during a Contract Year for that portion of the annual Net Sales in
such region that is less than or equal to [* * *];


- 43 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(b)    [* * *] percent [* * *] of annual Net Sales in each region of the
Territory during a Contract Year for that portion of the annual Net Sales in
such region that is greater than [* * *] and less than or equal to [* * *]; and
(c)    [* * *] percent [* * *] of annual Net Sales in each region of the
Territory during a Contract Year for that portion of the annual Net Sales in
such region that is greater than [* * *];
provided further that the applicable thresholds above will be determined on a
region-by-region basis with each of the following areas of the Territory treated
as one region: (i) North America and (ii) the rest of the Territory.
5.6.2.    Cumulative Royalties. The obligation to pay royalties under this
Agreement shall be imposed only once with respect to a single unit of a Licensed
Product regardless of how many Valid Claims included within Acceleron Patent
Rights would, but for this Agreement, be infringed by the Manufacture or
Commercialization of such Licensed Product.
5.6.3.    Adjustment in Royalty Rates.
(a)    Know-How Only or Generic Competition. On a country-by-country and
Licensed Product-by-Licensed Product basis, upon the earlier to occur of (i) the
date on which the offering for sale, selling, making, having made, using or
importing of a Licensed Product is no longer covered by a Valid Claim of an
Acceleron Patent Right in such country (but such Manufacture, use or sale of a
Licensed Product continues to be covered by Acceleron Know-How) or (ii) the date
on which in such country there are one or more Generic Products, then the
royalty percentage applicable to Net Sales of such Licensed Product under
Section 5.6.1 for such Licensed Product in such country shall be reduced by
fifty percent (50%) for the remainder of the Royalty Term.
(b)    Celgene Third Party Licenses. In the event that one or more licenses to
Third Party Intellectual Property are required by Celgene to offer for sale,
sell, make, have made, use or import Licensed Compounds or Licensed Products in
the Field in the Territory without infringing the Third Party Intellectual
Property (including claims of a pending patent application that are reasonably
expected to issue), then Celgene may offset fifty percent (50%) of the amount of
commercially reasonable royalties or other payments payable by Celgene to such
Third Party (or paid or reimbursed by Celgene pursuant to Section 5.6.3(c)) with
respect to a particular Licensed Product against amounts Celgene is obligated to
pay Acceleron under Section 5.4 or Section 5.6.1 for such Licensed Product,
provided that in no such event shall any such offset reduce by more than fifty
percent (50%) the payments otherwise due to Acceleron in particular Contract
Years; provided further that on a Licensed Product-by-Licensed Product basis,
any Third Party royalty payments that are not credited against royalties or
sales milestones paid to Acceleron in the Contract Year in which they were
accrued shall be carried forward and credited against royalties or sales
milestones payable


- 44 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


to Acceleron in the subsequent Contract Year(s) hereunder until such royalty
credits are completely expended. The calculation of the royalty reduction under
this Section 5.6.3(b) shall be conducted on a country-by-country and Licensed
Product-by-Licensed Product basis. Celgene shall provide Acceleron with notice
and a copy of each such license, and any modification or termination thereof,
promptly (and in any event within [* * *] days after such agreement has been
fully executed) after execution of such license, modification or termination;
provided that any such copy may be redacted to remove any confidential,
proprietary or competitive information of Celgene or its Sublicensee, but such
copy shall not be redacted to the extent that it impairs Acceleron’s ability to
ensure compliance with this Agreement. With respect to any license entered into
by Celgene to Third Party Intellectual Property, Celgene shall use Commercially
Reasonable Efforts to ensure that such Third Party Intellectual Property is
sublicensable to Acceleron to the extent required under this Agreement.
(c)    Third Party Intellectual Property. Acceleron shall not enter into an
agreement with a Third Party to obtain a license under Third Party Intellectual
Property that solely covers the offering for sale, selling, making, having made,
using or importing Licensed Compounds or Licensed Products in the Field in the
Territory (including rights of a pending patent application that are reasonably
expected to issue) without first offering Celgene the opportunity to contact
such Third Party regarding entering into such agreement directly. With respect
to Third Party Intellectual Property that covers the offering for sale, selling,
making, having made, using or importing Licensed Compounds or Licensed Products
in the Field in the Territory but also covers Acceleron’s other products or
compounds, Acceleron shall notify the Joint Development Committee or Joint
Commercialization Committee, as applicable, of the Third Party Intellectual
Property (a “Third Party Intellectual Property Notice”). With respect to such a
license for such Third Party Intellectual Property that covers the offering for
sale, selling, making, having made, using or importing Licensed Compounds or
Licensed Products in the Field in the Territory, Acceleron may enter into the
license for such Third Party Intellectual Property; provided that, if the Joint
Development Committee or Joint Commercialization Committee, as applicable,
determines that such Third Party Intellectual Property should be part of the
Collaboration, then the following shall apply: (i) Acceleron shall keep Celgene
fully informed of the status of the negotiations with the Third Party and
provide Celgene with copies of all draft agreements; (ii) Celgene may provide
comments and suggestions with respect to the negotiation of the agreement with
the Third Party, and Acceleron shall reasonably consider all comments and
suggestions reasonably recommended by Celgene; (iii) Acceleron shall use
Commercially Reasonable Efforts to ensure that such Third Party Intellectual
Property is sublicensable to Celgene in accordance with the terms of this
Agreement, treating (unless otherwise agreed by the Parties) the Third Party
Intellectual Property as Acceleron Know-How or Acceleron Patent Rights hereunder
and treating the agreement licensing such the Third Party Intellectual Property
in the same way as


- 45 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


the Salk License (including as provided in Section 4.5), except for payment
obligations; provided that, if Acceleron is not able to obtain a license from
such Third Party that is sublicensable in accordance with this clause (iii),
then Acceleron shall promptly so notify Celgene and shall exclude from any such
license that Acceleron obtains the offering for sale, selling, making, having
made, using or importing Licensed Compounds or Licensed Products in the Field in
the Territory, and (iv) the Parties shall allocate the Third Party Intellectual
Property Costs, unless otherwise agreed, as follows: (x) the Parties shall
determine in good faith an allocation of upfront payments and intellectual
property acquisition fees paid to any such Third Party with respect to Licensed
Compounds or Licensed Products to be treated as either Development Costs or
Operating Costs, (y) development milestone payments owed to such Third Party
that are required to be paid as a result of the Development of Licensed
Compounds or Licensed Products shall be treated as Development Costs, and (z)
sales milestone payments and royalties owed to such Third Party that are
required to be paid as a result of sales of Licensed Products shall be treated
as royalties paid to Third Parties pursuant to Section 5.6.3(b). In the event
that Acceleron delivers to Celgene a Third Party Intellectual Property Notice
and pursues a license to the applicable Third Party Intellectual Property from
such Third Party, Celgene will not directly or indirectly (other than through
Acceleron pursuant to this Agreement) pursue a license to such Third Party
Intellectual Property unless (1) Acceleron decides to not pursue a license to
such Third Party Intellectual Property that covers a Licensed Compound or
Licensed Product (in which event, Acceleron will promptly notify Celgene of such
decision), (2) Acceleron notifies Celgene that Acceleron is not able to obtain a
sublicensable license in accordance with clause (iii) of the third sentence of
this Section, or (3) Celgene was already in discussions with such Third Party
prior to Celgene’s receipt of the Third Party Intellectual Property Notice
regarding licensing such Third Party Intellectual Property.
(d)    Buy-Down. Celgene may elect to reduce the royalty percentages set forth
in Section 5.6.1 and in Section 5.6.1 of that certain Collaboration, License and
Option Agreement entered into by the Parties as of August 2, 2011 (as amended
from time to time in accordance with its terms, the “ACE-536 Agreement”) by (i)
providing Acceleron with written notice of Celgene’s election on or before
January 1, 2013 and (ii) paying to Acceleron a one-time payment of $25 million
(the “Buy-Down Payment”) within 30 days of the date of such notice. Immediately
upon payment by Celgene of the Buy-Down Payment, the royalty payments to be paid
by Celgene to Acceleron under Section 5.6.1 of this Agreement shall be replaced
with the following royalty payments:
(i)    [* * *] of annual Net Sales in each region of the Territory during a
Contract Year for that portion of the annual Net Sales in such region that is
less than or equal to [* * *];


- 46 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(ii)    [* * *] of annual Net Sales in each region of the Territory during a
Contract Year for that portion of the annual Net Sales in such region that is
greater than [* * *] and less than or equal to [* * *]; and
(iii)    [* * *] of annual Net Sales in each region of the Territory during a
Contract Year for that portion of the annual Net Sales in such region that is
greater than [* * *];
provided that the applicable thresholds above will be determined on a
region-by-region basis with each of the following areas of the Territory treated
as one region: (x) North America and (y) the rest of the Territory. Any adjusted
royalty payment made under this Section 5.6.3(d) shall be subject to reduction
pursuant to Section 5.6.3(a) through Section 5.6.3(c) (and all references to
Section 5.6.1 in such sections shall be deemed to be references to this Section
5.6.3(d) if applicable). The payment of the Buy-Down Payment shall also have the
effects set forth in Section 5.6.3(a) of the ACE-536 Agreement.
5.6.4.    Reports and Royalty Payments. Within [* * *] days after the beginning
of each Contract Quarter during the Royalty Term, Celgene shall deliver to
Acceleron a report setting forth for the previous Contract Quarter the following
information on a Licensed Product-by-Licensed Product and country-by-country
basis in the Territory: (a) the gross sales and Net Sales of Licensed Product,
(b) the number of units sold by Celgene, its Affiliates or Sublicensees, (c) the
basis for any adjustments to the royalty payable for the sale of each Licensed
Product, and (d) the royalty due hereunder for the sales of each Licensed
Product (the “Royalty Report”). The total royalty due for the sale of Licensed
Products during such Contract Quarter shall be remitted at the time such report
is made. No such reports or royalty shall be due for any Licensed Product before
the First Commercial Sale of such Licensed Product.
5.7    Payment Provisions Generally.
5.7.1.    Taxes and Withholding. If laws, rules or regulations require
withholding of income taxes or other taxes imposed upon payments set forth in
Section 5.6, Celgene shall make such withholding payments as required and
subtract such withholding payments from the payments set forth in Section 5.6.
Celgene shall submit appropriate proof of payment of the withholding taxes to
Acceleron within a reasonable period of time. At the request of Acceleron,
Celgene shall give Acceleron such reasonable assistance, which shall include the
provision of appropriate certificates of such deductions made together with
other supporting documentation as may be required by the relevant tax authority,
to enable Acceleron to claim exemption from such withholding or other tax
imposed or obtain a repayment thereof or reduction thereof and shall upon
request provide such additional documentation from time to time as is reasonably
required to confirm the payment of tax.
5.7.2.    Payment and Currency Exchange.


- 47 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(a)    All amounts (including all costs sharing) payable and calculations
hereunder shall be in United States dollars and shall be paid by bank wire
transfer in immediately available funds to such bank account as may be
designated in writing by Acceleron or Celgene, as applicable, from time to time.
Whenever for the purposes of calculating the royalties payable under Section 5.6
or the costs payable under Section 5.5 conversion from any foreign currency
shall be required, all amounts shall first be calculated in the currency of sale
or currency of incurrence and then converted into United States dollars by
applying the average monthly rate of exchange listed in the New York edition of
The Wall Street Journal for the final month of the applicable Contract Quarter.
(b)    Where royalty amounts are due for Net Sales in a country where, for
reasons of currency, tax or other regulations, transfer of foreign currency out
of such country is prohibited, Celgene has the right to place Acceleron’s
royalties in a bank account in such country in the name of and under the sole
control of Acceleron; provided, however, that the bank selected be reasonably
acceptable to Acceleron and that Celgene inform Acceleron of the location,
account number, amount and currency of money deposited therein. After Acceleron
has been so notified, those monies shall be considered as royalties duly paid to
Acceleron and will be completely controlled by Acceleron.
(c)    When in any country in the Territory the law or regulations prohibit both
the transmittal and the deposit of royalties on sales in such country, royalty
payments due on Net Sales shall be suspended for as long as such prohibition is
in effect and as soon as such prohibition ceases to be in effect, all royalties
that Celgene would have been under an obligation to transmit or deposit but for
the prohibition shall forthwith be deposited or transmitted, to the extent
allowable.
5.7.3.    Records. Each Party shall keep and maintain accurate and complete
records which are relevant to costs, expenses, sales and payments throughout the
Territory used to determine payments to be made under this Agreement, and such
records shall be maintained for a period of three (3) years from creation of
individual records for examination at the other Party’s expense by an
independent certified public accountant selected by the other Party as described
in Section 5.7.4. A Party’s right to complete a final audit upon termination or
expiration of this Agreement shall expire one year after such termination or
expiration. Any records or accounting information received from the other Party
shall be Confidential Information of the disclosing Party for purposes of
Article 9 of this Agreement. Results of any such audit shall be provided to both
Parties, subject to Article 9 of this Agreement.
5.7.4.    Audits and Interim Reviews.
(a)    Subject to the provisions of Section 5.7.3, either Party may request that
a nationally recognized, independent accounting firm to be mutually agreed upon
by the Parties, which is not either Party’s independent accounting firm, perform
an audit or interim review of the other Party’s books as they relate to this


- 48 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Agreement in order to express an opinion regarding such Party’s accounting for
revenues, costs and expenses, as applicable, under this Agreement. Such audits
or review shall be conducted at the expense of the requesting Party.
(b)    Upon [* * *] Business Days’ prior written notice from a Party (the
“Auditing Party”), the other Party (the “Audited Party”) shall permit such
accounting firm to examine the relevant books and records of the Audited Party,
including any Affiliates, as may be reasonably necessary to verify the reports
and information submitted by the Audited Party and the accuracy of any Royalty
Report or Reconciliation Statement. An examination by a Party under this Section
5.7.4 (whether of the Audited Party or its Affiliates) shall [* * *] and shall
be limited to the pertinent books and records for any Contract Year ending not
more than [* * *] months before the date of the request. The accounting firm
shall be provided access to such books and records at the Audited Party’s
facility(ies) where such books and records are normally kept and such
examination shall be conducted during the Audited Party’s normal business hours.
The Audited Party may require the accounting firm to sign a standard
non-disclosure agreement with terms that are not inconsistent with the terms of
this Agreement before providing the accounting firm access to the Audited
Party’s facilities or records. Upon completion of the audit, the accounting firm
shall provide both Celgene and Acceleron a written report disclosing whether the
reports submitted by the Audited Party are correct or incorrect and the specific
details concerning any discrepancies. No other information shall be provided to
the Auditing Party. If the accountant determines that, based on errors in the
reports so submitted, any report prepared in accordance with this Agreement is
incorrect, the Parties shall promptly revise the report and the associated
Royalty Report or Reconciliation Statement and any additional amount owed by one
Party to the other shall be paid within [* * *] days after receipt of the
accountant’s report, along with interest as provided in Section 5.7.5; provided,
however, that no such interest shall be payable if the errors leading to the
Royalty Report or Reconciliation Statement being incorrect were in the reports
provided by the Party to receive such additional amount. Additionally, if the
accountant determines that the reports submitted by the Audited Party misstate
the Audited Party’s share of costs by more than [* * *] percent [* * *] to the
Auditing Party’s detriment, the Audited Party shall reimburse the Auditing Party
for the expenses incurred by the Auditing Party in conducting the audit. In the
event of any sublicense or transfer of rights with respect to Licensed Compounds
or Licensed Products by a Party under this Agreement, the sublicensor or
transferor shall provide for audit rights by the other Party to this Agreement
in accordance with this Section 5.7.4.
5.7.5.    Payments Between the Parties. There shall be a cash settlement between
the Parties no later than [* * *] days after the end of each Contract Quarter.
In the event that (a) any payment hereunder (including any royalty payment due
by Celgene to Acceleron under this Agreement) is made after the date specified
in the preceding sentence (other than the extent that a payment that is the
subject of a good faith dispute between the Parties that has been


- 49 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


outstanding for no more than [* * *] Business Days), and (b) such payment is
overdue by more than [* * *] Business Days, the paying Party shall pay interest
to the other Party at the lesser of (i) the annualized interest rate at the
three (3) month LIBOR plus one percent (1%) or (ii) the highest rate permitted
by applicable law from the date that such additional amount should have first
been paid.
Article 6
    
EXCLUSIVITY
6.1    Prohibitions.
6.1.1.    If Celgene irrevocably forfeits its rights to develop an Option
Compound pursuant to Article 7 (a “Forfeited Option Compound”), then, during the
Agreement Term, neither Acceleron nor any of its Affiliates, directly or
indirectly with a Third Party, shall, with any such Forfeited Option Compound or
product containing any such Forfeited Option Compound (i) conduct any clinical
study whose primary endpoint is [* * *] unless such clinical study is required
by any Regulatory Authority, in which event, the provisions of clauses (ii) and
(iii) of this Section shall apply notwithstanding the conduct of such clinical
trials, (ii) seek or obtain Regulatory Approval for such product indicated for
[* * *], or (iii) market or promote such product for the [* * *].
6.1.2.    During the Agreement Term, neither Acceleron nor any of its
Affiliates, directly or indirectly with a Third Party, shall, with any product
containing [* * *]: (i) conduct any clinical study whose primary endpoint is [*
* *] unless such clinical study is required by any Regulatory Authority, in
which event, the provisions of clauses (ii) and (iii) of this Section shall
apply notwithstanding the conduct of such clinical trials, (ii) seek or obtain
Regulatory Approval for such product indicated for [* * *], or (iii) market or
promote such product for [* * *]. Notwithstanding the foregoing, neither
Acceleron nor its Affiliates shall be restricted in any way, directly or
indirectly, from developing or commercializing [* * *] for [* * *].
6.1.3.    During the Agreement Term, neither Party nor any of its Affiliates,
directly or indirectly with a Third Party, shall, whether pursuant to this
Agreement or otherwise, with any product containing [* * *] (i) conduct any
clinical study whose primary endpoint is [* * *] unless such clinical study is
required by any Regulatory Authority, in which event, the provisions of clauses
(ii) and (iii) of this Section shall apply notwithstanding the conduct of such
clinical trials, (ii) seek or obtain Regulatory Approval for such product
indicated for [* * *], or (iii) market or promote such product for [* * *].
6.1.4.    In any Third Party license, development, research, collaboration,
commercialization or similar agreement with respect to an Option Compound, [* *
*], [* * *], or other product, as applicable, each Party and its Affiliates
shall include restrictions on such Third Party’s use of the Party’s or its
Affiliates intellectual property that are the same as those on the Parties and
its Affiliates set forth in this Section 6.1. For clarity, the prohibition on
conducting activities directly or indirectly with a Third Party includes a
prohibition on


- 50 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


providing any support for an external or academic investigator or site for
conducting a clinical study.
6.1.5.    During the Agreement Term, neither Acceleron nor any of its
Affiliates, directly or indirectly with a Third Party, shall, with any product:
(a) conduct any clinical study whose primary endpoint is Use in Anemia unless
such clinical study is required by any Regulatory Authority, in which event, the
provisions of clauses (b) and (c) of this Section shall apply notwithstanding
the conduct of such clinical trials; (b) seek or obtain Regulatory Approval for
such product indicated for Use in Anemia; or (c) market or promote such product
for Use in Anemia. Notwithstanding the foregoing, the provisions of this Section
6.1.5 shall not apply to Acceleron or its Affiliates to the extent of conducting
the activities required to fulfill Acceleron’s obligations hereunder or under
the ACE-536 Agreement.
6.1.6.    Notwithstanding the foregoing, the provisions of Section 6.1.5 (or the
provisions in Section 6.1.4 related thereto) shall not apply to the activities
of [* * *], its sublicensees (of the rights granted by Acceleron under the [* *
*] Agreement), Affiliates, successors and/or assigns, or to Acceleron and its
Affiliates fulfilling their respective obligations to [* * *], its sublicensees
(of the rights granted by Acceleron under the [* * *] Agreement), Affiliates,
successors and/or assigns, with respect to any and all compounds covered by the
rights granted by Acceleron prior to the Effective Date to [* * *] pursuant to
the [* * *] by and between Acceleron and [* * *], as amended from time to time
in accordance with its terms (the “[* * *] Agreement”), so long as the [* * *]
Agreement continues to remain in effect; provided that (a) any future rights
granted to [* * *] (including by any amendment or modification of the [* * *]
Agreement) shall be subject to the provisions of Section 6.1.5 (or the
provisions in Section 6.1.4 related thereto); (b) if Acceleron agrees to
collaborate with [* * *] on the identification, research and development of any
product or compound (other than [* * *] (as each term is defined in the [* * *]
Agreement as of the date hereof)) shall be subject to the provisions of Section
6.1.5 (or the provisions in Section 6.1.4 related thereto). Acceleron represents
and warrants to Celgene that neither [* * *] nor [* * *] is a [* * *] (as
defined in the [* * *] Agreement as of the date hereof).
6.1.7.    For purposes of this Article 6, each of the following terms shall have
the meanings set forth below:
(a)    “Anemia” means anemias, disorders of red blood cells and disorders of
erythropoiesis. For the avoidance of doubt, “Anemia” includes any decrease in
function and quality of red blood cells, or any deficiency in the function of
red blood cells, or less than the normal quantity of hemoglobin in the blood, or
any deficiency in the function of hemoglobin.
(b)    “Use in Anemia” means the treatment, prevention, modulation or diagnosis
of Anemia, including any companion diagnostic or biomarkers associated with the
treatment, prevention, modulation or diagnosis of Anemia. For example, treatment
includes increase of hematocrit, hemoglobin, or red blood cells.
6.2    Third Party Acquisitions.


- 51 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


6.2.1.    Bone-Loss, Anti-Cancer, and Muscle Loss Exclusivities. The provisions
of Sections 6.1.1, 6.1.2 and 6.1.3 (and the provisions of Section 6.1.4 related
thereto) are not intended to apply to any activity otherwise prohibited by such
sections if a Party’s involvement in such prohibited activity results from such
Party’s acquisition by a Third Party (either directly or through any Affiliate,
whether by merger, purchase of assets or equity, or otherwise), but only if (i)
such Third Party, prior to such acquisition or merger, was already engaged in
such prohibited activity (the “Third Party Activity”), and (ii) no Celgene
Technology, Acceleron Technology, or Joint Technology is used in connection with
such Third Party Activities.
6.2.2.    Anemia Exclusivity. The provisions of Section 6.1.5 (and the
provisions of Section 6.1.4 related thereto) do not apply to any activity
otherwise prohibited by Section 6.1.5 if Acceleron’s involvement or the
involvement of any of its Affiliates in such prohibited activity results from or
occurs subsequently to the acquisition of Acceleron by a Third Party (either
directly or through any Affiliate, whether by merger, purchase of assets or
equity, or otherwise), but only if:
(a)    no Celgene Technology, Acceleron Technology or Joint Technology is used
in connection with such Third Party activities;
(b)     no Patent Rights Controlled by Acceleron or its Affiliates immediately
prior to the acquisition or Patent Rights developed based on the Know-How
described in Section 6.2.2(c) is used in connection with such Third Party
activities;
(c)    no Know-How relating to any TGF Beta superfamily compounds (including
ligand, binding partner of a ligand, or a receptor of any such compounds)
Controlled by Acceleron or their Affiliates prior to the acquisition or further
Know-How relating to such TGF Beta superfamily compound developed based on such
existing Know-How is used in connection with such Third Party activities for the
longer of seven (7) years from the Effective Date or five (5) years from the
date of the acquisition of Acceleron by a Third Party; and
(d)    no Know-How Controlled by Celgene or its Affiliates that is provided,
prior to the acquisition, to Acceleron pursuant to this Agreement or developed
based on such existing Know-How is used in connection with such Third Party
activities.
6.2.3    Acquisitions of Acceleron by Certain Third Parties. Subsequent to an
acquisition of Acceleron by a designated Third Party set forth in Schedule
6.2.3, the following shall apply:
(a)    Notwithstanding anything to the contrary in Section 2.1.1, Celgene shall
be solely responsible for conducting all Development activities of each Licensed
Compound or related Licensed Product in the Field;


- 52 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(b)    Notwithstanding anything to the contrary in Section 2.4.1, Celgene may,
within ninety (90) days, provide Acceleron with written notice, at Celgene’s
sole discretion, instructing Acceleron to cease all Manufacturing activities
hereunder;
(c)    Celgene’s obligation to provide reports under Article 2 and Article 3
shall cease; provided, however, that Celgene shall continue to provide reports
under Section 2.9.3 (which reports will be respect to the entire Territory, not
just outside North American and Europe) and semiannual reports regarding
Development of Licensed Products; and
(d)    The Joint Development Committee and Joint Commercialization Committee
shall each be dissolved, in which event, (i) Celgene, in its own sole
discretion, shall make all decisions, and take all actions, ascribed to the
Joint Development Committee or Joint Commercialization Committee pursuant to and
subject to the remaining applicable terms and conditions of this Agreement (and,
in furtherance thereof, all applicable references to Joint Development Committee
or Joint Commercialization Committee hereunder shall be deemed to be references
to Celgene); and (ii) Celgene’s obligations under Article 2 and Article 3 (x) to
report or share with Acceleron the Development Plan/Budget and Commercialization
Plan/Budget, and (y) to consult with Acceleron or permit Acceleron to
participate with respect to Development, Commercialization, or regulatory
matters shall cease; provided that, to the extent that Acceleron elects or
continues to co-promote any Licensed Product pursuant to Section 2.7, Celgene
shall continue to comply with the obligations of such section with respect to
such co-promotion.
6.3    Acquisitions of Third Parties. The provisions of this Article 6 do not
apply to any activity otherwise prohibited by this Article 6 if a Party’s
involvement or the involvement of any of its Affiliates in such prohibited
activity results from such Party’s acquisition (either directly or through any
Affiliate, whether by merger, purchase of assets or equity, or otherwise) of all
or substantially all of the business or assets of a Third Party, but only if (i)
such Third Party, prior to such acquisition or merger, was already engaged in
such prohibited activity (the “Acquired Party Activity”), and (ii) such
acquiring Party shall, within thirty (30) days after the date of such Party’s
consummation of such acquisition, notify the other Party of such acquisition and
comply with the other provisions of this Section 6.3. Following consummation of
such an acquisition, the acquiring Party shall, at its option, either (i) use
good faith efforts to identify a Third Party purchaser to whom such Party will
divest its interest in the Acquired Party Activity and to enter into a
definitive agreement with such Third Party for such divestiture as soon as
reasonably practicable under the circumstances, but such divestiture must be
completed no later than twelve (12) months after the closing of such Party’s
acquisition of the Acquired Party Activity, or (ii) promptly discontinue such
Acquired Party Activity; provided that, notwithstanding which option is chosen,
such divesture or discontinuation must be accomplished no later than twelve (12)
months after the closing of such Party’s acquisition of the Acquired Party
Activity. During the time period following the consummation of an acquisition
covered by this Section 6.3 through


- 53 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


the divestiture or discontinuation of the Acquired Party Activity, the acquiring
Party shall not use any Celgene Technology, Acceleron Technology, or Joint
Technology in connection with such Acquired Party Activities. So long as the
acquiring Party divests of, or discontinues, the Acquired Party Activity in
accordance with this Section 6.3, such acquisition shall not be deemed a
violation of this Article 6. Notwithstanding anything to the contrary in this
Article 6, this Section 6.3 shall not apply to any activity of Acceleron, its
Affiliates or a Third Party acquirer of Acceleron subsequent to the acquisition
of Acceleron by a Third Party (either directly or through any Affiliate, whether
by merger, purchase of assets or equity, or otherwise); provided that the
provisions of Section 6.2 shall continue to apply to Acceleron, its Affiliates,
a Third Party acquirer of Acceleron and any Third Party acquired by Acceleron
(either directly or through any Affiliate, whether by merger, purchase of assets
or equity, or otherwise).
6.4    Termination of ACE-536 Agreement. In the event of termination of the
ACE-536 Agreement by Acceleron for cause under Section 10.2.1 of the ACE-536
Agreement, Acceleron’s use of any “Licensed Compounds” or “Licensed Products”
under the ACE-536 Agreement shall no longer be subject to the exclusivity
provisions of Article 6 of this Agreement that relate to a product for Use in
Anemia; provided that, for the avoidance of doubt, any other exclusivity
provisions of this Agreement shall continue to apply. For the avoidance of
doubt, termination of the ACE-536 Agreement under Section 10.3 or Section 10.4
of the ACE-536 Agreement or expiration of the ACE-536 Agreement shall not affect
any rights or obligations of the Parties under this Agreement, and Acceleron’s
use of any “Licensed Compounds” or “Licensed Products” under the ACE-536
Agreement shall continue to be subject to any exclusivity provisions of this
Agreement.
Article 7
    
OPTION PROGRAM
7.1    Conduct of Option Compound Programs. Acceleron shall be solely
responsible for, and shall pay all costs associated with, managing all
Development, and Manufacturing activities for each Option Compound through the
completion of Phase 2A Clinical Trials for each Option Compound in its sole
discretion. Unless Celgene forfeits its right to an Option Compound pursuant to
Section 7.2, for a period of [* * *] from the Effective Date, Celgene shall have
the exclusive option to such Option Compound in accordance with the terms
hereof, and Acceleron shall not grant any Third Party any rights to such Option
Compound.
7.2    Option Program Payments. With respect to products containing [* * *]
Antibodies, [* * *] Antibodies, or [* * *] Antibodies, Acceleron shall provide
Celgene with written notice after the earliest date on which the corresponding
milestone event has first been achieved with respect to the applicable Option
Compound. In the event that Celgene makes each payment set forth in the chart
below, through and including the payment due upon completion of a Phase 2A
Clinical Trial, (the “Option Program Payments”) with respect to products
containing [* * *] Antibodies, [* * *] Antibodies, or [* * *] Antibodies no
later than [* * *] days (or [* * *] days in the case of the third milestone
event related to delivery of the results of the Phase 2A Clinical Trial) after
Celgene’s receipt of notice from Acceleron that the corresponding milestone
event has first been achieved with respect to the applicable Option Compound,
(i) the definition of “Licensed


- 54 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Compound” shall automatically be deemed, effective as of the date of receipt of
the last applicable Option Program Payment by Acceleron, to include [* * *]
Antibodies, [* * *] Antibodies, or [* * *] Antibodies, as applicable, and (ii)
the definition of “Acceleron Patent Rights” shall automatically be deemed,
effective as of the date of receipt of the last applicable Option Program
Payment by Acceleron, to include the [* * *] Antibody Patent Rights, [* * *]
Antibody Patent Rights, or [* * *] Antibody Patent Rights, as applicable. In the
event that Celgene does not make each Option Program Payment for a particular
Option Compound within the required time period, Celgene shall fully and
irrevocably forfeit any right to develop such Option Compound, and all right,
title and interest in such Option Compound shall remain the property of
Acceleron. For clarity, the making of any Option Program Payment is solely
within the discretion of Celgene.


Milestone Event
Payment for Each Option Compound
 
[* * *]
[* * *]
[* * *]
[* * *]
$[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
$[* * *]
[* * *]
$[* * *]
$[* * *]
$[* * *]



For clarity, each Option Program Payment set forth in this Section 7.2 shall be
paid only once for each Option Compound, regardless of whether more than one
Clinical Trial may be conducted for such Option Compound.
7.3    Updates; Reports. For so long as Celgene’s option under this Article 7
remains in place, Acceleron shall provide Celgene with regular updates no less
than once a [* * *] on the results of the Option Compound Development program.
Such updates shall be conducted by telephone or video-conference, and prior to
each such update, Acceleron shall provide Celgene with a written summary of the
activities conducted under the Option Compound program for the preceding [* * *]
and supporting data related thereto. Celgene shall have the right to reasonably
request and to receive in a timely manner clarifications and answers to
questions with respect to such reports.
Article 8
    
INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS
8.1    Salk Patent Rights.
8.1.1.    Celgene acknowledges that the Acceleron Patent Rights listed on
Schedule 8.1 (the “Salk Patent Rights”) have been licensed by Acceleron from
Salk pursuant to the Salk License.


- 55 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


8.1.2.    Acceleron acknowledges that, pursuant to the Salk License, it has the
below rights with respect to the Salk Patent Rights and agrees to keep Celgene
fully informed of these rights, as well as provide to Celgene all information
and copies of documents received from Salk or its patent counsel relating to the
Salk Patent Rights:
(a)
    The right to proceed with the Prosecution of the Salk Patent Rights in the
event that Salk does not exercise its rights to do so;
(b)
    The right, in certain circumstances, to review any patent documents prior to
filing and to provide comments and suggestions for revision thereof; and
(c)
    The right, in certain circumstances, to initiate legal proceedings against
third parties for infringement of the Salk Patent Rights.
8.1.3.    In the event that Acceleron is permitted to proceed with Prosecution,
provide comments or suggestions to patent documents, or initiate legal
proceedings with respect to the Salk Patent Rights, then such Salk Patent Rights
shall be treated in the same manner as other Acceleron Patent Rights under this
Article 8, and Acceleron shall exercise all such rights with respect to the Salk
Patent Rights pursuant to the instructions of Celgene, if Celgene is given the
first right to act under this Article 8.
8.2    Prosecution of Patent Rights.
8.2.1.    Other Acceleron Patent Rights and Joint Patent Rights. The following
terms shall apply to all Acceleron Patent Rights owned by Acceleron and all
Joint Patent Rights.
(a)    Primary Responsibility.
(i)    Acceleron, through counsel of its choosing, shall have primary
responsibility for and control over obtaining, filing, prosecuting (including
any interferences, reissue proceedings, re-examinations, oppositions, and
revocations), and maintaining (collectively, “Prosecuting” or, when used as a
noun, “Prosecution”) throughout the Territory the Acceleron Patent Rights (and,
for clarity, will be the “Prosecuting Party” with respect to the Acceleron
Patent Rights), and Celgene shall cooperate with Acceleron in regard thereto.
Celgene, through counsel of its choosing, shall have primary responsibility for
and control over Prosecuting throughout the Territory the Joint Patent Rights
(and, for clarity, will be the “Prosecuting Party” with respect to the Joint
Patent Rights), and Acceleron shall cooperate with Celgene in regard thereto. If
the Prosecuting Party elects to abandon (except in the course of Prosecution to
pursue such subject matter or claim in a continuing application) any subject
matter or claim that (x) relates to any of the rights licensed to the
Non-Prosecuting Party


- 56 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


hereunder or (y) is filed or requested to be filed by a Prosecuting Party at the
request of the Non-Prosecuting pursuant to Section 8.2.1(a)(ii), the Prosecuting
Party shall so notify the Non-Prosecuting Party promptly (but no less than [* *
*] prior to any deadlines for Prosecution) in writing of its intention in good
time to enable the Non-Prosecuting Party to meet any deadlines by which an
action must be taken to preserve any such rights in such subject matter or
claim, and the Non-Prosecuting Party shall be entitled to acquire control of
Prosecuting such subject matter or claim and be deemed the Prosecuting Party
with respect thereto.
(ii)    Notwithstanding the foregoing, the Prosecuting Party’s choice of outside
patent counsel shall be reasonably acceptable to the Non-Prosecuting Party, and
the Prosecuting Party shall keep the Non-Prosecuting Party fully informed of
Prosecution and provide the Non-Prosecuting Party with copies of material
correspondence (including applications, office actions, responses, etc.)
relating to Prosecution of any Patent Rights being Prosecuted by such
Prosecuting Party. The Non-Prosecuting Party may provide comments and
suggestions with respect to any material actions to be taken by the Prosecuting
Party, and the Prosecuting Party shall reasonably consider all comments and
suggestions and shall take all Prosecution actions reasonably recommended by the
Non-Prosecuting Party. The Prosecuting Party shall consult with the
Non-Prosecuting Party before taking any action that would have a material
adverse impact on the scope of claims within the Acceleron Patent Rights or
Joint Patent Rights, as applicable. The Prosecuting Party shall use Commercially
Reasonable Efforts to Prosecute additional claims substantially similar to those
suggested by the Non-Prosecuting Party, if any, in such jurisdictions of the
Territory requested by the Non-Prosecuting Party.
(iii)    In order to facilitate the Non-Prosecuting Party’s right to comment,
the Prosecuting Party shall provide copies of all such official correspondence
and any proposed responses by the Prosecuting Party at least [* * *] days prior
to any filing or response deadlines, or within [* * *] Business Days of the
Prosecuting Party’s receipt of any official correspondence if such
correspondence only allows for [* * *] or less to respond, and the
Non-Prosecuting Party shall provide any comments promptly and in sufficient time
to allow the Prosecuting Party to meet applicable filing requirements. In no
event shall the Prosecuting Party be required to delay any submission, filing or
response past any deadline that is not extendable. The Prosecuting Party agrees
to use Commercially Reasonable Efforts to avoid extension fees, unless agreed to
in advance by the Parties, and to take such action as deemed reasonably
necessary to preserve pendency of the Patent Rights being Prosecuted by such
Prosecuting Party, including the filing of any new or continuing patent


- 57 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


application or payment of any fee necessary to preserve pendency of a pending
application.
(iv)    Acceleron covenants and agrees that it shall not grant any Third Party
any right to control the Prosecution of the Acceleron Patent Rights or to
approve or consult with respect to any Patent Rights licensed to Celgene
hereunder, in any case, that is more favorable to the rights granted to Celgene
hereunder or otherwise conflicts with Celgene’s rights hereunder.
(b)    Common Interest. All information exchanged between the Parties or between
the Parties’ outside patent counsel regarding Prosecution of the Acceleron
Patent Rights or Joint Patent Rights shall be deemed Confidential Information.
In addition, the Parties acknowledge and agree that, with regard to such
Prosecution of the Acceleron Patent Rights or Joint Patent Rights, the interests
of the Parties as licensor and licensee are to obtain the strongest patent
protection possible, and as such, are aligned and are legal in nature. The
Parties agree and acknowledge that they have not waived, and nothing in this
Agreement constitutes a waiver of, any legal privilege concerning the Acceleron
Patent Rights or Joint Patent Rights, including privilege under the common
interest doctrine and similar or related doctrines.
(c)    Election Not to Continue Prosecution; Abandonment. If a Prosecuting Party
elects (i) not to Prosecute patent applications for the Acceleron Patent Rights
or Joint Patent Rights under its Prosecution control in any country, (ii) not to
continue the Prosecution of any Acceleron Patent Right or Joint Patent Right
under its Prosecution control in a particular country in the Territory, (iii)
not to Prosecute patent applications for the Acceleron Patent Rights or Joint
Patent Rights under its Prosecution control in a particular country following a
written request from the Non-Prosecuting Party to Prosecute in such country, or
(iv) not to Prosecute patent applications for the Acceleron Patent Rights or
Joint Patent Rights under its Prosecution control reasonably sufficient to
protect the Licensed Compounds and Licensed Product following a written notice
from the Non-Prosecuting Party setting forth the Non-Prosecuting Party’s good
faith analysis of the insufficiency of the Prosecuting Party’s patent
applications, then the Prosecuting Party shall so notify the Non-Prosecuting
Party promptly (but no less than 30 days prior to the date that a response is
due) in writing of its intention in good time to enable the Non-Prosecuting
Party to meet any deadlines by which an action must be taken to establish or
preserve any such rights in such patent in such country, and the Prosecuting
Party shall permit the Non-Prosecuting Party, should the Non-Prosecuting Party
choose to do so, to Prosecute or otherwise pursue such Acceleron Patent Rights
or Joint Patent Rights in such country in the Non-Prosecuting Party’s own name,
and the Prosecuting Party shall cooperate with the Non-Prosecuting Party in
regard thereto.


- 58 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


8.2.10.
    Celgene Patent Rights. Celgene, through counsel of its choosing, shall have
the sole responsibility for and control over Prosecuting throughout the
Territory the Celgene Patent Rights, but shall have no obligation to Prosecute
such Patent Rights.
8.2.11.
    Cooperation. Each Party hereby agrees: (a) to make its employees, agents and
consultants reasonably available to the other Party (or to the other Party’s
authorized attorneys, agents or representatives), to the extent reasonably
necessary to enable such Party to undertake patent Prosecution as contemplated
by this Agreement; (b) to cooperate, if necessary and appropriate, with the
other Party in gaining patent term extensions wherever applicable to Patent
Rights that are subject to this Agreement; and (c) to endeavor in good faith to
coordinate its efforts with the other Party to minimize or avoid interference
with the Prosecution of the other Party’s patent applications that are subject
to this Agreement.


8.2.4.
    Patent Procurement Costs.
(a)    All Patent Procurement Costs related to Prosecuting Patent Rights
hereunder in Designated Countries shall be shared by the Parties as follows: (a)
Patent Procurement Costs relating to the Prosecution of Celgene Patent Rights in
Designated Countries or any other countries in the Territory shall be paid for
by Celgene, (b) Patent Procurement Costs relating to the Prosecution of Joint
Patent Rights in Designated Countries shall be borne equally by the Parties, and
(c) Patent Procurement Costs relating to the Prosecution of Acceleron Patent
Rights in Designated Countries shall be borne [* * *] percent [* * *] by
Acceleron and * * * percent [* * *] by Celgene.
(b)    In the event that Celgene requests that an Acceleron Patent Right or a
Joint Patent Right be Prosecuted in any country other than the Designated
Countries, then any Patent Procurement Costs relating to such Prosecution of
such Acceleron Patent Right or Joint Patent Right, as applicable, in such
country shall be deemed a Development Cost. In the event that Acceleron requests
that a Joint Patent Right be Prosecuted in any country other than the Designated
Countries, then any Patent Procurement Costs relating to such Prosecution of
such Joint Patent Right in such country shall be borne [* * *] percent [* * *]
by Acceleron and [* * *] percent [* * *] by Celgene.
(c)    Notwithstanding anything else in this Section 8.2.4, any Patent
Procurement Costs owed by Acceleron to Salk or any other third party licensor
pursuant to an agreement executed by Acceleron prior to the Effective Date (or,
with respect to any Option Compound, prior to the date that such Option


- 59 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Compound is deemed a Licensed Compound in accordance with Article 7) shall be
borne solely by Acceleron.
8.3    Enforcement of Patent Rights.
8.3.1.    Notification. Each Party shall promptly report in writing to the other
Party during the Agreement Term any (a) known or suspected infringement of any
Acceleron Patent Rights, Joint Patent Rights or Celgene Patent Rights claiming
or relating to Licensed Compounds or Licensed Products, by a Third Party or (b)
unauthorized use or misappropriation of any Confidential Information, including
Acceleron Technology, Joint Technology and Celgene Technology claiming or
relating to Licensed Compounds or Licensed Products, by a Third Party of which
it becomes aware and shall provide the other Party with all available evidence
supporting such infringement, or unauthorized use or misappropriation.
8.3.2.    Rights to Enforce.
(a)    Acceleron Technology. The following terms shall apply to all Acceleron
Patent Rights (including Acceleron Patent Rights resulting from Acceleron
Collaboration IP), Acceleron Improvements and Acceleron Know-How owned by
Acceleron and, with respect to other Acceleron Technology (excluding Acceleron
Collaboration IP), including Salk Patent Rights, to the extent permitted by the
Salk Licenses or other applicable third party licenses. In respect of Licensed
Compounds and Licensed Products in the Territory, Acceleron shall have the first
right, but not the obligation, to take any reasonable measures it deems
appropriate to stop infringing activities in the Field in the Territory with
respect to (including initiating or prosecuting an infringement or other
appropriate suit or action against any Third Party who at any time has
infringed, or is suspected of infringing, or defending any declaratory judgment
action with respect to) any Acceleron Patent Rights claiming or relating to
Licensed Compounds or Licensed Products (including Acceleron Patent Rights
resulting from Acceleron Collaboration IP) or of using without proper
authorization any Acceleron Know-How and Acceleron Improvements. In the event
that Acceleron elects not to take action pursuant to this Section 8.3.2(a),
Acceleron shall so notify Celgene promptly in writing of its intention in good
time to enable Celgene to meet any deadlines by which an action must be taken to
establish or preserve any enforcement rights, and Celgene shall have the right
(to the extent Acceleron has the ability to grant Celgene such right with
respect to the Salk Patent Rights or other applicable third party Patent
Rights), but not the obligation, to take any such reasonable measures to stop
such infringing activities by such alleged infringer.
(b)    Acceleron Collaboration IP; Joint Technology. The following terms shall
apply to all Joint Technology and all Acceleron Collaboration IP (excluding
Acceleron Patent Rights resulting from Acceleron Collaboration IP). In respect
of Licensed Compounds and Licensed Products in the Territory, Celgene shall have
the first right, but not the obligation, to take any reasonable measures it
deems


- 60 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


appropriate to stop infringing activities in the Field in the Territory with
respect to (including initiating or prosecuting an infringement or other
appropriate suit or action against any Third Party who at any time has
infringed, or is suspected of infringing, or defending any declaratory judgment
action with respect to) any Joint Patent Rights claiming or relating to Licensed
Compounds or Licensed Products or of using without proper authorization any
Joint Improvements, Joint Collaboration IP or Acceleron Collaboration IP
(excluding Acceleron Patent Rights resulting from Acceleron Collaboration IP).
In the event that Celgene elects not to take action pursuant to this Section
8.3.2(b), Celgene shall so notify Acceleron promptly in writing of its intention
in good time to enable Acceleron to meet any deadlines by which an action must
be taken to establish or preserve any enforcement rights, and Acceleron shall
have the right, but not the obligation, to take any such reasonable measures to
stop such infringing activities by such alleged infringer. In any enforcement
action involving Joint Technology, the Parties agree to be joined as parties to
such enforcement action if necessary to enable the enforcement action.
(c)    Celgene Technology. The following terms shall apply to all Celgene Patent
Rights, Celgene Improvements, Celgene Collaboration IP and Celgene Know How
owned by Celgene and, with respect to other Celgene Technology, to the extent
permitted by the applicable licenses. Celgene shall have the sole right, but not
the obligation, to take any reasonable measures it deems appropriate to stop
infringing activities in the Field in the Territory, including initiating or
prosecuting an infringement or other appropriate suit or action against any
Third Party who at any time has infringed, or is suspected of infringing, or
defending any declaratory judgment action with respect to, any Celgene Patent
Rights claiming or relating to Licensed Compounds or Licensed Products or of
using without proper authorization any Celgene Know-How, Celgene Improvements or
Celgene Collaboration IP.
8.3.3.    Procedures; Expenses and Recoveries. The Party having the right to
initiate any infringement suit under Section 8.3.2(a) or 8.3.2(b) above shall
have the sole and exclusive right to select counsel for any such suit (which
counsel shall be reasonably acceptable to the other Party) and shall pay all
expenses of the suit, including attorneys’ fees and court costs and
reimbursement of the other Party’s reasonable out-of-pocket expense in rendering
assistance requested by the initiating Party. If required under Applicable Law
in order for the initiating Party to initiate or maintain such suit, or if
either Party is unable to initiate or prosecute such suit solely in its own name
or it is otherwise advisable to obtain an effective legal remedy, in each case,
the other Party shall join as a party to the suit and shall execute and cause
its Affiliates to execute all documents necessary for the initiating Party to
initiate litigation to prosecute and maintain such action. The initiating Party
will keep the other Party reasonably informed of the status of the infringement
suit. At the initiating Party’s request, the other Party shall provide
reasonable assistance to the initiating Party in connection with an infringement
suit at no charge to the initiating Party except for reimbursement by the
initiating Party of reasonable out-of-pocket expenses incurred in


- 61 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


rendering such assistance. The non-initiating Party may participate and be
represented in any such suit by its own counsel at its own expense. If the
Parties obtain from a Third Party, in connection with such suit under Section
8.3.2(a) or 8.3.2(b), any damages, license fees, royalties or other compensation
(including any amount received in settlement of such litigation), such amounts
shall be allocated as follows:
(a)    to reimburse each Party for all expenses of the suit, including
attorneys’ fees and disbursements, court costs and other litigation expenses;
and
(b)    any remaining amount shall be [* * *].
8.4    Claimed Infringement of Third Party Rights.
8.4.1.    Notice. In the event that a Third Party at any time provides written
notice of a claim to, or brings an action, suit or proceeding against, any
Party, or any of their respective Affiliates or Sublicensees, claiming
infringement of such Third Party’s patent rights or unauthorized use or
misappropriation of its know-how based upon an assertion or claim arising out of
the Development, Manufacture or Commercialization of a Licensed Compound or
Licensed Product in the Territory (“Infringement Claim”), such Party shall
promptly notify the other Party of the Infringement Claim or the commencement of
such action, suit or proceeding, enclosing a copy of the Infringement Claim and
all papers served. Each Party agrees to make available to the other Party its
advice and counsel regarding the technical merits of any such claim at no cost
to the other Party and to offer reasonable assistance to the other Party at no
cost to the other Party.
8.4.2.    Right to Defend. Celgene shall have the right, but not the obligation,
to defend any Infringement Claim brought against Celgene or its Affiliates or
Sublicensees arising out of the Development, Manufacture or Commercialization of
a Licensed Compound or Licensed Product in the Territory. With respect to any
such Infringement Claim brought against Acceleron or its Affiliates, Acceleron
shall notify Celgene, and the Parties, in good faith, shall determine who should
defend such suit. All litigation costs and expenses incurred by the Defending
Party (as defined below) in connection with such Infringement Claim, and all
damages, payments and other amounts awarded against, or payable by, either Party
under any settlement with such Third Party shall be borne by the Defending
Party.
8.4.3.    Procedure. The Party having the obligation or first right to defend an
Infringement Claim shall be referred to as the “Defending Party.” The Defending
Party shall have the sole and exclusive right to select counsel for any
Infringement Claim; provided that such counsel shall be reasonably acceptable to
the other Party. The Defending Party shall keep the other Party fully informed
of any such claims, shall consult with the other Party with respect to the
strategy and conduct of any defense of such claims, and shall provide the other
Party with copies of all documents filed in, and all written communications
relating to, any suit brought in connection with such claims, which copies of
documents filed or communications sent by the Defending Party will be provided
in advance of filing or sending. The other Party may provide comments and
suggestions with respect to any material actions to be taken by the Defending
Party, and the Defending Party shall


- 62 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


reasonably consider all comments and suggestions and shall take all prosecution
actions reasonably recommended by the other Party. The other Party may also
participate and be represented in any such claim or related suit, at its own
expense. The other Party shall have the sole and exclusive right to control the
defense of an Infringement Claim in the event the Defending Party fails to
exercise its right to assume such defense within thirty (30) days following
written notice from the other Party of such Infringement Claim. No Party shall
settle any claims or suits involving rights of another Party (or rights of such
Party to the extent they are licensed to such other Party) without obtaining the
prior written consent of such other Party, which consent shall not be
unreasonably withheld.
8.4.4.    Limitations. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 12.7,
THE FOREGOING STATES THE ENTIRE RESPONSIBILITY OF ACCELERON AND CELGENE, AND THE
SOLE AND EXCLUSIVE REMEDY OF ACCELERON OR CELGENE, AS THE CASE MAY BE, IN THE
CASE OF ANY CLAIMED INFRINGEMENT OF ANY THIRD PARTY PATENT RIGHTS OR
UNAUTHORIZED USE OR MISAPPROPRIATION OF ANY THIRD PARTY’S KNOW-HOW.
8.5    Other Infringement Resolutions. In the event of a dispute or potential
dispute that has not ripened into a demand, claim or suit of the types described
in Sections 8.3 and 8.4 of this Agreement (e.g., actions seeking declaratory
judgments and revocation proceedings), the same principles governing control of
the resolution of the dispute, consent to settlements of the dispute, and
implementation of the settlement of the dispute shall apply.
8.6    Product Trademarks & Product Designation. Celgene shall select and own
the Product Trademarks for each Licensed Product and shall be solely responsible
for filing and maintaining the Product Trademarks in the Territory. Celgene
shall assume full responsibility, at its sole cost and expense, for any
infringement of a Product Trademark for a Licensed Product by a Third Party (and
shall retain in full any recoveries for such infringement) and shall defend and
indemnify Acceleron for and against any claims of infringement of the rights of
a Third Party by Acceleron’s use of a Product Trademark in connection with a
Licensed Product in accordance with the terms of this Agreement. In addition,
Celgene shall have the right to select the product designation or generic name
for the Licensed Compounds and Licensed Product, including changing the
designation of ActRIIA and the fusion protein ACE-011.
8.7    Marking. Each Party agrees to mark, and to require any Affiliate or
Sublicensee, to mark any Licensed Product (or their containers or labels) made,
sold, or otherwise distributed by it or them with any notice of patent rights
necessary or desirable under Applicable Law to enable the Acceleron Patent
Rights to be enforced to their full extent in any country where Licensed
Products are made, used, sold, or offered for sale. In all countries within
North America, to the extent legally permissible, both Parties’ names and logos
will appear with equal prominence on Licensed Product labels and promotional
materials. In any such country within North America where this is not legally
permitted, the Parties agree to work together in good faith to identify a
mechanism to allow the association of both Parties’ names with the Product.
8.8    Patent Term Extensions. The Parties shall use reasonable efforts to
obtain all available supplementary protection certificates (“SPC”) and other
extensions of the Acceleron Patent


- 63 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Rights and Joint Patent Rights (including those available under the Hatch-Waxman
Act). Each Party shall execute such authorizations and other documents and take
such other actions as may be reasonably requested by the other Party to obtain
such extensions. The Parties shall cooperate with each other in gaining patent
term restorations, extensions or SPCs wherever applicable to Acceleron Patent
Rights or Joint Patent Rights. The Party first eligible to seek patent term
restoration or extension of any such Patent Rights or any SPC related thereto
may do so; provided that, if in any country the first Party has an option to
extend the patent term for only one of several patents, the first Party shall
consult with the other Party before making the election. If more than one patent
is eligible for extension or patent term restoration, the Parties shall select
in good faith a strategy that shall maximize patent protection and commercial
value for each Licensed Product. All filings for such extensions and
certificates shall be made by the Party to whom responsibility for Prosecution
of the Acceleron Patent Rights or Joint Patent Rights are assigned; provided
that, in the event that the Party to whom such responsibility is assigned elects
not to file for an extension or SPC, such Party shall (a) inform the other Party
of its intention not to file, (b) grant the other Party the right to file for
such extension or SPC in the Patent Rights’ owner’s name, and (c) provide all
necessary assistance in connection therewith.
Article 9
    
CONFIDENTIALITY
9.1    Confidential Information.
9.1.1.    Confidentiality. All Confidential Information disclosed by a Party to
the other Party during the Agreement Term shall be used by the receiving Party
solely in connection with the activities contemplated by this Agreement, shall
be maintained in confidence by the receiving Party and shall not otherwise be
disclosed by the receiving Party to any other person, firm, or agency,
governmental or private (other than a Party’s Affiliates), without the prior
written consent of the disclosing Party. Acceleron and Celgene each agrees that
it shall provide Confidential Information received from the other Party only to
its employees, consultants and advisors, and to the employees, consultants and
advisors of such Party’s Affiliates or Sublicensees, and Third Parties acting on
behalf of such Party, who have a need to know and have an obligation to treat
such information and materials as confidential, which obligations are no less
stringent than those contained in this Article 9. Each Party shall be
responsible for a breach of this Article 9 by its Affiliates, Sublicensee, Third
Parties acting on behalf of such Party, and their respective employees,
consultants and advisors. All obligations of confidentiality imposed under this
Article 9 shall expire [* * *].
9.1.2.    Authorized Disclosure. Notwithstanding the provisions of Sections
9.1.1, 9.2, or 9.3, each Party may disclose Confidential Information belonging
to the other Party to the extent such disclosure is reasonably necessary to:
(a)    comply with Applicable Laws (including the rules and regulations of the
Securities and Exchange Commission or any national securities exchange) and with
judicial process;


- 64 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(b)    Prosecute Patent Rights as contemplated by this Agreement;
(c)    defend or prosecute litigation in accordance with Article 8; provided
that the receiving Party provides prior written notice of such disclosure to the
disclosing Party and takes reasonable and lawful actions to avoid or minimize
the degree of such disclosure;
(d)    make filings and submissions to, or correspond or communicate with, any
Regulatory Authority or clinical registry, including for purposes of obtaining
authorizations to conduct Clinical Trials of, and to Commercialize, Licensed
Products pursuant to this Agreement; and
(e)    exercise its rights hereunder (including, with respect to Celgene,
disclosures to potential Sublicensees); provided such disclosure is covered by
terms of confidentiality similar to those set forth herein.
In the event a Party shall deem it reasonably necessary to disclose Confidential
Information belonging to the other Party pursuant to this Section 9.1.2, such
Party shall (i) to the extent possible give reasonable advance notice of such
disclosure to the other Party sufficiently prior to making such disclosure so as
to allow the other Party adequate time to take whatever action it may deem
appropriate to protect the confidentiality of the information, (ii) provide
reasonable assistance to the other Party with respect thereto, and (iii) take
reasonable measures to ensure confidential treatment of such information.
9.1.3.    Acceleron’s Use of Confidential Information. Celgene acknowledges the
fact that as a private company, Acceleron shall, from time to time, engage in
fundraising activities with private investors. Acceleron may disclose this
Agreement, including its terms and subject matter, under terms of
confidentiality no less strict than those contained in this Agreement, to such
investors or potential investors (including potential acquirers) in or potential
licensees of Acceleron conducting due diligence in each instance. Acceleron
shall provide Celgene with a list of all such persons executing such
confidentiality agreements and shall be responsible for a breach of this Article
9 by such persons. Celgene shall permit a copy of this Agreement to be provided
to Salk as a requirement of the Salk License, such copy to be considered
confidential information under the Salk License and to be redacted to the extent
permitted under the Salk License, which redaction shall be subject to the prior
written approval of Celgene.
9.1.4.    ACE-536 Agreement. The Parties acknowledge and agree that Confidential
Information disclosed pursuant to this Agreement may have application to the
Parties’ rights and obligations under the ACE-536 Agreement and vice versa.
Therefore, the Parties agree that information can be deemed Confidential
Information under this Agreement and “Confidential Information” under the
ACE-536 Agreement and that such information will be subject to the
confidentiality and non-use obligations of both agreements.
9.1.5.    Joint Technology. The Parties agree that, in order to effectuate the
provisions of Section 4.4.2, subject to any exclusive licenses granted
hereunder, (a) the non-use


- 65 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


provisions of this Article 9 shall not apply to each Party’s use of Joint
Technology, and (b) each Party may disclose the Joint Technology to Third
Parties who are under terms of confidentiality no less strict than those
contained in this Agreement.
9.2    Publication Review. Except as required by Applicable Law or, subject to
the last sentence of this Section, as may be permitted under any agreement
identified on Schedule 2.8, from and after the Effective Date, Celgene shall
have the sole right to publish or present the results of any work relating to
the Licensed Products or Licensed Compounds in the Field; provided that
Acceleron shall have the right to publish or present works relating solely to
Acceleron Development Activities (the Party entitled to publish pursuant to this
Section being hereafter referred to as the “Publishing Party”). The Publishing
Party shall publish or present such results (i) in a manner consistent with the
publication strategy developed by either the Joint Development Committee or the
Joint Commercialization Committee and (ii) after providing the other Party with
the right to review such publications or presentations to ensure the other
Party’s Confidential Information is not included without the other Party’s
consent. In that respect, the Publishing Party shall provide to the other Party
for review any (a) abstracts, posters and slide presentations prior to any
scientific meetings, and such other Party shall have at least [* * *] Business
Days to provide feedback to such other Party, and (b) primary and final
manuscripts and review articles prior to journal submission, and such other
Party shall have at least [* * *] Business Days to provide feedback. The Party
that is not the Publishing Party may require that its Confidential Information
that may be disclosed in any such proposed publication or presentation be
deleted prior to such publication or presentation. Acceleron’s right to publish
hereunder will be subject to the prior consent of Celgene, such consent not to
be unreasonably withheld or delayed and which consent shall be deemed given if
Celgene has not objected to any such publication within the applicable [* * *]
periods described above. If (x) a Third Party that is a party to an agreement
identified on Schedule 2.8 is permitted to publish or present the results of any
work conducted by such Third Party pursuant to such agreement and relating to
the Licensed Products or Licensed Compounds in the Field, and (y) such Third
Party is required to present such publication or presentation to Acceleron for
prior review or approval, then (1) to the extent that Acceleron is permitted to
disclose to Celgene such publications or presentations, Acceleron shall disclose
such publications or presentations to Celgene, (2) to the extent that Acceleron
is not permitted to disclose to Celgene such publications or presentations,
Acceleron shall notify Celgene in the event such a publication or presentation
has been submitted to Acceleron by such a Third Party, and (3) with respect to
such publications or presentations (regardless of whether they were disclosed to
Celgene or Celgene was merely notified of them), Acceleron shall take any action
requested by Celgene, including withholding consent to such publication or
presentation, to the extent Acceleron has the right to take such action under
the applicable agreement with such Third Party.
9.3    Public Announcements and Use of Names. No disclosure of the existence of,
or the terms of, this Agreement may be made by either Party, and no Party shall
use the name, trademark, trade name or logo of the other Party or its employees
in any publicity, news release or disclosure relating to this Agreement or its
subject matter, in each case, without the prior written permission of the other
Party, except as may be required by law or expressly permitted by the terms
hereof, including Section 9.1.2. A press release announcing this Agreement is
attached


- 66 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


to this Agreement as Schedule 9.3, which may be released by either Party on the
date agreed to by the Parties. Except for issuing such press release and
subsequent announcements of the information contained in such press release,
neither Party shall originate any publicity, news release or public
announcements, written or oral, whether to the public or press, stockholders or
otherwise, relating to the execution of this Agreement, the subject matter of
this Agreement or any activities contemplated hereby, any of the terms of this
Agreement, or any amendment hereto without the prior written consent of the
other Party, except as may be required by law or expressly permitted by the
terms hereof, including Section 9.1.2. Notwithstanding the foregoing, Celgene,
in its sole discretion, may determine the timing and content of any press
release with respect to activities conducted hereunder beginning with the Phase
2B Clinical Trials with respect to each Licensed Compound or Licensed Product
and all activities thereafter; provided that Celgene may not use Acceleron’s
name in any such press release without the prior written consent of Acceleron,
except for the limited purpose of identifying Acceleron as the licensor of the
Acceleron Technology and the party conducting the Phase 1 Clinical Trials and
Phase 2A Clinical Trials or for purpose of republishing materials that have
previously been published in accordance with this Section 9.3; provided further
that Acceleron, to the extent required by applicable securities laws, may issue
any press release with respect to activities conducted hereunder beginning with
the Phase 2B Clinical Trials with respect to each Licensed Compound or Licensed
Product so long as Acceleron provides Celgene with prior written notice, allows
Celgene a reasonable opportunity to comment on the content of such disclosure,
and consults with Celgene with respect to such comments. Notwithstanding the
foregoing, once a public announcement is approved in accordance with this
Section 9.3, a Party may reuse and subsequently disclose the information in such
public announcement and may continue to disclose the contents of such public
announcement without resubmitting such materials for further approval; provided
that such Party does not materially change content and/or the manner in which
the name, trademark, trade name or logo of the other Party is used.
Article 10
    
EFFECTIVENESS
10.1    Effective Date. Except for the Parties’ obligations under this Article
10 and the Parties representations and warranties (and disclaimers thereof) in
Article 12, this Agreement shall not become effective until the Effective Date.
10.2    Filings. The Parties shall cooperate with one another in the
preparation, execution and filing of all documents that are required (as
reasonably determined by Celgene) to be filed pursuant to the HSR Act and will
promptly file the same after the Execution Date. The related filing fees
associated with the submission under the HSR Act shall be paid by Celgene.
10.3    Closing. As promptly as practicable after the Execution Date and after
the satisfaction by each Party or, if permissible, waiver of the conditions set
forth in Section 10.4, the Parties hereto shall cause the Closing to occur on
the Effective Date. The Closing shall be held at the offices of Jones Day, 222
East 41st Street, New York, New York 10017, or such other place as the Parties
shall agree, for the purpose of confirming the satisfaction or waiver, as the
case may be, of the conditions set forth in Section 10.4. If the Effective Date
has not occurred prior to May 31,


- 67 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


2008, either Party may terminate this Agreement upon written notice to the other
Party; provided, however, that, as of such date, the Party terminating this
Agreement is not in default under this Agreement.
10.4    Conditions to Closing. The obligation of each Party to close shall be
subject to the satisfaction on or before the Effective Date of the following
conditions any or all of which may be waived in whole or in part by such Party:
10.4.1.    the expiration or termination of all applicable waiting periods under
the HSR Act, unless a joint determination is made by Celgene and Acceleron (by
certification from Celgene and Acceleron to each other) that notification under
the HSR Act is not required;
10.4.2.    the representations and warranties made by the other Party in Article
12 shall be true and correct in all material respects as of the Effective Date
with the same force and effect as if they had been made as of the Execution
Date, and the other Party shall have performed all obligations and conditions
herein required to be performed or observed by it on or prior to Closing; and
10.4.3.    the provision by each Party to the other Party of an officer's
certificate certifying that Section 10.4.1 and 10.4.2 above are true and correct
with respect to such first Party as of the Effective Date.
Article 11
    
TERM AND TERMINATION
11.1    Term. The term of this Agreement shall commence on the Effective Date
and expire, unless this Agreement is terminated earlier in accordance with this
Article 11, on a country-by-country basis, upon the occurrence of both of the
following: (a) the expiration of the Royalty Term with respect to all Licensed
Products in such country in the Territory, and (b) Celgene has exercised or
forfeited its option with regard to each Option Compound. For the avoidance of
doubt, Section 11.1(a) shall be deemed to have occurred on the date on which no
Development or Commercialization activities for any Licensed Compound or
Licensed Product are ongoing and, according to the Joint Development Committee
and Joint Commercialization Committee, no additional Development or
Commercialization activities, respectively, are expected to commence. Upon the
occurrence of the events described in clause (a) above, all licenses granted by
Acceleron under this Agreement for such Licensed Product or Licensed Compound in
such country shall become fully paid-up, perpetual, non-exclusive,
sublicensable, irrevocable, royalty-free licenses.
11.2    Termination for Cause.
11.2.1.    Cause for Termination. This Agreement may be terminated at any time
during the Agreement Term:


- 68 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


(a)    upon written notice by either Party if the other Party (the “Breaching
Party”) is in breach of its material obligations hereunder and has not cured
such breach within [* * *] (or [* * *] for breaches of payment obligations)
after notice requesting cure of the breach; provided that, notwithstanding the
foregoing, in the event of a breach of a material obligation that is capable of
being cured, but is not reasonably capable of being cured within the [* * *]
cure period, if the Breaching Party (i) proposes within such [* * *] period a
written plan to cure such breach within a defined time frame, and (ii) makes
good faith efforts to cure such default and to implement such written cure plan,
then the non-breaching Party may not terminate this Agreement for so long as the
Breaching Party is diligently pursuing such cure in accordance with such plan;
or
(b)    by either Party upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by the other
Party; provided, however, that in the event of any involuntary bankruptcy or
receivership proceeding such right to terminate shall only become effective if
the Party consents to the involuntary bankruptcy or receivership or such
proceeding is not dismissed within [* * *] after the filing thereof. Celgene
acknowledges that pursuant to the Salk License, Salk may terminate the Salk
License immediately with no further notice obligation or opportunity to cure if
Acceleron becomes insolvent, makes an assignment for the benefit of creditors,
has a petition in bankruptcy filed for or against it or has a receiver or
trustee in bankruptcy or similar officer appointed to take charge of all or part
of Acceleron’s property; provided that the provisions of Section 4.5.4 hereof
would apply.
11.2.2.    Effect of Termination for Cause.
(a)    Termination by Acceleron. Without limiting any other legal or equitable
remedies that Acceleron may have, if Acceleron terminates this Agreement in
accordance with Section 11.2.1, then, except for the licenses granted in Section
11.5, all licenses granted under this Agreement shall terminate.
(b)    Termination by Celgene. Without limiting any other legal or equitable
remedies that Celgene may have, if Celgene terminates this Agreement in
accordance with Section 11.2.1, then the license granted to Acceleron pursuant
to Section 4.2 shall terminate, the licenses granted to Celgene under Section
4.1 shall continue in perpetuity and (i) all future royalties payable by Celgene
under this Agreement shall be reduced by [* * *] percent [* * *]; (ii) Celgene
shall have no obligation to pay any milestones arising under this Agreement
after the date of such termination; (iii) Acceleron’s obligations under Article
6 (Exclusivity) shall survive such termination for as long as Celgene is paying
royalties pursuant hereto; and (iv) Acceleron shall continue to be solely
responsible for all royalty, milestone, and other payments owed to Salk or any
other third party licensor pursuant to an agreement executed by Acceleron prior
to the Effective Date (or,


- 69 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


with respect to any Option Compound, prior to the date that such Option Compound
is deemed a Licensed Compound in accordance with Article 7); provided that, if
Acceleron is the Breaching Party and Celgene terminates this Agreement in
accordance with Section 11.2.1(a) for a breach by Acceleron of its material
obligations under Article 6 (Exclusivity) or if Acceleron breaches such Article
6 (Exclusivity) following termination during the period such obligations survive
as provided in this Section 11.2.1(b), then Celgene shall have no further
obligation to pay any royalties hereunder based on Net Sales arising after the
date of such termination, but Celgene shall be responsible for paying any
royalties due to Salk and other Third Parties pursuant to Section 5.6.3(c) with
respect to activities of Celgene in exercising such licenses.
11.3    Termination for Convenience. At any time, Celgene may terminate this
Agreement, on a country-by-country or Licensed Product-by-Licensed Product basis
or in its entirety, for any reason, upon one hundred eighty (180) days’ advance
written notice to Acceleron.
11.4    Termination for Failure to Meet End Points. If a Licensed Compound or
Licensed Product fails to meet the end point criteria set by the Joint
Development Committee pursuant to Section 3.3 for a particular Clinical Trial or
Development activity, Celgene may terminate this Agreement, on a Licensed
Product-by-Licensed Product basis or in its entirety, upon 45 days’ advance
written notice to Acceleron.
11.5    Other Effects of Termination. In the event that Acceleron terminates
this Agreement for cause under Section 11.2.1 or Celgene terminates this
Agreement for convenience under Section 11.3 or for failure to meet end points
under Section 11.4:
11.5.1.    License and Assignment. All licenses granted to Celgene under this
Agreement with respect to the applicable country or Licensed Product shall
terminate. Celgene (a) hereby grants (effective only upon any such termination
of this Agreement) to Acceleron a worldwide, non-exclusive, non-transferable
license, with the right to sublicense (under the same terms that Celgene may
sublicense its rights pursuant to Section 4.3), under the Celgene Technology to
offer for sale, sell, make, have made, use and import Licensed Compounds (and
Option Compounds to the extent that they have become Licensed Compounds at the
time of termination pursuant to Section 7.2) and Licensed Products in the Field
in the Territory, which license shall be (i) royalty-free in the event that
Celgene terminates this Agreement for convenience under Section 11.3 or for
failure to meet clinical endpoints under Section 11.4 or Acceleron terminates
this Agreement for cause under Section 11.2.1 for a breach by Celgene of its
material obligations under Article 6 (Exclusivity), and (ii) royalty-bearing in
the event that Acceleron terminates this Agreement for any other cause under
Section 11.2.1, with the royalties to be paid by Acceleron to Celgene equal to
[* * *] percent [* * *] of the royalties payable by Celgene to Acceleron under
this Agreement; (b) shall assign or sublicense to Acceleron, to the extent
possible and as requested by Acceleron, Celgene’s rights and obligations under
any Third Party licenses entered into pursuant to Sections 5.6.3(b) or 5.6.3(c),
(c) shall assign to Acceleron all of its rights, title and interest in Product
Trademarks, and (d) shall transfer to


- 70 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Acceleron ownership of any NDAs or Regulatory Approvals then in Celgene’s name
related to Licensed Compounds or Licensed Products and notify the appropriate
Regulatory Authorities and take any other action reasonably necessary to effect
such transfer of ownership. If ownership of an NDA or Regulatory Approval cannot
be transferred to Acceleron in any country, Celgene hereby grants (effective
only upon any such termination of this Agreement) to Acceleron a permanent,
exclusive (even as to Celgene) and irrevocable right of access and reference to
such NDAs and Regulatory Approvals for Licensed Compounds and Licensed Products
in such country in the Field. The royalties to be paid by Acceleron to Celgene
shall be paid under the terms specified in Sections 5.6 and 5.7, in each case
substituting “Acceleron” for “Celgene” and vice versa with respect to all
obligations and definitions, and otherwise mutatis mutandis.
11.5.2.    Transfer of Materials. In the event Acceleron exercises its rights
pursuant to Section 11.5.1, Celgene shall negotiate in good faith with Acceleron
regarding Celgene transferring to Acceleron, at Acceleron’s cost, materials
developed under this Agreement in the course of Developing and Commercializing
Licensed Compounds or Licensed Products that are directly related to Licensed
Compounds or Licensed Products to the extent provided in and in accordance with
such agreement.
11.5.3.    Confidential Information. Notwithstanding Section 9.1.1, which
provides that obligations of confidentiality shall expire [* * *] years
following termination or expiration of this Agreement, for so long as the
Celgene Know-How, Celgene Improvements or Celgene Collaboration IP to be
licensed to Acceleron pursuant to Section 11.5.1 remain Confidential
Information, Acceleron’s obligations of confidentiality pursuant to Article 9
shall survive and continue in full force and effect.
11.5.4.    Continuity of Supply. Except in the event of a termination of this
Agreement pursuant to Section 11.4, in the event that Celgene has begun
Manufacture of Clinical Supplies or Commercial Supplies pursuant to Section 2.4,
then at Acceleron’s request, Celgene shall continue to Manufacture and supply
Acceleron with such Clinical Supplies or such Commercial Supplies, as
applicable, at [* * *], for an additional [* * *] after termination for Clinical
Supplies and for an additional [* * *] after termination for Commercial
Supplies; provided, however, that Celgene shall not be obligated to Manufacture
or supply such Clinical Supplies or Commercial Supplies in excess of the greater
of (i) the anticipated amounts of such supply as set forth in the applicable
Development Plan/Budget or Commercialization Plan/Budget for such [* * *] or
(ii) the amount of such Clinical Supplies or Commercial Supplies Manufactured by
Celgene in the [* * *] prior to termination. In the event that the Clinical
Supplies or Commercial Supplies are being Manufactured by a Third Party under
contract, to the extent permitted by the terms of such contract, Celgene shall
assign such contracts to Acceleron. For all future Third Party Manufacturing
contracts related to the Licensed Compounds or Licensed Products, Celgene shall
use Commercially Reasonable Efforts to ensure that such contracts are assignable
to Acceleron in the event of termination of this Agreement as provided in
Section 11.5.1.


- 71 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


11.6    Sell-Down. If Celgene, its Affiliates or Sublicensees at termination of
this Agreement possess Licensed Product, have started the Manufacture thereof or
have accepted orders therefor, Celgene, its Affiliates or Sublicensees shall
have the right, for up to [* * *] following the date of termination, to sell
their inventories thereof, complete the Manufacture thereof and Commercialize
such fully-Manufactured Licensed Product, in order to fulfill such accepted
orders or distribute such fully-Manufactured Licensed Product, subject to the
obligation of Celgene to pay Acceleron the royalty payments as provided in
Article 5 of this Agreement.
11.7    Transfer of Records. Upon expiration of this Agreement or in the event
that Celgene terminates this Agreement for cause under Section 11.2.1, Acceleron
will continue to maintain all records described in Section 2.2 or transfer them
to Celgene, as requested by Celgene.
11.8    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by Acceleron or Celgene, including Article 4, are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code or analogous provisions of Applicable Law outside the United States,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code or analogous provisions of Applicable Law outside the
United States (hereinafter “IP”). The Parties agree that Celgene or Acceleron,
as applicable, as licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code or any other provisions of Applicable Law outside the United States that
provide similar protection for IP. Upon the bankruptcy of Acceleron or Celgene,
the non-bankrupt Party shall further be entitled to a complete duplicate of (or
complete access to, as appropriate) any such IP, and such IP, if not already in
such Party’s possession, shall be promptly delivered to such Party.
11.9    Effect of Expiration or Termination; Survival. Expiration or termination
of this Agreement shall not relieve the Parties of any obligation accruing prior
to such expiration or termination. The provisions of Article 9, Article 11,
Article 12, Article 13 and Sections 4.3.3, 4.4, 4.5.4, 12.5, 12.6, 12.7, as well
as Sections 8.2, 8.3, 8.4.4 and 8.6 (but only to the extent that Celgene’s
exclusive license survives pursuant to Section 11.2.2(b)) shall survive any
expiration or termination of this Agreement. Except as set forth in this Article
11, upon termination or expiration of this Agreement all other rights and
obligations cease. Any expiration or early termination of this Agreement shall
be without prejudice to the rights of either Party against the other accrued or
accruing under this Agreement before termination.
Article 12
    
REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
12.1    Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that as of the Execution Date and as of the
Effective Date of this Agreement:
12.1.1.    It is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation and has full corporate or other power
and authority to enter into this Agreement and to carry out the provisions
hereof. Further, except for any Regulatory Approvals, pricing or reimbursement
approvals, manufacturing approvals or similar


- 72 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


approvals necessary for the Development, Manufacture or Commercialization of the
Licensed Compounds and Licensed Products, and except for any approvals under the
HSR Act, all necessary consents, approvals and authorizations of all government
authorities required to be obtained by such Party as of the Effective Date in
connection with the execution, delivery and performance of this Agreement have
been obtained by the Effective Date.
12.1.2.
    It is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person or persons executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate action.
12.1.3.    This Agreement is legally binding upon it and enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement by it does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party and by which it may be
bound.
12.2
    Acceleron Representations and Warranties. Acceleron represents and warrants
to Celgene that as of the Execution Date and as of the Effective Date of this
Agreement:
12.2.1.    Acceleron Controls the Acceleron Patent Rights existing as of the
Effective Date and is entitled to grant the licenses specified herein. The
Acceleron Patent Rights existing as of the Effective Date constitute all of the
Patent Rights Controlled by Acceleron as of the Effective Date that relate to or
are necessary or useful to Develop, Manufacture or Commercialize a Licensed
Compound or a Licensed Product in the Field. Acceleron has not previously
assigned, transferred, conveyed or otherwise encumbered its right, title and
interest in the Acceleron Technology in a manner that conflicts with any rights
granted to Celgene hereunder. During the Agreement Term, Acceleron shall not
encumber the rights granted to Celgene hereunder with respect to the Acceleron
Patent Rights.
12.2.2.    Acceleron Controls the Option Patent Rights existing as of the
Effective Date and is entitled to grant the options for licenses specified
herein. During the Agreement Term, Acceleron shall not encumber the Option
Patent Rights in a manner that conflicts with any rights granted to Celgene
hereunder.
12.2.3.    To the best knowledge of Acceleron and its Affiliates, there is no
actual or threatened infringement of the Acceleron Patent Rights or the Option
Patent Rights in the Field by any Third Party or any other infringement or
threatened infringement that would adversely affect Celgene’s rights under this
Agreement.
12.2.4.    There are no claims, judgments or settlements against or owed by
Acceleron or its Affiliates or pending or, to the best knowledge of Acceleron
and its Affiliates, threatened claims or litigation relating to the Acceleron
Technology that would impact activities under this Agreement.


- 73 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


12.2.5.    The Salk License, as set forth in Exhibit A, is in full force and
effect and has not been modified or amended.
12.2.6.    Neither Acceleron nor, to the best knowledge of Acceleron, Salk is in
default with respect to a material obligation under, and neither such party has
claimed or has grounds upon which to claim that the other party is in default
with respect to a material obligation under, the Salk License.
12.2.7.    To the best knowledge of Acceleron, the Salk Patent Rights were not
and are not subject to any restrictions or limitations except as set forth in
the Salk License, a true and correct copy of which is attached as Exhibit A.
12.2.8.    Acceleron has not waived or allowed to lapse any of its rights under
the Salk License with respect to Licensed Compounds or Licensed Products, and no
such rights have lapsed or otherwise expired or been terminated.
12.2.9.    As of the Effective Date, neither Acceleron nor any of its respective
employees or, to the best knowledge of Acceleron or its Affiliates, its agents,
in their capacity as such, have been disqualified or debarred by the FDA,
pursuant to 21 U.S.C. §§ 335(a) or (b), or been charged with or convicted under
United States law for conduct relating to the development or approval, or
otherwise relating to the regulation of any Licensed Product under the Generic
Drug Enforcement Act of 1992, or any other relevant law, rule, or regulation or
been disbarred, disqualified, or convicted under or for any equivalent or
similar applicable foreign law, rule, or regulation.
12.2.10.    ActRIIA is a “Primary Licensed Product” under the Salk License, and,
if ActRIIA becomes a “Secondary Licensed Product” under the Salk License,
Acceleron will continue to have the right to grant to Celgene a sublicense of
all of Acceleron’s rights under the Salk License to the extent set forth in this
Agreement without any alteration from the granted rights associated with a
“Primary Licensed Product,” except that the license from Salk becomes
non-exclusive.
12.2.11.    The Acceleron Patent Rights, and to the best knowledge of Acceleron
or its Affiliates, the Salk Patent Rights, have been filed and diligently
prosecuted in accordance with all Applicable Laws in the Territory and have been
maintained, with all applicable fees with respect thereto having been paid.
12.2.12.    To the best knowledge of Acceleron or its Affiliates, each of the
issued Acceleron Patents Rights is valid and enforceable.
12.2.13.    To the best knowledge of Acceleron (after due investigation), there
have been no patent applications arising from research funded by [* * *] since
the effective date of [* * *], as described in [* * *] except for U.S. patent
application Nos. [* * *] and [* * *] and all foreign counterparts thereto and
all provisional applications, continuations, continuations-in-part, and
divisions thereof.


- 74 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


12.2.14.    For purposes of exercising its rights or performing its obligations
hereunder in Developing, Manufacturing and Commercializing Licensed Compounds or
Licensed Product [* * *], Celgene does not need access or a license to (a) the
patent rights specified in Section 12.2.13 or (b) to the best knowledge of
Acceleron or its Affiliates, any and all Know-How, Patent Rights, or other
intellectual property rights that are licensed to Acceleron or its Affiliates or
that they otherwise have access to but are not Controlled by Acceleron or its
Affiliates pursuant hereto.
12.3    Option Compound Representations and Warranties. Immediately prior to an
Option Compound becoming a “Licensed Compound” pursuant to Article 7, Acceleron
shall represent and warrant to Celgene the matters set forth in Section 12.2
with respect to such Option Compound or shall notify Celgene of which
representations and warranties, if any, are untrue.
12.4    Celgene Representations and Warranties. Celgene represents and warrants
to Acceleron that as of the Execution Date and as of the Effective Date of this
Agreement, and to the best knowledge of Celgene or its Affiliates, there are no
claims, judgments or settlements against or owed by Celgene or its Affiliates or
pending or threatened claims or litigation relating to the Celgene Technology
that would impact activities under this Agreement.
12.5    Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY
TECHNOLOGY OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY LICENSED COMPOUND, OPTION COMPOUND OR LICENSED PRODUCT
UNDER THIS AGREEMENT SHALL BE SUCCESSFUL.
12.6    No Consequential Damages. NEITHER PARTY HERETO SHALL BE LIABLE FOR
SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 12.6 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY OR TO LIMIT A
PARTY’S LIABILITY FOR BREACHES OF ITS OBLIGATION REGARDING [* * *].


12.7    Indemnification and Insurance.
12.7.1.    Indemnification by Celgene. Celgene shall indemnify, hold harmless,
and defend Acceleron, its Affiliates, and their respective directors, officers,
employees and agents and


- 75 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


their respective successors, heirs and assigns (“Acceleron Indemnitees”) from
and against any and all Third Party claims, suits, losses, liabilities, damages,
costs, fees and expenses (including reasonable attorneys’ fees and expenses of
litigation) (collectively, “Losses”) to the extent arising out of or resulting
from (a) any breach of, or inaccuracy in, any representation or warranty made by
Celgene in this Agreement, or any breach or violation of any covenant or
agreement of Celgene in or pursuant to this Agreement; (b) the negligence or
willful misconduct by or of Celgene, its Affiliates or Sublicensees, and their
respective directors, officers, employees and agents; and (c) any product
liability claims (under any theory, including actions in the form of tort,
warranty or strict liability) relating to Celgene’s Development, Manufacturing,
and Commercialization activities under this Agreement. Celgene shall have no
obligation to indemnify the Acceleron Indemnitees to the extent that the Losses
arise out of or result from, directly or indirectly, any breach of, or
inaccuracy in, any representation or warranty made by Acceleron in this
Agreement, or any breach or violation of any covenant or agreement of Acceleron
in or pursuant to this Agreement, or the negligence or willful misconduct by or
of any of the Acceleron Indemnitees.
12.7.2.    Indemnification by Acceleron. Acceleron shall indemnify, hold
harmless, and defend Celgene, its Affiliates, and their respective directors,
officers, employees and agents and their respective successors, heirs and
assigns (“Celgene Indemnitees”) from and against any and all Losses to the
extent arising out of or resulting from (a) any breach of, or inaccuracy in, any
representation or warranty made by Acceleron in this Agreement, or any breach or
violation of any covenant or agreement of Acceleron in or pursuant to this
Agreement; (b) the negligence or willful misconduct by or of Acceleron, its
Affiliates and their respective Sublicensees, and their respective directors,
officers, employees and agents; or (c) any product liability claims (under any
theory, including actions in the form of tort, warranty or strict liability)
relating to Acceleron’s Development, Manufacturing, and Commercialization
activities under this Agreement. Acceleron shall have no obligation to indemnify
the Celgene Indemnitees to the extent that the Losses arise out of or result
from, directly or indirectly, any breach of, or inaccuracy in, any
representation or warranty made by Celgene in this Agreement, or any breach or
violation of any covenant or agreement of Celgene in or pursuant to this
Agreement, or the negligence or willful misconduct by or of any of the Celgene
Indemnitees.
12.7.3.    Indemnification Procedure. In the event of any such claim against any
Celgene Indemnitee or Acceleron Indemnitee (individually, an “Indemnitee”), the
indemnified Party shall promptly notify the other Party in writing of the claim
and the indemnifying Party shall manage and control, at its sole expense, the
defense of the claim and its settlement. The Indemnitee shall cooperate with the
indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding. The indemnifying Party shall not be liable for any
settlements, litigation costs or expenses incurred by any Indemnitee without the
indemnifying Party’s prior written authorization. Notwithstanding the foregoing,
if the indemnifying Party believes that any of the exceptions to its obligation
of indemnification of the Indemnitees set forth in Section 12.7.1 or 12.7.2 may
apply, the indemnifying Party shall promptly notify the Indemnitees, which may
be represented in any


- 76 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


such action or proceeding by separate counsel at their expense; provided that
the indemnifying Party shall be responsible for payment of such expenses if the
Indemnitees are ultimately determined to be entitled to indemnification from the
indemnifying Party. Any other provision of this Article 12 to the contrary, no
Indemnitee under this Agreement shall be required to waive a conflict of
interest under any applicable rules of professional ethics or responsibility if
such waiver would be required for a single law firm to defend both the
indemnifying Party and one or more Indemnitees. In such case, the indemnifying
Party shall provide a defense of the affected Indemnitees through a separate law
firm reasonably acceptable to the affected Indemnitees at the indemnifying
Party’s expense.
12.7.4.    Joint Defendants. If a product liability suit is brought against
either Party relating in any way to a Licensed Product or Licensed Compound, and
it is not clear from the allegations in the complaint or the known facts
surrounding the allegations in the complaint as to whether a claim exists for
which there is a right of indemnification pursuant to Section 12.7.1 or 12.7.2
above, then Celgene shall be responsible for controlling the defense of such
suit in the first instance. During such period that Celgene is controlling such
defense, with regard to the costs of such defense, including attorneys’ fees,
Celgene and Acceleron each shall be responsible for [* * *] of all such costs.
No settlement, consent judgment or other voluntary final disposition of any such
suit may be entered into without the prior written consent of Acceleron, which
consent shall not be unreasonably withheld or delayed. If, at any time in the
course of such suit, it becomes apparent from discovery or otherwise that a
claim exists for which indemnification may be obtained in accordance with
Section 12.7.1 or 12.7.2 above, then the indemnification provisions of either
Section 12.7.1 or 12.7.2 above, whichever is applicable, and the indemnification
procedures of Section 12.7.3 shall become applicable and govern further
proceedings in the suit.
12.7.5.    Insurance. As of the Effective Date and throughout the term of this
Agreement, each Party shall procure and maintain, at its sole cost and expense,
commercial general liability insurance and products liability coverage (each
including broad form contractual liability coverage for such Party’s
indemnification obligation under Section 12.7.1 or 12.7.2 above, as applicable)
in amounts not less than [* * *] per incident and [* * *] annual aggregate;
provided that after approval of the first NDA by a Regulatory Authority for use
of a Licensed Product, such products liability coverage shall be increased to
not less than [* * *] per incident and [* * *] annual aggregate. Each Party
shall name the other Party as additional insureds on each such insurance policy
relating to this Agreement. Celgene may elect to self-insure all or parts of the
limits described above. The minimum amounts of insurance coverage required under
this Section 12.7.5 shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligation under Section 12.7.1 or
12.7.2 above, as applicable.


Article 13
    
MISCELLANEOUS PROVISIONS


- 77 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


13.1    Dispute Resolution; Governing Law.
13.1.1.    Disputes. Unless otherwise set forth in this Agreement, in the event
of any dispute arising under this Agreement between the Parties, the Parties may
refer such dispute to the respective Executive Officers, and such Executive
Officers shall attempt in good faith to resolve such dispute. If the Parties are
unable resolve a given dispute pursuant to this Section 13.1.1 within [* * *]
days of referring such dispute to the Executive Officers, either Party shall be
free to pursue any remedy that may be available to it at law or in equity.
13.1.2.    Jurisdiction. Each Party hereby (a) irrevocably submits to the
exclusive jurisdiction of the United States District Court located in the State
of New York and (b) agrees not to assert as a defense or otherwise that its
property is exempt or immune from attachment or execution, that any such action
brought in the above-named court should be dismissed on grounds of forum non
conveniens, should be transferred or removed to any court other than the
above-named court, or should be stayed by reason of the pendency of some other
proceeding in any other court other than the above-named court, or that this
Agreement or the subject matter hereof may not be enforced in or by such court.
13.1.3.    Governing Law. This Agreement shall be construed and the respective
rights of the Parties determined according to the substantive laws of the State
of New York notwithstanding the provisions governing conflict of laws under such
New York law to the contrary.
13.2    Assignment. Except as provided in this Section 13.2, this Agreement may
not be assigned or otherwise transferred, nor may any right or obligation
hereunder be assigned or transferred, by either Party without the consent of the
other Party. Either Party may, however, without the other Party’s consent,
assign this Agreement and its rights and obligations hereunder in whole or in
part to an Affiliate or pursuant to a Change of Control. To the extent that the
assigning Party survives as a legal entity, the assigning Party shall remain
responsible for the performance by its assignee of this Agreement or any
obligations hereunder so assigned to such assignee.
13.3    Amendments. This Agreement and the Schedules referred to in this
Agreement constitute the entire agreement between the Parties with respect to
the subject matter hereof and supersede all previous arrangements with respect
to the subject matter hereof, whether written or oral. Any amendment or
modification to this Agreement shall be made in writing signed by both Parties.
13.4    Notices. Any consent, notice or report required or permitted to be given
or made under this Agreement by one of the Parties hereto to the other shall be
in writing and (a) delivered by hand, (b) sent by nationally recognized
overnight delivery service, (c) sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) sent by facsimile transmission
confirmed by prepaid, registered or certified mail letter, and shall be deemed
to have been properly served to the addressee upon receipt of such written
communication, in any event to the following addresses:


- 78 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


If to Acceleron:
Acceleron Pharma, Inc.
149 Sidney Street
Cambridge, MA 02139
Attn: President
Telephone: (617) 649-9200
Fax: (617) 576-2224

with a copy to:
Ropes & Gray LLP
One International Place
Boston, MA 02110
Attn: Marc A. Rubenstein
Telephone: (617) 951-7000
Fax: (617) 235-0706

If to Celgene:
[* * *]

with a copy to:    
Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided.
13.5    Force Majeure. No failure or omission by either Party in the performance
of any obligation of this Agreement shall be deemed a breach of this Agreement
or create any liability if the same shall arise from any cause or causes beyond
the reasonable control of such Party, including the following: acts of god; acts
or omissions of any government; any rules, regulations or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; terrorist act;
rebellion; insurrection; riot; and invasion; provided that such Party provides
notice to the other Party of such an event, and the non-performing Party uses
Commercially Reasonable Efforts to cure such failure or omission resulting from
one of the above causes as soon as is practicable; provided further that, in the
event the suspension of performance continues for [* * *] days, and such failure
to perform would constitute a material breach of this Agreement in the absence
of such force majeure event, the Parties will discuss how to proceed under this
Agreement, which may include termination of this Agreement by the non-affected
Party.
13.6    Compliance with Applicable Laws. Neither Party shall export any
technology licensed to it by the other Party under this Agreement except in
compliance with United States export laws and regulations. The Parties shall at
all times comply with all material laws and regulations applicable to its
activities under this Agreement.
13.7    Independent Contractors. It is understood and agreed that the
relationship between the Parties is that of independent contractors and that
nothing in this Agreement shall be construed as authorization for either
Acceleron or Celgene to act as agent for the other. Nothing herein contained
shall be deemed to create an employment, agency, joint venture or partnership
relationship between the Parties or any of their agents or employees for any
purpose, including tax purposes, or to create any other legal arrangement that
would impose liability upon one Party


- 79 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


for the act or failure to act of the other Party. Neither Party shall have any
express or implied power to enter into any contracts or commitments or to incur
any liabilities in the name of, or on behalf of, the other Party, or to bind the
other Party in any respect whatsoever.
13.8    Further Assurances. Each Party hereto agrees to execute, acknowledge and
deliver such further instruments, and to do all other acts, as may be necessary
or appropriate in order to carry out the purposes and intent of this Agreement.
13.9    No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party.
13.10    Headings. The captions or headings of the sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and shall have no effect on the meaning of the provisions hereof.
13.11    No Implied Waivers; Rights Cumulative. No failure on the part of
Acceleron or Celgene to exercise, and no delay in exercising, any right, power,
remedy or privilege under this Agreement, or provided by statute or at law or in
equity or otherwise, shall impair, prejudice or constitute a waiver of any such
right, power, remedy or privilege or be construed as a waiver of any breach of
this Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.
13.12    Severability. If any provision hereof should be held invalid, illegal
or unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalid, illegal or unenforceable of one or several provisions
of this Agreement shall not affect the validity of this Agreement as a whole,
unless the invalid, illegal or unenforceable provisions are of such essential
importance to this Agreement that it is to be reasonably assumed that the
Parties would not have entered into this Agreement without the invalid, illegal
or unenforceable provisions.
13.13    No Third Party Beneficiaries. No person or entity other than Celgene,
Acceleron and their respective Affiliates and permitted assignees hereunder
shall be deemed an intended beneficiary hereunder or have any right to enforce
any obligation of this Agreement.
13.14    Execution in Counterparts. This Agreement may be executed in
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original, and all of which counterparts, taken together,
shall constitute one and the same instrument.


- 80 -

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Incorporation. Article 13 of the Original Agreement is hereby incorporated
mutatis mutandis into this Amendment.
Effect on Original Agreement. Except as specifically amended by this Amendment,
the Original Agreement will remain in full force and effect and is hereby
ratified and confirmed. To the extent a conflict arises between the terms of the
Original Agreement and this Amendment, the terms of this Amendment shall prevail
but only to the extent necessary to accomplish their intended purpose.


[Signature page follows]




- 81 -

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




IN WITNESS WHEREOF, the Parties have executed this Collaboration, License and
Option Agreement as of the date first set forth above.
ACCELERON PHARMA, INC.
By: /s/ John Knopf    
Name: John Knopf    
Title: CEO    
CELGENE CORPORATION
By: /s/ Sol Barer    
Name: Sol Barer    
Title: Chairman and CEO    






[Signature Page to Collaboration License and Option Agreement]

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




EXHIBIT A
[A COPY OF THE SALK LICENSE]











--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




EXHIBIT B
TERMS OF CLINICAL SUPPLY
Firm Orders:  
[* * *]
Quantities of Clinical Supplies:
[* * *]
Delivery of Clinical Supplies:
[* * *]
Adjustments:
[* * *]





    

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. WHERE TWO PAGES OF MATERIAL HAVE
BEEN OMITTED, THE REDACTED MATERIAL IS MARKED WITH [†].






SCHEDULE 1.4
ACCELERON PATENT RIGHTS
Acceleron Dkt. No.


Title
Serial No.
Publication No.
Status
Filing Date
[†]
[†]
[†]
[†]
[†]
[†]


















--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE 1.11
ACTIVIN A/ACTIVIN A ANTIBODY PATENT RIGHTS
Acceleron Dkt. No.


Title
Serial No.
Publication No.
Status
Filing Date
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]











    



--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE 1.14
ACTIVIN B/ACTIVIN B ANTIBODY PATENT RIGHTS
Acceleron Dkt. No.


Title
Serial No.
Publication No.
Status
Filing Date
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]









    

--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE 1.21
BMP-3/BMP-3 ANTIBODY PATENT RIGHTS
Acceleron Dkt. No.


Title
Serial No.
Publication No.
Status
Filing Date
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]





    



--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. WHERE TWO PAGES OF MATERIAL HAVE
BEEN OMITTED, THE REDACTED MATERIAL IS MARKED WITH [†].




SCHEDULE 2.8
THIRD PARTY SERVICE PROVIDERS
[†]








    



--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE 4.4.6
OUTSIDE COUNSEL FOR INVENTORSHIP/PATENT DISPUTES

[* * *]








    



--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE 6.2.3
DESIGNATED THIRD PARTY ACQUIRORS




[* * *]


    



--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE 8.1
SALK PATENT RIGHTS
Attorney Docket No.


Title
Serial No.


Patent No.
Status
Filing Date
Issue Date
[* * *]


[* * *]
[* * *]
[* * *]
[* * *]
[* * *]
[* * *]















    



--------------------------------------------------------------------------------


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






SCHEDULE 9.3
PRESS RELEASE


[a2008celglogo.gif]
[a2008xlrnlogo.jpg]





Acceleron Pharma Announces Global Collaboration with Celgene Corporation on
ACE-011 Program for Cancer-Related Bone Loss


CAMBRIDGE, Mass. & SUMMIT, N.J.– Feb. 20, 2008 - Acceleron Pharma, Inc. and
Celgene Corporation today announced a worldwide strategic collaboration for the
joint development and commercialization of ACE-011, a first-in-class, novel
bone-forming compound. The collaboration combines both companies’ resources and
commitment to developing products for the treatment of cancer and cancer-related
bone loss. In pre-clinical and early clinical studies, this innovative compound
has reported success in key biomarkers of bone formation. The companies also
signed an option agreement for certain discovery stage programs.


Under the terms of the agreement, Celgene and Acceleron will jointly develop,
manufacture and commercialize Acceleron’s products for bone loss. Celgene will
make an upfront payment to Acceleron of $50 million, which includes a $5 million
equity investment in Acceleron. In addition, in the event of an initial public
offering of Acceleron, Celgene will purchase a minimum of $7 million of
Acceleron common stock.


“This collaboration is an excellent strategic fit for Acceleron and the ACE-011
program. Celgene is one of the most successful biotech companies in the world
and is the leader in the field of blood cancers, including multiple myeloma, an
indication where ACE-011 has great potential,” said John Knopf, Ph.D., Chief
Executive Officer of Acceleron. “We believe Celgene’s established commercial,
clinical, regulatory and international capabilities complemented by Acceleron’s
expertise in novel biologics drug discovery, manufacturing and development may
result in a successful partnership that reflects a shared vision to improve the
lives of patients worldwide.”


Acceleron will retain responsibility for initial activities, including research
and development, through the end of Phase 2a clinical trials, as well as
manufacturing the clinical supplies for these studies. In turn, Celgene will
conduct the Phase 2b and Phase 3 clinical studies and will oversee the
manufacture of Phase 3 and commercial supplies. Acceleron will pay a share of
the development expenses and is eligible to receive development, regulatory and
commercial milestones of up to $510 million for the ACE-011 program and up to an
additional $437 million for each of the three discovery stage programs. The
companies will co-promote the products in North America. Acceleron will receive
tiered royalties on worldwide net sales.


“Celgene supports the development of promising new approaches for the treatment
of cancer and bone loss like ACE-011,” said Sol Barer, Ph.D., Chairman and Chief
Executive Officer of Celgene. “We look forward to the initiation of the ACE-011
Phase 2a study in multiple myeloma later this year.”




    



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




The completion of the agreement is subject to Hart-Scott-Rodino approval under
United States antitrust laws.


About ACE-011


ACE-011, a protein therapeutic based on the activin receptor type IIA, is a
novel bone-forming agent. In numerous pre-clinical models of bone loss, ACE-011
increased bone mineral density, improved bone architecture, increased the
mineral apposition and bone formation rates and improved bone mechanical
strength. These effects have been demonstrated in therapeutic models of bone
loss in which ACE-011 stimulated bone formation – a significant unmet medical
need that is underserved by current treatments for bone loss. In its Phase 1
study, ACE-011 demonstrated an encouraging safety profile and increased
biomarkers of bone formation. ACE-011 is currently in a Phase 1b study and
Acceleron expects to begin a Phase 2a study in multiple myeloma in the middle of
2008.




About Acceleron


Acceleron is a privately held biopharmaceutical company committed to discover,
develop, manufacture and commercialize novel biotherapeutics that modulate the
growth of bone, muscle, fat and the vasculature to treat musculoskeletal,
metabolic and cancer-related diseases. Acceleron’s scientific approach takes
advantage of its unique insight into the regenerative powers of two protein
families: the Growth and Differentiation Factors (GDFs) and Bone Morphogenetic
Proteins (BMPs). ACE-011, a novel bone forming agent, is the Company’s lead
program, and is being developed to reverse bone loss in diseases such as
cancer-related bone loss. In addition, the company is advancing through
pre-clinical development product candidates that increase muscle mass, control
angiogenesis and inhibit fat accumulation. Acceleron utilizes proven
biotherapeutic technologies and capitalizes on the company’s internal GMP
manufacturing capability to rapidly and efficiently advance its therapeutic
programs. The investors in Acceleron are Advanced Technology Ventures, Bessemer
Ventures, Flagship Ventures, MPM BioEquities, OrbiMed Advisors, Polaris
Ventures, QVT Financial, Sutter Hill Ventures and Venrock. For more information,
visit www.acceleronpharma.com.


About Celgene


Celgene Corporation, headquartered in Summit, New Jersey is an integrated global
pharmaceutical company engaged primarily in the discovery, development and
commercialization of innovative therapies for the treatment of cancer and
inflammatory diseases through gene and protein regulation. For more information,
please visit the Company's website at www.celgene.com.


This release contains forward-looking statements which are subject to known and
unknown risks, delays, uncertainties and other factors not under Celgene’s
control, which may cause actual results, performance or achievements of Celgene
to be materially different from the results, performance or other expectations
expressed or implied by these forward-looking statements. These factors include
results of current or pending research and development activities, actions by
the FDA and other regulatory authorities, and other factors described in
Celgene’s filings with the Securities and Exchange Commission such as its 10K,
10Q and 8K reports.


CONTACT:
Celgene Corporation:                    Acceleron Pharma:
David Gryska, 908-673-9059                Steven Ertel, 617-649-9234
Senior Vice President and Chief Financial Officer    Vice President, Corporate
Development
or                            or
Brian P. Gill, 908-673-9530                Paul Kidwell (Media)
Vice President, Global Corporate Communications    Suda Communications LLC, tel:
617-296-3854




# # #


    

